EXHIBIT 10.1

 

EXECUTION VERSION

 

Deal CUSIP 04079AAC9
Revolving Loan CUSIP 04079AAE5

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF JULY 7, 2017

 

AMONG

 

ARCBEST CORPORATION AND CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY
HERETO,
AS BORROWERS,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

U.S. BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,

 

BRANCH BANKING AND TRUST COMPANY AND PNC BANK, NATIONAL ASSOCIATION,
AS SYNDICATION AGENTS

 

AND

 

U.S. BANK NATIONAL ASSOCIATION,
AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

ARTICLE I

DEFINITIONS

1

 

 

 

ARTICLE II

THE CREDITS

27

 

 

 

2.1.

Commitment

27

2.2.

Required Payments; Termination

28

2.3.

Ratable Loans; Types of Advances

28

2.4.

Swing Line Loans

28

2.5.

Commitment Fee

30

2.6.

Minimum Amount of Each Advance

30

2.7.

Reduction of Aggregate Commitments; Optional Principal Payments

31

2.8.

Method of Selecting Types and Interest Periods for Advances

31

2.9.

Conversion and Continuation of Outstanding Advances; Maximum Number of Interest
Periods

31

2.10.

Interest Rates

32

2.11.

Rates Applicable After Event of Default

32

2.12.

Method of Payment

33

2.13.

Noteless Agreement; Evidence of Indebtedness

33

2.14.

Telephonic Notices

34

2.15.

Interest Payment Dates; Interest and Fee Basis

34

2.16.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

34

2.17.

Lending Installations

34

2.18.

Non-Receipt of Funds by the Administrative Agent

35

2.19.

Facility LCs

35

2.20.

Replacement of Lender

40

2.21.

Limitation of Interest

41

2.22.

Defaulting Lenders

42

2.23.

Designation of Borrowing Subsidiaries

46

2.24.

Increase Option

46

 

 

 

ARTICLE III

YIELD PROTECTION; TAXES

48

 

 

 

3.1.

Yield Protection

48

3.2.

Changes in Capital Adequacy Regulations

49

3.3.

Availability of Types of Advances; Adequacy of Interest Rate

49

3.4.

Funding Indemnification

50

3.5.

Taxes

50

3.6.

Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity

54

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT

54

 

 

 

4.1.

Effective Date

54

 

i

--------------------------------------------------------------------------------


 

4.2.

Each Credit Extension

56

4.3.

Designation of a Borrowing Subsidiary

56

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

57

 

 

 

5.1.

Existence and Standing

57

5.2.

Authorization and Validity

58

5.3.

No Conflict; Government Consent

58

5.4.

Financial Statements

58

5.5.

Material Adverse Change

58

5.6.

Taxes

59

5.7.

Litigation and Contingent Obligations

59

5.8.

Material Domestic Subsidiaries

59

5.9.

ERISA

59

5.10.

Accuracy of Information

59

5.11.

Margin Stock

59

5.12.

Material Agreements

60

5.13.

Compliance With Laws

60

5.14.

Ownership of Properties

60

5.15.

Plan Assets; Prohibited Transactions

60

5.16.

Environmental Matters

60

5.17.

Investment Company Act

60

5.18.

Insurance

60

5.19.

Subordinated Indebtedness

61

5.20.

Solvency

61

5.21.

No Default

61

5.22.

Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws

61

5.23.

EEA Financial Institution

61

 

 

 

ARTICLE VI

COVENANTS

61

 

 

 

6.1.

Financial Reporting

62

6.2.

Use of Proceeds

63

6.3.

Notice of Material Events

63

6.4.

Conduct of Business

64

6.5.

Taxes

64

6.6.

Insurance

64

6.7.

Compliance with Laws and Material Contractual Obligations

65

6.8.

Maintenance of Properties

65

6.9.

Books and Records; Inspection

65

6.10.

Payment of Obligations

65

6.11.

Indebtedness

65

6.12.

Merger

67

6.13.

Sale of Assets

67

6.14.

Investments

68

6.15.

Acquisitions

69

6.16.

Liens

70

 

ii

--------------------------------------------------------------------------------


 

6.17.

Net Capital Expenditures

71

6.18.

Affiliates

72

6.19.

Subordinated Indebtedness

72

6.20.

Sale of Accounts

72

6.21.

Sale and Leaseback Transactions

72

6.22.

Restricted Payments

72

6.23.

Financial Covenants

73

6.24.

Further Assurances

73

6.25.

Anti-Money Laundering Compliance

75

 

 

 

ARTICLE VII

DEFAULTS

75

 

 

 

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

77

 

 

 

8.1.

Acceleration; Remedies

77

8.2.

Application of Funds

78

8.3.

Amendments

79

8.4.

Preservation of Rights

80

8.5.

Secured Rate Management Transactions and Secured Cash Management Services

80

 

 

 

ARTICLE IX

GENERAL PROVISIONS

81

 

 

 

9.1.

Survival of Representations

81

9.2.

Governmental Regulation

81

9.3.

Headings

81

9.4.

Entire Agreement

81

9.5.

Several Obligations; Benefits of this Agreement

81

9.6.

Expenses; Indemnification

81

9.7.

Numbers of Documents

83

9.8.

Accounting

83

9.9.

Severability of Provisions

84

9.10.

Nonliability of Lenders

84

9.11.

Confidentiality

84

9.12.

Nonreliance

85

9.13.

Disclosure

85

9.14.

USA PATRIOT ACT NOTIFICATION

85

9.15.

Bankruptcy Petition

85

9.16.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

85

 

 

 

ARTICLE X

THE ADMINISTRATIVE AGENT

86

 

 

 

10.1.

Appointment; Nature of Relationship

86

10.2.

Powers

86

10.3.

General Immunity

86

10.4.

No Responsibility for Loans, Recitals, etc.

87

10.5.

Action on Instructions of Lenders

87

 

iii

--------------------------------------------------------------------------------


 

10.6.

Employment of Administrative Agents and Counsel

87

10.7.

Reliance on Documents; Counsel

87

10.8.

Administrative Agent’s Reimbursement and Indemnification

88

10.9.

Notice of Event of Default

88

10.10.

Rights as a Lender

88

10.11.

Lender Credit Decision, Legal Representation

89

10.12.

Successor Administrative Agent

89

10.13.

Administrative Agent and Arranger Fees

90

10.14.

Delegation to Affiliates

90

10.15.

Execution of Collateral Documents

90

10.16.

Collateral and Guarantor Releases

90

10.17.

Syndication Agents, etc.

91

10.18.

No Advisory or Fiduciary Responsibility

91

 

 

 

ARTICLE XI

SETOFF; RATABLE PAYMENTS

92

 

 

 

11.1.

Setoff

92

11.2.

Ratable Payments

92

 

 

 

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

92

 

 

 

12.1.

Successors and Assigns

92

12.2.

Participations

93

12.3.

Assignments

94

12.4.

Amendment and Restatement

96

 

 

 

ARTICLE XIII

NOTICES

97

 

 

 

13.1.

Notices; Effectiveness; Electronic Communication

97

 

 

 

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; ELECTRONIC
RECORDS

98

 

 

 

14.1.

Counterparts; Effectiveness

98

14.2.

Electronic Execution of Assignments

98

14.3.

Electronic Records

99

 

 

 

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

99

 

 

 

15.1.

CHOICE OF LAW

99

15.2.

CONSENT TO JURISDICTION

99

15.3.

WAIVER OF JURY TRIAL

99

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

PRICING SCHEDULE

 

SCHEDULE 1 — Commitments

 

SCHEDULE 5.8 — Material Domestic Subsidiaries

 

SCHEDULE 5.14 — Properties

 

SCHEDULE 6.11 — Indebtedness

 

SCHEDULE 6.14 — Investments

 

SCHEDULE 6.16 — Liens

 

EXHIBITS

 

EXHIBIT A — Reserved

 

EXHIBIT B — Form of Compliance Certificate

 

EXHIBIT C — Form of Assignment and Assumption Agreement

 

EXHIBIT D-1 — Form of Borrowing Notice

 

EXHIBIT D-2 — Form of Payment Notice

 

EXHIBIT E — Form of Note

 

EXHIBIT F — Form of Increasing Lender Supplement

 

EXHIBIT G — Form of Augmenting Lender Supplement

 

EXHIBIT H — Reserved

 

EXHIBIT I-1 — Form of Borrowing Subsidiary Agreement

 

EXHIBIT I-2 — Form of Borrowing Subsidiary Termination

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This Second Amended and Restated Credit Agreement (this “Agreement”), dated as
of July 7, 2017, is among ArcBest Corporation (formerly known as Arkansas Best
Corporation) and each of its direct or indirect Subsidiaries that joins this
Agreement from time to time as a Borrowing Subsidiary, the Lenders and U.S. Bank
National Association, a national banking association, as a LC Issuer, Swing Line
Lender and as Administrative Agent.  The parties hereto agree as follows:

 

PRELIMINARY STATEMENT

 

WHEREAS, the Borrowers, certain of the Lenders and the Administrative Agent are
parties to that certain Amended and Restated Credit Agreement, dated as of
January 2, 2015 (as amended, restated, supplemented or otherwise modified prior
to the effectiveness hereof, the “Existing Credit Agreement”); and

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
amend and restate the Existing Credit Agreement in its entirety.

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto acknowledge that the Existing
Credit Agreement is hereby amended and restated as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated after the date of this Agreement, by which any Borrower or any
Subsidiary (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

 

“Active Subsidiary” means each Subsidiary which, as of the most recent fiscal
quarter of the Parent, for the period of four (4) consecutive fiscal quarters
then ended for which financial statements have been delivered pursuant to
Section 6.1, contributed greater than 2% of the Parent’s Consolidated EBITDA for
such period or greater than 2% of the Parent’s total assets as of the end of
such period.

 

“Additional Commitment” is defined in Section 2.24.

 

“Adjusted Leverage Ratio” is defined in Section 6.23(b).

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a borrowing hereunder of Loans of the same Type, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect.  The term “Advance” shall include Swing
Line Loans unless otherwise expressly provided.

 

“Affected Lender” is defined in Section 2.20.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries.  A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof, as the same
may be increased from time to time pursuant to Section 2.24 or reduced from time
to time pursuant to Section 2.7.    As of the date of this Agreement, the
Aggregate Commitment is $200,000,000.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this Second Amended and Restated Credit Agreement, as it may
be amended or modified and in effect from time to time.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) 0.0%, (ii) the Prime Rate for such day, (iii) the sum of the
Federal Funds Effective Rate for such day plus 0.50% per annum and (iv) the
Eurodollar Rate (without giving effect to the Applicable Margin) for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for Dollars plus 1.00%, provided that, for
the avoidance of doubt, the Eurodollar Rate for any day shall be based on the
rate reported by the applicable financial information service at approximately
11:00 a.m. London time on such day.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees are accruing on the Available Aggregate Commitment at such time
as set forth in the Pricing Schedule.

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Applicable Pledge Percentage” means, in the case of a pledge of equity
interests of a First Tier Foreign Subsidiary, 65%.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means U.S. Bank, and its successors, in its capacity as Sole Lead
Arranger and Sole Book Runner.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Augmenting Lender” is defined in Section 2.24.

 

“Authorized Officer” means any of the chief financial officer, treasurer,
assistant treasurer or corporate secretary of the Parent, acting singly.

 

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) the Applicable Margin, in each case changing when
and as the Alternate Base Rate changes.

 

“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

 

“Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

 

“Borrowers” means, collectively, the Parent and each Material Domestic
Subsidiary of the Parent that becomes a Borrowing Subsidiary hereunder pursuant
to Section 2.23.

 

“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.

 

3

--------------------------------------------------------------------------------


 

“Borrowing Notice” is defined in Section 2.8.

 

“Borrowing Subsidiary” means, at any time, each Material Domestic Subsidiary
designated as a Borrowing Subsidiary by the Parent pursuant to Section 2.23, in
each case until such Person has ceased to be a Borrowing Subsidiary pursuant to
Section 2.23.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit I-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit I-2.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York, Minneapolis,
Minnesota and London, England for the conduct of substantially all of their
commercial lending activities, interbank wire transfers can be made on the
Fedwire system and dealings in Dollars are carried on in the London interbank
market and (ii) for all other purposes, a day (other than a Saturday or Sunday)
on which banks generally are open in New York City, New York for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

 

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Parent and its
Subsidiaries prepared in accordance with GAAP.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the principal amount of the
obligations of such Person under Capitalized Leases which would be required to
be accounted for as a capital lease on a balance sheet of such Person prepared
in accordance with GAAP.

 

“Cash Collateralize” means to deposit in the Facility LC Collateral Account or
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the LC Issuers or Lenders, as collateral for LC
Obligations or obligations of Lenders to fund participations in respect of LC
Obligations, cash or deposit account balances or, if the Administrative Agent
and each applicable LC Issuer shall agree in their reasonable discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and each applicable LC
Issuer.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) variable denomination
floating rate demand notes issued by companies with a parent credit rating of at
least A- by S&P or the equivalent rating by Moody’s, (v) certificates of
deposit, bankers’ acceptances, overnight Federal funds transactions and time
deposits (A) issued or sold by or on deposit with (1)

 

4

--------------------------------------------------------------------------------


 

Lenders, their Affiliates or their respective holding companies or
(2) commercial banks (whether domestic or foreign) having assets in excess of
$500,000,000 or (B) which are FDIC insured (up to the amount covered by such
FDIC insurance); provided in each case that the same provides for payment of
both principal and interest (and not principal alone or interest alone) and is
not subject to any contingency regarding the payment of principal or interest,
(vi) shares of money market mutual funds that are rated at least “AAAm” or
“AAAG” by S&P or “P-1” or better by Moody’s, and (vii) other Investments
consented to by the Administrative Agent; provided that, for purposes of
determining compliance with Section 6.14 of this Agreement, any Investment that,
when initially made or acquired, satisfies the requirements of this definition
may continue to be held notwithstanding that such Investment, if made or
acquired thereafter, would not comply with such requirements.

 

“Cash Management Services” means any banking services that are provided to any
Borrower or any Subsidiary by the Administrative Agent, any LC Issuer or any of
their Affiliates (other than pursuant to this Agreement) or any other Lender or
any of its Affiliates, including without limitation:  (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) stored value cards, (f) automated clearing house or wire transfer services,
or (g) treasury management, including controlled disbursement, consolidated
account, lockbox, overdraft, return items, sweep and interstate depository
network services.

 

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934) of 40% or more
of the outstanding shares of voting stock of the Parent or (ii) within any
twelve-month period, occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Parent by Persons who were neither
(x) nominated by the board of directors of the Parent nor (y) appointed or
approved by directors so nominated.

 

“Change in Law” is defined in Section 3.1.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents in which a security interest or Lien is or
is required to be granted thereunder and any and all other property of any Loan
Party, now existing or hereafter acquired, that may be or become subject to a
security interest or Lien in favor of the Administrative Agent, on behalf of
itself and the Lenders, to secure the Secured Obligations.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, and all other agreements, instruments and documents that are intended
to create, perfect or evidence Liens upon the Collateral as security for payment
of the Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, UCC financing statements, mortgages, assignments
and deeds of trust whether heretofore, now, or hereafter executed by the Loan
Parties or any of their Subsidiaries and delivered to the Administrative Agent.

 

“Collateral Shortfall Amount” is defined in Section 8.1(a).

 

5

--------------------------------------------------------------------------------


 

“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans to, and participate in Facility LCs issued upon the application of and
Swing Line Loans made to, the Borrowers, in an amount not exceeding the amount
set forth in Schedule 1, as it may be modified as a result of any assignment
that has become effective pursuant to Section 12.3(c) or as otherwise modified
from time to time pursuant to the terms hereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted Funded Indebtedness” means, at any time, the sum of
(a) Indebtedness of the Parent and its Subsidiaries (other than the Designated
Subsidiary) of the types described in clauses (i), (ii), (iv), (vi), (vii) and
(x) of the definition of Indebtedness, calculated on a consolidated basis as of
such time (provided¸ that solely the issued, non-cash collateralized obligations
with respect to standby and commercial letters of credit shall be included in
such calculation), plus (b) the product of Consolidated Rentals for the
immediately preceding twelve month period, determined as of the end of such
period, multiplied by six (6), minus (c) the amount of Unrestricted Cash at such
time in excess of $25,000,000 in the aggregate.

 

“Consolidated EBITDA” means Consolidated Net Income (for the avoidance of doubt,
excluding any one-time cumulative effect adjustment resulting from giving effect
to a change in accounting for revenue required by ASC 606 (Revenue From
Contracts With Customers) or its replacement), plus, to the extent deducted from
revenues in determining Consolidated Net Income and without duplication,
(i) Consolidated Interest Expense, (ii) expense for income taxes,
(iii) depreciation, (iv) amortization (including, without limitation,
amortization of net actuarial losses and pension settlement expenses as
reflected in the Parent’s financial statements from time to time),
(v) extraordinary non-cash expenses, charges or losses occurred other than in
the ordinary course of business, (vi) non-cash expenses related to stock based
compensation, and (vi) non-cash impairment write-downs or charges related to
goodwill and other intangible assets, minus, to the extent included in
Consolidated Net Income, (1) extraordinary income or gains realized other than
in the ordinary course of business, (2) income tax credits and refunds (to the
extent not netted from tax expense), and (3) any cash payments made during such
period in respect of items described in clauses (v) or (vi) above subsequent to
the fiscal quarter in which the relevant non-cash expenses, charges or losses
were incurred, all calculated for the Parent and its Subsidiaries (other than
the Designated Subsidiary) on a consolidated basis.  For the purposes of
calculating Consolidated EBITDA for any period of four (4) consecutive fiscal
quarters (each, a “Reference Period”), (a) if at any time during such Reference
Period any Borrower or any Subsidiary (other than the Designated Subsidiary)
shall have made any Material Disposition, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (b) if during such Reference Period any Borrower or any Subsidiary
(other than the Designated Subsidiary) shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro

 

6

--------------------------------------------------------------------------------


 

forma effect thereto on a basis consistent with the calculation of Consolidated
EBITDA hereunder as if such Material Acquisition occurred on the first day of
such Reference Period; provided that such pro forma adjustments shall not be
made in calculating the Interest Coverage Ratio.

 

“Consolidated EBITDAR” means the sum of (a) Consolidated EBITDA plus
(b) Consolidated Rentals for the applicable Reference Period plus (c) fees and
expenses arising directly in respect of any Permitted Acquisition (including,
without limitation, fees and expenses directly associated with the financing of
such Acquisition) plus (d) fees and expenses arising directly from failed
Acquisitions and divestitures, net of any gains from such failed Acquisitions
and divestitures plus (e) transactional fees and expenses directly associated
with the incurrence of Indebtedness (including in connection with this
Agreement) or the issuance of equity interests in Parent (provided, that such
transactional fees and expenses during any fiscal year shall not exceed, in the
aggregate, $2,000,000; provided, further, that the limitation in the foregoing
proviso shall not apply to transactional fees and expenses incurred in
connection with this Agreement); in each case of clauses (c), (d) and (e),
reasonably acceptable to the Administrative Agent.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Parent and its Subsidiaries (other than the Designated
Subsidiary) calculated on a consolidated basis for such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Parent and its Subsidiaries (other than the Designated
Subsidiary, except to the extent of the amount of dividends, distributions or
other payments constituting net income paid in cash by the Designated Subsidiary
to a Loan Party during such period) calculated on a consolidated basis for such
period.

 

“Consolidated Rentals” means, with reference to any period, the Rentals of the
Parent and its Subsidiaries (other than the Designated Subsidiary) calculated on
a consolidated basis for such period.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

 

“Conversion/Continuation Notice” is defined in Section 2.6.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Daily Eurodollar Base Rate” means, with respect to a Swing Line Loan, the
greater of (a) zero percent (0.0%) and (b) the applicable interest settlement
rate for deposits in Dollars administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for one month
appearing on Reuters Screen LIBOR01 (or on any

 

7

--------------------------------------------------------------------------------


 

successor or substitute page on such screen) as of 11:00 a.m. (London time) on a
Business Day, provided that, if Reuters Screen LIBOR01 for Dollars (or any
successor or substitute page) is not available to the Administrative Agent for
any reason, the applicable Daily Eurodollar Base Rate for one month shall
instead be the applicable interest settlement rate for deposits in Dollars
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for one month as reported by any other
generally recognized financial information service selected by the
Administrative Agent as of 11:00 a.m. (London time) on a Business Day, provided
that, if no such interest settlement rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) is available to the Administrative Agent, the applicable Daily Eurodollar
Base Rate for one month shall instead be the rate determined by the
Administrative Agent to be the rate at which U.S. Bank or one of its Affiliate
banks offers to place deposits in Dollars with first-class banks in the
interbank market at approximately 11:00 a.m. (London time) on a Business Day in
the approximate amount of U.S. Bank’s relevant Swing Line Loan and having a
maturity equal to one month.  For purposes of determining any interest rate
hereunder or under any other Loan Document which is based on the Daily
Eurodollar Base Rate, such interest rate shall change as and when the Daily
Eurodollar Base Rate shall change.

 

“Daily Eurodollar Loan” means a Swing Line Loan which, except as otherwise
provided in Section 2.11, bears interest at the Daily Eurodollar Rate.

 

“Daily Eurodollar Rate” means, with respect to a Swing Line Loan, the sum of
(a) the quotient of (i) the Daily Eurodollar Base Rate, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (b) the Applicable Margin.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to the Administrative Agent, any LC
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Facility
LCs or Swing Line Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrowers, the Administrative Agent, the LC Issuers or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default,

 

8

--------------------------------------------------------------------------------


 

shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets (other than an Undisclosed Administration), including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Borrowers, each LC Issuer, the Swing Line Lender and each Lender.

 

“Designated Subsidiary” means that certain Subsidiary of the Parent designated
by the Parent and agreed to by the Administrative Agent and the Required Lenders
as of the Effective Date; provided, that after the Effective Date, the Parent
may remove such designation if the Parent or applicable Subsidiary complies with
the requirements set forth in Section 6.24 if such re-designated Subsidiary then
constitutes a “Material Domestic Subsidiary”.

 

“Disqualified Lenders” means, collectively or individually as the context
requires, (a) those Persons identified in writing by the Parent to the
Administrative Agent prior to the Effective Date, and (b) other Persons approved
by the Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed), in each case identified in writing by the Parent to the
Administrative Agent from time to time on or after the Effective Date; provided,
that during the continuance of any Event of Default under Sections 7.2, 7.6 or
7.7, no such Person shall constitute a Disqualified Lender for purposes hereof.

 

“Dollar” and “$” means the lawful currency of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary of a Loan Party incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member

 

9

--------------------------------------------------------------------------------


 

Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied or waived.

 

“Eligible Assignee” means (i) a Lender; (ii) an Approved Fund; (iii) a
commercial bank organized under the laws of the United States, or any state
thereof, and having total assets in excess of $3,000,000,000, calculated in
accordance with the accounting principles prescribed by the regulatory authority
applicable to such bank in its jurisdiction of organization; (iv) a commercial
bank organized under the laws of any other country that is a member of the OECD,
or a political subdivision of any such country, and having total assets in
excess of $3,000,000,000, calculated in accordance with the accounting
principles prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (iv); or (v) the central bank of any country that is
a member of the OECD; provided, that no (a) Disqualified Lender, (b) Defaulting
Lender or Affiliate thereof, or any Person who, upon becoming a Lender, would
constitute a Defaulting Lender or an Affiliate thereof, or (c) natural Person
(or holding company, investment vehicle or trust for or owned and operated for
the primary benefit of a natural Person) shall constitute an Eligible Assignee.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, injunctions, permits, concessions, grants, franchises, licenses
and other governmental restrictions relating to (i) the protection of the
environment, (ii) personal injury or property damage relating to the release or
discharge of Hazardous Materials, (iii) emissions, discharges or releases of
pollutants, contaminants, hazardous substances or wastes into surface water,
ground water or land, or (iv) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day

 

10

--------------------------------------------------------------------------------


 

notice period is waived); (b) the failure with respect to any Plan to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by any Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by any Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of any Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon any Borrower or
any of its ERISA Affiliates of withdrawal liability under Section 4201 of ERISA
or a determination that a Multiemployer Plan is, or is expected to be during the
period from the Closing Date until the Facility Termination Date, insolvent
within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the greater of (a) zero percent (0.0%) and (b) the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) appearing on the applicable Reuters Screen (or on any successor or
substitute page on such screen) as of 11:00 a.m. (London time) on the Quotation
Date for such Interest Period, and having a maturity equal to such Interest
Period, provided that, if the applicable Reuters Screen (or any successor or
substitute page) is not available to the Administrative Agent for any reason,
the applicable Eurodollar Base Rate for the relevant Interest Period shall
instead be the applicable interest settlement rate for deposits in Dollars
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) as reported by any other generally
recognized financial information service selected by the Administrative Agent as
of 11:00 a.m. (London time) on the Quotation Date for such Interest Period, and
having a maturity equal to such Interest Period, provided that, if no such
interest settlement rate administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) is available to
the Administrative Agent, the applicable Eurodollar Base Rate for the relevant
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which U.S. Bank or one of its Affiliate banks offers to place
deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, in the approximate amount of U.S. Bank’s relevant
Eurodollar Loan and having a maturity equal to such Interest Period.

 

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

11

--------------------------------------------------------------------------------


 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.

 

“Event of Default” is defined in Article VII.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), including by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, (i) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case (a) imposed by the respective jurisdiction (or political subdivision
thereof) under the laws of which such Lender or the Administrative Agent is
incorporated or is organized or in which its principal executive office is
located or, in the case of a Lender, in which such Lender’s applicable Lending
Installation is located, or (b) that are Other Connection Taxes, (ii) in the
case of a Lender, any U.S. federal withholding tax that is imposed on amounts
payable to such Lender with respect to an applicable interest in a Loan,
Commitment or Reimbursement Obligation pursuant to a law in effect on the date
on which (a) such Lender acquires such interest in the Loan, Commitment or
Reimbursement Obligation or (b) such Lender changes its Lending Installation,
except in each case to the extent that, pursuant to Section 3.5(a), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Installation, (iii) Taxes attributable to the failure by any
Lender, applicable Lending Installation or Administrative Agent to comply with
Section 3.5(f), and (iv) any U.S. federal withholding Taxes imposed under
FATCA.  For purposes of this definition, any reference to the term “Lender”
includes any LC Issuer.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Existing Credit Agreement” is defined in the preamble hereto.

 

“Facility LC” is defined in Section 2.19(a)

 

“Facility LC Application” is defined in Section 2.19(c).

 

“Facility LC Collateral Account” is defined in Section 2.19(k).

 

12

--------------------------------------------------------------------------------


 

“Facility Termination Date” means July 7, 2022 or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the greater of (a) zero
percent (0.0%) and (b) the rate per annum calculated by the Federal Reserve Bank
of New York based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate or, if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:00
a.m. (Central time) on such day on such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by the Administrative Agent in its reasonable discretion.

 

“Fee Letter” is defined in Section 10.13.

 

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.

 

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is directly
owned by a Loan Party.

 

“Foreign Subsidiary” means any Subsidiary of a Loan Party organized under the
laws of a jurisdiction not located in the United States of America.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Facility LCs issued by such LC Issuer other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s ratable share of outstanding Swing Line Loans made by the Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be as of
the date of any assignment thereto pursuant to Section 12.3 hereof) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 9.8.

 

13

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).

 

“Guarantor” means each Material Domestic Subsidiary of the Parent that is a
party to the Guaranty, either on the date hereof or pursuant to the terms of
Section 2.23 or Section 6.24(a), and each such Person’s successors and assigns.

 

“Guaranty” means that certain Guaranty dated as of June 15, 2012 executed by
each of the Guarantors in favor of the Administrative Agent, for the ratable
benefit of the Lenders, as amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time subject to the terms hereof and
thereof.

 

“Hazardous Materials” means any explosive or radioactive substances or wastes, 
any hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and any other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.

 

“IDB Transactions” means, collectively, the issuance of industrial development
bonds of the City of Fort Smith, Arkansas to Parent or a Subsidiary, the
corresponding payment of lease obligations by Parent or a Subsidiary and the
other transactions contemplated in connection with the construction of new
corporate headquarters of the Parent and its Subsidiaries, all as disclosed to
the Administrative Agent prior to the Effective Date.

 

“Increasing Lender” is defined in Section 2.24.

 

“Incremental Term Loan” is defined in Section 2.24.

 

“Incremental Term Loan Amendment” is defined in Section 2.24.

 

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money (including the Obligations under this
Agreement and the other Loan Documents), (ii) obligations representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade), (iii) obligations, whether or not assumed, secured by
Liens or payable out of the proceeds or production from Property now or
hereafter owned or acquired by such Person, (iv) obligations which are evidenced
by notes, acceptances, or other instruments, other than endorsements for
collection or deposit and Indebtedness resulting from a bank or other financial

 

14

--------------------------------------------------------------------------------


 

institution honoring checks, drafts or similar instruments inadvertently drawn
against insufficient funds, in each case in the ordinary course of business,
(v) obligations of such Person to purchase securities or other Property arising
out of or in connection with the sale of the same or substantially similar
securities or Property, (vi) Capitalized Lease Obligations, (vii) obligations of
such Person as an account party with respect to standby and commercial Letters
of Credit, (viii) Contingent Obligations of such Person in respect of
Indebtedness under any other clause of this definition, (ix) Net Mark-to-Market
Exposure under Rate Management Transactions and other Financial Contracts,
(x) Receivables Transaction Attributed Indebtedness, and (xi) any other
obligation for borrowed money or other financial accommodation that in
accordance with GAAP would be shown as debt on the consolidated balance sheet of
such Person; provided that no compensation payments made to, or compensation
accrued but unpaid as of the measurement date relating to, any employee of any
Person acquired through any Permitted Acquisition shall be deemed Indebtedness
for so long as (A) the requirement to pay such compensation arises under the
agreements, documents and instruments evidencing the applicable Acquisition and
(B) such compensation is not evidenced by a promissory note, instrument or other
similar agreement; provided, further, that surety bonds shall not be deemed
Indebtedness.

 

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.

 

“Interest Coverage Ratio” is defined in Section 6.23(a).

 

“Interest Differential” is defined in Section 3.4.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one
(1), two (2), three (3), six (6), or if available to all Lenders, twelve (12)
months, in each case commencing on a Business Day selected by a Borrower
pursuant to this Agreement.  Such Interest Period shall end on the day which
corresponds numerically to such date one (1), two (2), three (3), six (6) or
twelve (12) months thereafter, respectively, provided, that

 

(a)           if there is no such numerically corresponding day in such next,
second, third, sixth or twelfth succeeding month, such Interest Period shall end
on the last Business Day of such next, second, third, sixth or twelfth
succeeding month;

 

(b)           any Interest Period that commences on the last Business Day of a
calendar month shall end on the last Business Day of the calendar month at the
end of such Interest Period;

 

(c)           any Interest Period that would otherwise end on a day which is not
a Business Day shall be extended to the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day;
and

 

(d)           no Interest Period shall extend beyond the Facility Termination
Date.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary

 

15

--------------------------------------------------------------------------------


 

in the trade) or contribution of capital by such Person; stocks, bonds, mutual
funds, partnership interests, notes, debentures or other securities (including
warrants or options to purchase securities) owned by such Person; any
certificates of deposit owned by such Person; and structured notes, derivative
financial instruments and other similar instruments or contracts owned by such
Person; provided that, for purposes of determining compliance with any monetary
basket set forth in Section 6.14, the amount of any Investment shall be the
amount actually invested in or paid for such Investment, less any cash returns,
cash dividends or other cash distributions of any kind received by the
applicable Loan Party or Subsidiary in respect of such Investment.

 

“LC Fee” is defined in Section 2.19(d).

 

“LC Issuers” means, individually or collectively as the context requires,
(a) U.S. Bank (or any subsidiary or affiliate of U.S. Bank designated by U.S.
Bank) and (b) such other Lenders or affiliates of a Lender as a Borrower may
designate as LC Issuers from time to time with the consent of the Administrative
Agent and such designated Lender or affiliate of a Lender, in each case in its
capacity as issuer of Facility LCs hereunder.

 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” is defined in Section 2.19(e).

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.  Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender.

 

“Lending Installation” means, with respect to a Lender, a LC Issuer or the
Administrative Agent, the office, branch, subsidiary or affiliate of such
Lender, such LC Issuer or the Administrative Agent listed on the signature
pages hereof (in the case of the Administrative Agent) or on its Administrative
Questionnaire (in the case of a Lender) or otherwise selected by such Lender,
such LC Issuer or the Administrative Agent pursuant to Section 2.17.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, security or similar collateral deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement).

 

“List of Closing Documents” means the List of Closing Documents, dated as of the
date hereof, agreed to among the Borrowers and the Administrative Agent,
identifying the agreements, documents and instruments required to be delivered
on the Effective Date or within an agreed period of time thereafter, as
applicable.

 

“Loan” means a Revolving Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, the Collateral Documents, the Guaranty,
any Note or Notes, the Fee Letter, each Borrowing Subsidiary Agreement and all
related agreements

 

16

--------------------------------------------------------------------------------


 

delivered pursuant to Sections 2.23 or 4.3, each Increasing Lender Supplement
and Augmenting Lender Supplement and all related agreements delivered pursuant
to Section 2.24, each Assignment and Assumption Agreement and any document
entered into between any Loan Party and the Administrative Agent designated as a
“Loan Document” therein, and any amendment, restatement, supplement or other
modification of any of the foregoing, now or in the future, executed by any
Borrower for the benefit of the Administrative Agent or any Lender in connection
with this Agreement.

 

“Loan Party” or “Loan Parties” means, individually or collectively, the
Borrowers and the Guarantors.

 

“Material Acquisition” means any Permitted Acquisition that involves the payment
of consideration by a Borrower or Subsidiary in excess of $5,000,000.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the Borrowers and
their Subsidiaries taken as a whole, (ii) the ability of any Loan Party to
perform its material obligations under the Loan Documents to which it is a
party, or (iii) the validity or enforceability of any of the Loan Documents or
the rights or remedies of the Administrative Agent, the LC Issuers or the
Lenders under the Loan Documents.

 

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property (other than
inventory in the ordinary course of business) that yields gross proceeds to a
Borrower or Subsidiary in excess of $5,000,000.

 

“Material Domestic Subsidiary” means each Domestic Subsidiary of the Parent
(i) which, as of the most recent fiscal quarter of the Parent, for the period of
four (4) consecutive fiscal quarters then ended for which financial statements
have been delivered pursuant to Section 6.1, contributed greater than 5% of the
Parent’s Consolidated EBITDA for such period or (ii) which contributed greater
than 5% of the Parent’s consolidated total assets (excluding the assets of the
Designated Subsidiary) as of such date; provided that, if at any time the
aggregate amount of the Consolidated EBITDA or consolidated total assets of all
Subsidiaries (other than the Designated Subsidiary) that are not Material
Domestic Subsidiaries exceeds 15% of the Parent’s Consolidated EBITDA for any
such period or 15% of the Parent’s consolidated total assets (excluding the
assets of the Designated Subsidiary) as of the end of any such fiscal quarter,
the Parent (or, in the event the Parent has failed to do so within twenty (20)
days, the Administrative Agent) shall designate sufficient Subsidiaries of the
Parent (other than the Designated Subsidiary) as “Material Domestic
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Domestic Subsidiaries. 
Notwithstanding the foregoing, the Designated Subsidiary shall not constitute a
Material Domestic Subsidiary.

 

“Material Indebtedness” means Indebtedness of any Borrower or any Subsidiary in
an outstanding principal amount of $20,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).

 

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in

 

17

--------------------------------------------------------------------------------


 

an amount which would constitute Material Indebtedness (whether or not an amount
of Indebtedness constituting Material Indebtedness is outstanding thereunder).

 

“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 103% of the Fronting Exposure of all LC Issuers
with respect to such Defaulting Lender for all Facility LCs issued and
outstanding at such time and (ii) otherwise, an amount determined by the
Administrative Agent and each LC Issuer in their reasonable discretion.

 

“Modify” and “Modification” are defined in Section 2.19(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto
pursuant to the terms thereof and hereof.

 

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), title commitments, evidence of zoning compliance, property
insurance, flood certifications and flood insurance (and, if applicable FEMA
form acknowledgements of insurance), opinions of counsel, ALTA surveys, other
surveys, appraisals, environmental assessments and reports, environmental
insurance, mortgage tax affidavits and declarations and other similar
information and related certifications as are requested by, and in form and
substance reasonably acceptable to, the Administrative Agent from time to time;
provided, that solely with respect to the real property for which Mortgages are
being delivered as of the Effective Date, the only Mortgage Instruments that
will be required are those described in Section 4.1(m).

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrowers or any ERISA Affiliate
is a party to which more than one employer is obligated to make contributions.

 

“Net Capital Expenditures” means Capital Expenditures minus the proceeds of
asset sales or dispositions permitted under this Agreement (including pursuant
to a casualty or a condemnation or similar proceeding) that are applied by a
Borrower or any Subsidiary to (x) acquire, replace or rebuild or (y) commence
rebuilding or obtain a binding commitment to acquire, replace or rebuild, in
each case, real property, equipment or other tangible assets (excluding
inventory) to be used in the business of any Borrower or any Subsidiary;
provided, that such proceeds are applied within 360-days after receipt of such
proceeds.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions.  “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

 

18

--------------------------------------------------------------------------------


 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii)  any insurance proceeds and (iii) in the
case of a condemnation or similar event, condemnation awards and similar
payments, net of (b) the sum of (i) all reasonable fees and out-of-pocket
expenses paid to third parties (in the case of fees, other than to Affiliates)
in connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a casualty or a condemnation or
similar proceeding), the amount of all payments required to be made as a result
of such event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) and
the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by an Authorized Officer).

 

“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.

 

“Note” is defined in Section 2.13(d).

 

“Notes Payable” means all interest-bearing Indebtedness, excluding (i) the
Obligations hereunder, (ii) Capitalized Lease Obligations, (iii) Subordinated
Indebtedness and (iv) Receivables Transaction Attributed Indebtedness.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans and all LC Obligations, all accrued and unpaid fees, and all expenses,
reimbursements, indemnities and other obligations of the Borrowers or any
Borrower to the Lenders or to any Lender, the Administrative Agent, any LC
Issuer or any indemnified party arising under the Loan Documents; provided, that
“Obligations” shall exclude all Excluded Swap Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

 

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution,

 

19

--------------------------------------------------------------------------------


 

delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment.

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Pro Rata Share of the aggregate principal
amount of Swing Line Loans outstanding at such time, plus (iii) an amount equal
to its Pro Rata Share of the LC Obligations at such time.

 

“Parent” means ArcBest Corporation (formerly known as Arkansas Best
Corporation), a Delaware corporation.

 

“Participant” is defined in Section 12.2(a).

 

“Participant Register” is defined in Section 12.2(c).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.

 

“Payment Date” means the last day of each calendar quarter, provided, that if
such day is not a Business Day, the Payment Date shall be the immediately
preceding Business Day.

 

“Payment Notice” is defined in Section 2.7.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Acquisition” means any Acquisition made by any Borrower or any
Subsidiary, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.11 shall be true both before and after giving
effect to such Acquisition, (b) such Acquisition is consummated on a non-hostile
basis pursuant to a negotiated acquisition agreement that has been (if required
by the governing documents of the seller or entity to be acquired) approved by
the board of directors or other applicable governing body of the seller or
entity to be acquired, (c) the business to be acquired in such Acquisition is in
the same or a related line of business as any Borrower or Subsidiary or a line
of business incidental thereto, (d) as of the date of the consummation of such
Acquisition, all material approvals required in connection therewith shall have
been obtained, (e) as of the date of the consummation of such Acquisition, the
Parent shall have (i) a pro forma Adjusted Leverage Ratio of less than or equal
to 3.25 to 1.00 for the four (4) fiscal quarter period most recently ended prior
to such date and (ii) pro forma compliance with the financial covenants
contained in Section 6.23 for such period, in each case, calculated as if such
Acquisition, including the consideration therefor, had been consummated on the
first day of such period; provided, that if the total consideration for such
Acquisition is equal to or greater than $25,000,000, the Parent shall have
furnished to the Administrative Agent, prior to the consummation of the
applicable Permitted Acquisition, a certificate demonstrating compliance with
clauses (i) and (ii) of this clause (e) in reasonable detail, and (f) the total
consideration paid (i) for any single Permitted Acquisition shall not exceed
$75,000,000, and (ii) all Permitted Acquisitions shall not exceed $125,000,000
in the aggregate in any fiscal year; provided, that if the Parent shall have
furnished to the Administrative Agent, prior

 

20

--------------------------------------------------------------------------------


 

to the consummation of any Permitted Acquisition, a certificate demonstrating in
reasonable detail that the Parent shall have a pro forma Adjusted Leverage Ratio
of less than or equal to 2.50 to 1.00 after giving effect to the applicable
Permitted Acquisition, the total consideration limits set forth in this clause
(f) shall not apply to such Permitted Acquisition.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which any Borrower or any ERISA Affiliate may have any liability.

 

“PNC Qualified Receivables Transaction” means the receivables financing facility
evidenced by (i) the Second Amended and Restated Receivables Loan Agreement
dated as of March 20, 2017, among ArcBest Funding LLC, as borrower, ArcBest
Corporation, as initial servicer, the financial institutions from time to time
party thereto, as lenders, and PNC Bank, National Association, as letter of
credit issuer and agent, (ii) the Second Amended and Restated Receivables Sale
Agreement dated as of February 1, 2015, between ABF Freight System, Inc.,
ArcBest Logistics, Inc., ArcBest International, Inc., Panther II
Transportation, Inc., ArcBest Enterprise Solutions, Inc., and ArcBest II, Inc.,
as originators, and ArcBest Funding LLC, as buyer, and (iii) the Amended and
Restated Performance Guaranty dated as of February 1, 2015, made by ArcBest
Corporation  in favor of PNC Bank, National Association, in each case (A) as in
effect on the date hereof and (B) as may be modified in conformity with the
proviso of the definition of “Qualified Receivables Transaction” or with the
consent of the Required Lenders.

 

“Pricing Schedule” means the Schedule attached hereto and identified as such.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged by them to any customer), changing when and as said
prime rate changes.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment, provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; and provided, further, that when a Defaulting Lender shall exist, “Pro
Rata Share” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment
(except that no Lender is required to fund or participate in Revolving Loans,
Swing Line Loans or Facility LCs to the extent that, after giving effect
thereto, the aggregate amount of its outstanding Revolving Loans and funded or
unfunded participations in Swing Line Loans and Facility LCs would exceed the
amount of its Commitment (determined as though no Defaulting Lender existed)).

 

21

--------------------------------------------------------------------------------


 

“Purchasers” is defined in Section 12.3(a).

 

“Qualified Receivables Transaction” means any of the following:

 

(a) the PNC Qualified Receivables Transaction; and

 

(b) any other transaction or series of transactions that may be entered into by
any Borrower or any other Subsidiary of the Parent pursuant to which any
Borrower or any other Subsidiary of the Parent may sell, convey or otherwise
transfer to a newly-formed Subsidiary or other special-purpose entity, or any
other Person, any accounts or notes receivable and rights related thereto;

 

provided that:

 

(i)            the PNC Qualified Receivables Transaction shall not be amended,
modified, refinanced or replaced subsequent to the date hereof to include or
modify any negative covenants (to the extent such negative covenants are
reflected both in the PNC Qualified Receivables Transaction and the Loan
Documents or such negative covenants are of the type that would be typical or
customary for the transactions contemplated by the Loan Documents), financial
covenants or events of default such that are more restrictive or onerous than
those set forth in the Loan Documents unless the Loan Documents are
contemporaneously amended or modified to include the applicable revisions and/or
provisions;

 

(ii)           all of the terms and conditions of a transaction or series of
transactions described in clause (b), including, without limitation, the amount
and type of any recourse to any Borrower or any other Subsidiary with respect to
the assets transferred, are, taken as a whole, no more restrictive or onerous in
any material respect on the relevant Borrowers or Subsidiaries than the terms
and conditions hereunder and under the other Loan Documents;

 

(iii)          any Indebtedness incurred in connection with the PNC Qualified
Receivables Transaction or such transaction or series of transactions described
in clause (b) is incurred at a market rate of interest;

 

(iv)          any security given by such Person or Persons to secure such
Indebtedness is limited to (A) the accounts receivable of such Person or
Persons, the goods and inventory the sale of which gave rise to such accounts
receivable, the liens, security interests, instruments and agreements arising
under the contracts evidencing such accounts receivable and securing payment
therefor, the contracts, records, and rights and payments directly corresponding
to such accounts receivable, and the proceeds of any of the foregoing, in each
case, sold to any special-purpose entity formed pursuant to any such Qualified
Receivables Transaction and pledged thereunder, (B) all Deposit Accounts,
Securities Accounts, other deposits (general or special, time or demand,
provisional or final) with any bank or financial institution, cash collections,
and other cash proceeds, and all proceeds of any of the foregoing, in each case
related to any such Qualified Receivables Transaction, and (C) all assets of
such special-purpose entity; and

 

(v)           the Receivables Transaction Attributed Indebtedness incurred in
connection with PNC Qualified Receivables Transaction and such transaction or
series of transactions described in clause (b) does not exceed the principal
amount of $150,000,000.

 

22

--------------------------------------------------------------------------------


 

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.

 

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by any Borrower or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

 

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination.

 

“Register” is defined in Section 12.3(d).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.19 to reimburse all LC Issuers
for amounts paid by the LC Issuers in respect of any one or more drawings under
Facility LCs.

 

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

 

“Reports” is defined in Section 9.6(a).

 

“Required Lenders” means at least two (2) Lenders in the aggregate having
greater than 50% of the Aggregate Outstanding Credit Exposure.  The Commitments
and Outstanding Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

23

--------------------------------------------------------------------------------


 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurodollar liabilities.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) in respect of any equity interest in any Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in any Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such equity interest in any
Borrower or any Subsidiary thereof, but excluding, for the avoidance of doubt,
payments in respect of any purchase price adjustments, earn-outs,
indemnification obligations or similar Contingent Obligations in connection with
any Permitted Acquisition or any disposition permitted under Section 6.13.

 

“Revolving Loan” means with respect to any Lender, individually or collectively
as the context requires, such Lender’s loans made pursuant to its commitment to
lend set forth in Section 2.1 (or any conversion or continuation thereof).

 

“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

 

“Sanctioned Country” means, at any time, any country or territory which is
itself, or whose government is, the subject or target of any comprehensive
Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person or group located, operating, organized or
resident in a Sanctioned Country, (c) any agency, political subdivision or
instrumentality of the government of a Sanctioned Country, or (d) any Person 50%
or more owned, individually or in the aggregate, directly or indirectly, or
controlled by any of the above.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC, the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

24

--------------------------------------------------------------------------------


 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Secured Obligations” means, collectively, (i) the Obligations and (ii) all
obligations in connection with Cash Management Services provided to the
Borrowers or any Subsidiary by the Administrative Agent, any LC Issuer or any
other Lender or any Affiliate of any of the foregoing, and (iii) all Rate
Management Obligations in connection with any Rate Management Transactions
provided to the Borrowers or any Subsidiary by the Administrative Agent, any LC
Issuer or any other Lender or any Affiliate of any of the foregoing, but
excluding, for the avoidance of doubt, all Excluded Swap Obligations.

 

“Security Agreement” means that certain Pledge and Security Agreement dated as
of June 15, 2012 by and among the Loan Parties and the Administrative Agent, as
amended, restated, supplemented or otherwise modified, renewed or replaced from
time to time pursuant to the terms hereof and thereof.

 

“Solvent” means, with respect to any Person, (a) the fair value of the assets of
such Person and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, subordinated, contingent or otherwise, of
such Person and its Subsidiaries on a consolidated basis; (b) the present fair
saleable value of the Property of such Person and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of such Person and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) such Person and its Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) such Person and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

 

“Stated Rate” is defined in Section 2.21.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written reasonable satisfaction of the Required Lenders and the
Administrative Agent and none of the principal of which is payable until at
least 180 days after the Facility Termination Date.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of a Borrower.

 

“Substantial Portion” means, with respect to the Property of the Parent and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of the Parent and its

 

25

--------------------------------------------------------------------------------


 

Subsidiaries taken as a whole or Property which is responsible for more than 10%
of the sum of (a) the Consolidated Net Income of the Parent and its Subsidiaries
plus  (b) the net income (or loss) of the Designated Subsidiary taken as a
whole, in each case, as would be shown in the consolidated financial statements
of the Parent and its Subsidiaries as at the beginning of the twelve-month
period ending with the month in which such determination is made (or if
financial statements have not been delivered hereunder for that month which
begins the twelve-month period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that month).

 

“swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Counterparty” means, with respect to any swap with the Administrative
Agent, any LC Issuer or any other Lender or any Affiliate of any of the
foregoing, any Person that is or becomes a party to such swap.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any swap between the Administrative Agent, any LC Issuer or any
other Lender or any Affiliate of any of the foregoing and one or more Swap
Counterparties.

 

“Swing Line Borrowing Notice” is defined in Section 2.4(b).

 

“Swing Line Lender” means U.S. Bank or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

 

“Swing Line Loan” means a Loan made available to a Borrower by the Swing Line
Lender pursuant to Section 2.4.

 

“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrowers at any one time, which,
as of the date of this Agreement, is $20,000,000.

 

“Syndication Agents” means each of Branch Banking and Trust Company and PNC
Bank, National Association.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings (including backup
withholding) imposed by any Governmental Authority, including interest,
additions to tax and penalties applicable thereto.

 

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurodollar Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurodollar Loan.

 

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

 

26

--------------------------------------------------------------------------------


 

“United States Person” means any Person that is a United States person as
defined in section 7701(a)(30) of the Code.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee or obligations under any Rate Management
Agreement or in respect of Cash Management Services) that is contingent in
nature at such time; or (iii) an obligation to provide collateral to secure any
of the foregoing types of obligations.

 

“Unrestricted Cash” means, as of any date of determination, that portion of the
Parent’s and its consolidated Domestic Subsidiaries’ (other than the Designated
Subsidiary) aggregate cash and Cash Equivalent Investments that is not
encumbered by or subject to any Lien (including, without limitation, any Lien
permitted hereunder, other than (a) Liens in favor of the Administrative Agent,
for the benefit of the Lenders, granted pursuant to any Collateral Document and
(b) bankers’ liens), setoff (other than ordinary course setoff rights of a
depository bank arising under a bank depository agreement for customary fees,
charges and other account-related expenses due to such depository bank
thereunder), counterclaim, recoupment, defense or other right in favor of any
Person.

 

“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  For purposes of this Agreement, Loans and
Advances may be classified and referred to by Type (e.g., a “Eurodollar Loan” or
a “Eurodollar Advance”).

 

ARTICLE II

 

THE CREDITS

 

2.1.         Commitment.  From and including the date of this Agreement and
prior to the Facility Termination Date, each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Loans to the Borrowers
and participate in Facility LCs issued upon the request of the applicable
Borrower, provided that, after giving effect to the making of each such

 

27

--------------------------------------------------------------------------------


 

Loan and the issuance of each such Facility LC, (i) such Lender’s Outstanding
Credit Exposure shall not exceed its Commitment and (ii) the Aggregate
Outstanding Credit Exposure shall not exceed the Aggregate Commitment.  Subject
to the terms of this Agreement, the Borrowers may borrow, repay and reborrow the
Loans at any time prior to the Facility Termination Date.  Unless previously
terminated, the Commitments hereunder shall expire on the Facility Termination
Date.  The LC Issuers will issue Facility LCs hereunder on the terms and
conditions set forth in Section 2.19.  The Borrowers shall be jointly and
severally liable in respect of all amounts owing in respect of the Loans and
Facility LCs.

 

2.2.         Required Payments; Termination.  If at any time the amount of the
Aggregate Outstanding Credit Exposure exceeds the Aggregate Commitment, the
Borrowers shall immediately make a payment on the Loans or Cash Collateralize
the LC Obligations in an account with the Administrative Agent pursuant to
Section 2.19(k) sufficient to eliminate such excess.  The Aggregate Outstanding
Credit Exposure and all other unpaid Obligations under this Agreement and the
other Loan Documents shall be paid in full (other than Unliquidated Obligations)
by the Borrowers on the Facility Termination Date.

 

2.3.         Ratable Loans; Types of Advances.  Each Advance hereunder (other
than any Swing Line Loan) shall consist of Loans made from the several Lenders
ratably according to their Pro Rata Shares.  The Advances may be Base Rate
Advances or Eurodollar Advances, or a combination thereof, selected by the
applicable Borrower in accordance with Sections 2.8 and 2.9, or Swing Line Loans
selected by the applicable Borrower in accordance with Section 2.4.

 

2.4.         Swing Line Loans.

 

(a)           Amount of Swing Line Loans.  Upon the satisfaction of the
conditions precedent set forth in Section 4.2 and, if such Swing Line Loan is to
be made on the date of the initial Advance hereunder, the satisfaction or waiver
of the conditions precedent set forth in Section 4.1 as well, from and including
the date of this Agreement and prior to the Facility Termination Date, the Swing
Line Lender may, at its option, on the terms and conditions set forth in this
Agreement, make Swing Line Loans in Dollars to the Borrowers from time to time
in an aggregate principal amount not to exceed the Swing Line Sublimit, provided
that the Aggregate Outstanding Credit Exposure shall not at any time exceed the
Aggregate Commitment, and provided further that at no time shall the sum of
(i) the Swing Line Loans, plus (ii) the outstanding Loans made by the Swing Line
Lender pursuant to Section 2.1, plus (iii) the Swing Line Lender’s Pro Rata
Share of the LC Obligations, exceed the Swing Line Lender’s Commitment at such
time.  Subject to the terms of this Agreement (including, without limitation the
reasonable discretion of the Swing Line Lender), the Borrowers may borrow, repay
and reborrow Swing Line Loans at any time prior to the Facility Termination
Date.

 

(b)           Borrowing Notice.  In order to borrow a Swing Line Loan, the
applicable Borrower shall deliver to the Administrative Agent and the Swing Line
Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than 2:00
p.m. (Central time) on the Borrowing Date of each Swing Line Loan, specifying
(i) the applicable Borrowing Date (which date shall be a Business Day), and
(ii) the aggregate amount of the requested Swing Line Loan which shall be an
amount not less than $100,000.

 

28

--------------------------------------------------------------------------------


 

(c)           Making of Swing Line Loans; Participations.  Not later than 2:00
p.m. (Central time) on the applicable Borrowing Date, the Swing Line Lender
shall make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Article XIII.  The
Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the applicable Borrower on the Borrowing Date by wire
or other electronic transfer to a U.S. account or U.S. accounts designated by
such Borrower that are reasonably acceptable to the Administrative Agent.  Each
time that a Swing Line Loan is made by the Swing Line Lender, the Swing Line
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swing Line Lender, a participation in such Swing
Line Loan in proportion to its Pro Rata Share.

 

(d)           Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid
in full by the Borrowers on the date selected by the Administrative Agent.  The
Borrowers agree and confirm that they are jointly and severally liable for all
amounts owing under or in connection with the Swing Line Loans.  In addition,
the Swing Line Lender may at any time in its sole discretion with respect to any
outstanding Swing Line Loan, require each Lender to fund the participation
acquired by such Lender pursuant to Section 2.4(c) or require each Lender
(including the Swing Line Lender) to make a Revolving Loan in the amount of such
Lender’s Pro Rata Share of such Swing Line Loan (including, without limitation,
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan.  Not later than 12:00 noon (Central time) on the date of any notice
received pursuant to this Section 2.4(d), each Lender shall make available its
required Revolving Loan, in funds immediately available to the Administrative
Agent at its address specified pursuant to Article XIII.  Revolving Loans made
pursuant to this Section 2.4(d) shall initially be Base Rate Loans and
thereafter may be continued as Base Rate Loans or converted into Eurodollar
Loans in the manner provided in Section 2.9 and subject to the other conditions
and limitations set forth in this Article II.  Unless a Lender shall have
notified the Swing Line Lender, prior to the Swing Line Lender’s making any
Swing Line Loan, that any applicable condition precedent set forth in Sections
4.1 or 4.2 had not then been satisfied, such Lender’s obligation to make
Revolving Loans pursuant to this Section 2.4(d) to repay Swing Line Loans or to
fund the participation acquired pursuant to Section 2.4(c) shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against any
Borrower, the Administrative Agent, the Swing Line Lender or any other Person,
(b) the occurrence or continuance of a Default or Event of Default, (c) any
adverse change in the condition (financial or otherwise) of any Borrower, or
(d) any other circumstances, happening or event whatsoever.  In the event that
any Lender fails to make payment to the Administrative Agent of any amount due
under this Section 2.4(d), interest shall accrue thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received and the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Administrative Agent receives such payment from such Lender or such obligation
is otherwise fully satisfied.  On the Facility Termination Date, the Borrowers
shall repay in full the outstanding principal balance of the Swing Line Loans.

 

29

--------------------------------------------------------------------------------


 

2.5.         Commitment Fee.  The Borrowers jointly and severally agree to pay
to the Administrative Agent for the account of each Lender according to its Pro
Rata Share a commitment fee at a per annum rate equal to the Applicable Fee Rate
on the average daily Available Aggregate Commitment from the date hereof to but
excluding the Facility Termination Date, payable in arrears on each Payment Date
hereafter and on the Facility Termination Date.  Swing Line Loans shall not
count as usage of the Aggregate Commitment for the purpose of calculating the
commitment fee due to any Lender hereunder, except with respect to the Swing
Line Lender and any other Lender to the extent it has funded a participation in
any such Swing Line Loans.

 

2.6.         Minimum Amount of Each Advance.  Each Eurodollar Advance shall be
in the minimum amount of $500,000 and incremental amounts in integral multiples
of $100,000, and each Base Rate Advance (other than an Advance to repay Swing
Line Loans) shall be in the minimum amount of $100,000 and incremental amounts
in integral multiples of $25,000, provided, however, that any Base Rate Advance
may be in the amount of the Available Aggregate Commitment.

 

2.7.         Reduction of Aggregate Commitments; Optional Principal Payments. 
The Borrowers may, without penalty or premium, permanently reduce the Aggregate
Commitment in whole, or in part ratably among the Lenders in a minimum aggregate
amount of $500,000 and in integral multiples of $100,000 in excess thereof (or
the amount of the Aggregate Commitment at such time), upon at least three
(3) Business Days’ prior written notice to the Administrative Agent by 11:00
a.m. (Central time) in the form of Exhibit D-2 (a “Payment Notice”), which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Commitment may not be reduced below the Aggregate
Outstanding Credit Exposure.  All accrued commitment fees shall be payable on
the effective date of any termination in full of all obligations of the Lenders
to make Credit Extensions hereunder.  The Borrowers may from time to time pay,
without penalty or premium, all outstanding Base Rate Advances (other than Swing
Line Loans), or, in a minimum aggregate amount of $500,000 and incremental
amounts in integral multiples of $100,000 (or the aggregate amount of the
outstanding Loans at such time), any portion of the aggregate outstanding Base
Rate Advances (other than Swing Line Loans) upon same day notice by 11:00
a.m. (Central time) to the Administrative Agent.  The Borrowers may at any time
pay, without penalty or premium, all outstanding Swing Line Loans, or any
portion of the outstanding Swing Line Loans, with notice to the Administrative
Agent and the Swing Line Lender by 11:00 a.m. (Central time) on the date of
repayment.  The Borrowers may from time to time pay, subject to the payment of
any funding indemnification amounts required by Section 3.4 but without penalty
or premium, all outstanding Eurodollar Advances, or, in a minimum aggregate
amount of $500,000 and incremental amounts in integral multiples of $100,000 (or
the aggregate amount of the outstanding Loans at such time), any portion of the
aggregate outstanding Eurodollar Advances upon delivery of a notice by 11:00
a.m. (Central time) to the Administrative Agent at least two (2) Business Days
prior to such repayment.  Notwithstanding any contrary provision in any Loan
Document, any notice of prepayment delivered by the Borrowers in connection with
(i) any refinancing of all or any portion of the Loans, (ii) any incurrence of
Indebtedness or (iii) any asset sale or other disposition, in each case the
proceeds of which transaction are intended to be used for such prepayment, may
be contingent upon the consummation of such transaction and may be revoked by
the Borrowers in the event such transaction is not consummated; provided, that
should any such revocation occur, the Borrowers shall pay any associated funding
indemnification

 

30

--------------------------------------------------------------------------------


 

amounts required by Section 3.4 and any other losses incurred by the Lenders as
a result of such revocation.

 

2.8.                            Method of Selecting Types and Interest Periods
for Advances.  The applicable Borrower shall select the Type of Advance and, in
the case of each Eurodollar Advance, the Interest Period applicable thereto from
time to time.  The applicable Borrower shall give the Administrative Agent
irrevocable notice in the form of Exhibit D-1 (a “Borrowing Notice”) not later
than 11:00 a.m. (Central time) on the Borrowing Date of each Base Rate Advance
(other than a Swing Line Loan) and two (2) Business Days before the Borrowing
Date for each Eurodollar Advance, specifying:

 

(i)                                     the Borrowing Date, which shall be a
Business Day, of such Advance,

 

(ii)                                  the aggregate amount of such Advance,

 

(iii)                               the Type of Advance selected, and

 

(iv)                              in the case of each Eurodollar Advance, the
Interest Period applicable thereto.

 

Not later than 1:00 p.m. (Central time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII.  The
Administrative Agent will make the funds so received from the Lenders available
to the applicable Borrower by wire or other electronic transfer to a U.S.
account or U.S. accounts designated by such Borrower that are reasonably
acceptable to the Administrative Agent.

 

2.9.                            Conversion and Continuation of Outstanding
Advances; Maximum Number of Interest Periods.  Base Rate Advances (other than
Swing Line Loans) shall continue as Base Rate Advances unless and until such
Base Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.9 or are repaid in accordance with Section 2.7.  Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Base Rate Advance unless (x) such Eurodollar
Advance is or was repaid in accordance with Section 2.7 or (y) the applicable
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period.  The applicable Borrower may elect from time to time to convert
all or any part of a Base Rate Advance (other than a Swing Line Loan) into a
Eurodollar Advance.  The applicable Borrower shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Base Rate Advance into a Eurodollar Advance, conversion of a Eurodollar Advance
to a Base Rate Advance, or continuation of a Eurodollar Advance not later than
11:00 a.m. (Central time) at least two (2) Business Days prior to the date of
the requested conversion or continuation, specifying:

 

(i)                                     the requested date, which shall be a
Business Day, of such conversion or continuation,

 

(ii)                                  the Type of the Advance which is to be
converted or continued, and

 

31

--------------------------------------------------------------------------------


 

(iii)                               the amount of such Advance which is to be
converted into or continued as a Eurodollar Advance and the duration of the
Interest Period applicable thereto.

 

After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than eight (8) Interest Periods in effect hereunder.

 

Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or roll over all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrowers, the Administrative Agent and such Lender.

 

2.10.                     Interest Rates.  Each Base Rate Advance (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or, for
Advances, is automatically converted from a Eurodollar Advance into a Base Rate
Advance pursuant to Section 2.9, to but excluding the date it becomes due or is
converted into a Eurodollar Advance pursuant to Section 2.9 hereof, at a rate
per annum equal to the Base Rate for such day; provided, that if a Base Rate
Advance is due as a result of an Event of Default or is otherwise outstanding
during the continuance of an Event of Default, the Base Rate shall continue to
apply thereto plus such other amounts as required under Section 2.11.  Each
Swing Line Loan shall bear interest on the outstanding principal amount thereof,
for each day from and including the day such Swing Line Loan is made to but
excluding the date it is paid, at a rate per annum equal to, at the applicable
Borrower’s option, the Base Rate for such day or the Daily Eurodollar Rate. 
Changes in the rate of interest on that portion of any Advance maintained as a
Base Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate.  Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate applicable to such Eurodollar Advance based
upon the applicable Borrower’s selections under Sections 2.8 and 2.9 and the
Pricing Schedule.  No Interest Period may end after the Facility Termination
Date.

 

2.11.                     Rates Applicable After Event of Default. 
Notwithstanding anything to the contrary contained in Section 2.8, 2.9 or 2.10,
during the continuance of an Event of Default the Required Lenders may, at their
option, by written notice to the Borrowers (which notice (and implementation)
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.3 requiring unanimous consent of the Lenders to changes
in interest rates), declare that no Advance may be made as, converted into or
continued as a Eurodollar Advance.  During the continuance of an Event of
Default the Required Lenders may, at their option, by notice to the Borrowers
(which notice (and implementation) may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.3 requiring unanimous consent
of the Lenders to changes in interest rates), declare that (i) each Eurodollar
Advance shall from and after such notice bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2.00% per annum, (ii) each Base Rate Advance shall from and after
such notice bear interest at a rate per annum equal to the Base Rate in effect
from time to time plus 2.00% per annum and (iii) the LC Fee shall be increased
by 2.00% per annum, provided that, during the continuance of an Event of Default
under Section 7.6 or 7.7, the interest rates set forth in clauses (i) and
(ii) above and the increase in the LC Fee set forth in clause (iii)

 

32

--------------------------------------------------------------------------------


 

above shall be applicable to all Credit Extensions without any election or
action on the part of the Administrative Agent or any Lender.  After an Event of
Default has been waived, the interest rate applicable to advances and the LC Fee
shall revert to the rates applicable prior to the occurrence of an Event of
Default.

 

2.12.                     Method of Payment.  All payments of the Obligations
under this Agreement and the other Loan Documents shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIII,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrowers, by 1:00 p.m. (Central
time) on the date when due and shall (except (i) with respect to repayments of
Swing Line Loans, (ii) in the case of Reimbursement Obligations for which the LC
Issuers have not been fully indemnified by the Lenders, or (iii) as otherwise
specifically required hereunder) be applied ratably by the Administrative Agent
among the Lenders.  Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender in the same type of funds that the Administrative Agent received at
its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. 
The Administrative Agent is hereby authorized to charge the accounts of the
Borrowers maintained with U.S. Bank for each payment of principal, interest and
fees as it becomes due hereunder.   Each reference to the Administrative Agent
in this Section 2.12 shall also be deemed to refer, and shall apply equally, to
the LC Issuers, in the case of payments required to be made by the Borrowers to
the LC Issuers pursuant to Section 2.19(f)

 

2.13.                     Noteless Agreement; Evidence of Indebtedness.  (a) 
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the Indebtedness of the Borrowers to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(b)                                 The Administrative Agent shall also maintain
accounts in which it will record (i) the amount of each Loan made hereunder and
Type thereof and the Interest Period with respect thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder, (iii) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and
(iv) the amount of any sum received by the Administrative Agent hereunder from
the Borrowers and each Lender’s share thereof.

 

(c)                                  The Register and the corresponding entries
maintained in the accounts maintained pursuant to paragraphs (a) and (b) above
shall be prima facie evidence of the existence and amounts of the Obligations
therein recorded; provided, however, that the failure of the Administrative
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Obligations in
accordance with their terms.

 

(d)                                 Any Lender (including the Swing Line Lender)
may request that its Loans be evidenced by a promissory note representing its
Loans, substantially in the form of Exhibit E (with appropriate changes for
notes evidencing Swing Line Loans) (a “Note”).  In such event, the

 

33

--------------------------------------------------------------------------------


 

Borrowers shall prepare, execute and deliver to such Lender such Note payable to
such Lender in a form supplied by the Administrative Agent.  Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (prior to
any assignment pursuant to Section 12.3) be represented by one or more Notes
payable to the payee named therein, except to the extent that any such Lender
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (b)(i) and (ii) above.

 

2.14.                     Telephonic Notices.  Each Borrower hereby authorizes
the Lenders and the Administrative Agent to extend, convert or continue
Advances, effect selections of Types of Advances and to transfer funds based on
telephonic or e-mail notices made by any person or persons the Administrative
Agent or any Lender in good faith believes to be acting on behalf of the
Borrowers, it being understood that the foregoing authorization is specifically
intended to allow Borrowing Notices and Conversion/Continuation Notices to be
given telephonically and by e-mail.  Each Borrower agrees to deliver promptly to
the Administrative Agent a written confirmation (which may include e-mail) of
each telephonic or e-mail notice authenticated by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent demonstrable error.  The parties agree
to prepare appropriate documentation to correct any such error within ten
(10) days after discovery by any party to this Agreement.

 

2.15.                     Interest Payment Dates; Interest and Fee Basis. 
Interest accrued on each Base Rate Advance and each Swing Line Loan shall be
payable in arrears on each Payment Date, commencing with the first such Payment
Date to occur after the date hereof and at maturity.  Interest accrued on each
Eurodollar Advance shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurodollar Advance is prepaid, whether by
acceleration or otherwise, and at maturity.  Interest accrued on each Eurodollar
Advance having an Interest Period longer than three (3) months shall also be
payable on the last day of each three-month interval during such Interest
Period.  Interest on all Advances and fees shall be calculated for actual days
elapsed on the basis of a 360-day year, except that interest at the Base Rate
shall be calculated for actual days elapsed on the basis of a 365/366-day year. 
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to 1:00 (Central
time) at the place of payment.  If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the immediately preceding Business Day.

 

2.16.                     Notification of Advances, Interest Rates, Prepayments
and Commitment Reductions.  Promptly after receipt thereof, the Administrative
Agent will notify each Lender of the contents of each Commitment reduction
notice, Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder.  Promptly after notice
from any LC Issuer, the Administrative Agent will notify each Lender of the
contents of each request for issuance of a Facility LC hereunder.  The
Administrative Agent will notify each Lender of the interest rate applicable to
each Eurodollar Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.

 

2.17.                     Lending Installations.  Each Lender may book its
Advances and its participation in any LC Obligations and each LC Issuer may book
the Facility LCs at any Lending Installation

 

34

--------------------------------------------------------------------------------


 

selected by such Lender or such LC Issuer, as the case may be, and may change
its Lending Installation from time to time.  All terms of this Agreement shall
apply to any such Lending Installation and the Loans, Facility LCs,
participations in LC Obligations and any Notes issued hereunder shall be deemed
held by each Lender or each LC Issuer, as the case may be, for the benefit of
any such Lending Installation.  Each Lender and each LC Issuer may, by written
notice to the Administrative Agent and the Borrowers in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it or Facility LCs will be issued by it and for
whose account Loan payments or payments with respect to Facility LCs are to be
made.

 

2.18.                     Non-Receipt of Funds by the Administrative Agent. 
Unless a Borrower or a Lender, as the case may be, notifies the Administrative
Agent prior to the date on which it is scheduled to make payment to the
Administrative Agent of (i) in the case of a Lender, the proceeds of a Loan or
(ii) in the case of the Borrowers, a payment of principal, interest or fees to
the Administrative Agent for the account of the Lenders, that it does not intend
to make such payment, the Administrative Agent may assume that such payment has
been made.  The Administrative Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption.  If such Lender or such Borrower, as the case may be, has not
in fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (x) in the case of
payment by a Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (y) in the case of payment by a Borrower, the
interest rate applicable to the relevant Loan.

 

2.19.                     Facility LCs.

 

(a)                                 Issuance.  Each LC Issuer hereby agrees, on
the terms and conditions set forth in this Agreement, to issue standby or
commercial letters of credit denominated in Dollars (each, a “Facility LC”) and
to renew, extend, increase, decrease or otherwise modify each Facility LC
(“Modify,” and each such action a “Modification”), from time to time from and
including the date of this Agreement and prior to the Facility Termination Date
upon the request of the applicable Borrower; provided that immediately after
each such Facility LC is issued or Modified, (i) the aggregate amount of the
outstanding LC Obligations shall not exceed $20,000,000 and (ii) the Aggregate
Outstanding Credit Exposure shall not exceed the Aggregate Commitment.  No
Facility LC shall have an expiry date later than the earlier to occur of (x) the
fifth Business Day prior to the Facility Termination Date and (y) one (1) year
after its issuance; provided, however, that (x) the expiry date of a Facility LC
may be up to one (1) year later than the fifth Business Day prior to the
Facility Termination Date if the Borrowers have posted on or before the fifth
Business Day prior to the Facility Termination Date cash collateral in the
Facility LC Collateral Account on terms reasonably satisfactory to the
Administrative Agent in an amount equal to 103% of the LC Obligations with
respect to such Facility LC, and (y) any LC Issuer may issue any Auto-Extension
Facility LC in accordance with Section 2.19(c) below.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Participations.  Upon the issuance or
Modification by any LC Issuer of a Facility LC, such LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from such LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

 

(c)                                  Notice.  Subject to Section 2.19(a), the
Borrowers shall give the Administrative Agent notice prior to 11:00
a.m. (Central time) at least three (3) Business Days prior to the proposed date
of issuance or Modification of each Facility LC, specifying the beneficiary, the
proposed date of issuance (or Modification) and the expiry date of such Facility
LC, and describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby.  Upon receipt of such notice, the
Administrative Agent shall promptly notify the applicable LC Issuer and each
Lender of the contents thereof and of the amount of such Lender’s participation
in such proposed Facility LC.  The issuance or Modification by any LC Issuer of
any Facility LC shall, in addition to the conditions precedent set forth in
Article IV, be subject to the conditions precedent that such Facility LC shall
be reasonably satisfactory to the applicable LC Issuer and that the applicable
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as the
applicable LC Issuer shall have reasonably requested (each, a “Facility LC
Application”).  No LC Issuer shall have an independent duty to ascertain whether
the conditions set forth in Article IV have been satisfied; provided, however,
that no LC Issuer shall issue a Facility LC if, on or before the proposed date
of issuance, the applicable LC Issuer shall have received notice from the
Administrative Agent or the Required Lenders that any such condition has not
been satisfied or waived.  In the event of any conflict between the terms of
this Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control.  If a Borrower so requests in any applicable Facility
LC Application, the applicable LC Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Facility LC”); provided that any such
Auto-Extension Facility LC must permit such L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Facility LC) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable LC Issuer, the applicable Borrower shall
not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Facility LC has been issued, the Lenders shall
be deemed to have authorized (but may not require) the applicable LC Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Facility Termination Date; provided, however, that such LC Issuer
shall not permit any such extension if (A) such LC Issuer has determined that it
would not be permitted, or would have no obligation at such time to issue such
Facility LC in its revised form (as extended) under the terms hereof, or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or a Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing such LC Issuer not to permit
such extension.

 

36

--------------------------------------------------------------------------------


 

(d)                                 LC Fees.  The Borrowers shall pay to the
Administrative Agent, for the account of the Lenders ratably in accordance with
their respective Pro Rata Shares, with respect to each Facility LC, a letter of
credit fee at a per annum rate equal to the Applicable Margin for Eurodollar
Loans in effect from time to time on the average daily undrawn stated amount
under such Facility LC, such fee to be payable in arrears on each Payment Date
(the “LC Fee”).  The Borrowers shall also pay to the applicable LC Issuer for
its own account (x) a fronting fee in an amount agreed upon between such LC
Issuer and the Borrowers and (y) on demand, all amendment, drawing and other
fees regularly charged by such Issuer to its letter of credit customers that are
similarly situated to the Parent and its Subsidiaries and all reasonable and
documented out-of-pocket expenses incurred by such LC Issuer in connection with
the issuance, Modification, administration or payment of any Facility LC and
regularly charged to its letter of credit customers that are similarly situated
to the Parent and its Subsidiaries.  The Borrowers agree and confirm that they
shall be jointly and severally liable for all such fees and other amounts.

 

(e)                                  Administration; Reimbursement by Lenders. 
Upon receipt from the beneficiary of any Facility LC of any demand for payment
under such Facility LC, the applicable LC Issuer shall notify the Administrative
Agent and the Administrative Agent shall promptly notify the Borrowers and each
other Lender as to the amount to be paid by such LC Issuer as a result of such
demand and the proposed payment date (the “LC Payment Date”).  The
responsibility of the applicable LC Issuer to the Borrowers and each Lender
shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC.  Each LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by any LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Event of Default or any condition precedent whatsoever, to reimburse each
LC Issuer on demand for (i) such Lender’s Pro Rata Share of the amount of each
payment made by such LC Issuer under each Facility LC to the extent such amount
is not reimbursed by the Borrowers pursuant to Section 2.19(f) below and there
are not funds available in the Facility LC Collateral Account to cover the same,
plus (ii) interest on the foregoing amount to be reimbursed by such Lender, for
each day from the date of any LC Issuer’s demand for such reimbursement (or, if
such demand is made after 11:00 a.m. (Central time) on such date, from the next
succeeding Business Day) to the date on which such Lender pays the amount to be
reimbursed by it at the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(f)                                   Reimbursement by Borrower.  The Borrowers
shall be irrevocably and unconditionally obligated on a joint and several basis
to reimburse each LC Issuer on or before the applicable LC Payment Date for any
amounts to be paid by each LC Issuer upon any drawing under any Facility LC,
without presentment, demand, protest or other formalities of any kind; provided
that neither the Borrowers nor any Lender shall hereby be precluded from
asserting any claim for direct (but not consequential) damages suffered by the
Borrowers or such Lender to the extent, but only to the extent, caused by
(i) the willful misconduct or gross negligence of any LC Issuer in determining
whether a request presented under any Facility LC issued by it complied with the
terms of such Facility LC or (ii) any LC Issuer’s failure to pay under any
Facility LC issued by it after the presentation to it of a request strictly
complying with the terms and conditions

 

37

--------------------------------------------------------------------------------


 

of such Facility LC.  All such amounts paid by any LC Issuer and remaining
unpaid by the Borrowers shall bear interest, payable on demand, for each day
until paid at a rate per annum equal to (x) the rate applicable to Base Rate
Advances for such day if such day falls on or before the applicable LC Payment
Date and (y) the sum of 2.00% per annum plus the rate applicable to Base Rate
Advances for such day if such day falls after such LC Payment Date; provided
that with respect to any outstanding Reimbursement Obligation that is not paid
when due, prior to the occurrence of an Event of Default, and so long as the
conditions set forth in Section 4.2 are satisfied at the time of such Revolving
Loan, the Administrative Agent shall require, without further notice from any
Borrower, each Lender (including the applicable LC Issuer), by written notice,
to make a Revolving Loan in the amount of such Lender’s Pro Rata Share of such
Reimbursement Obligation (including, without limitation, any interest accrued
and unpaid thereon), for the purpose of repaying such Reimbursement Obligation. 
Not later than 12:00 noon (Central time) on the date of any notice received
pursuant to this Section 2.19(f), each Lender shall make available its required
Revolving Loan, in funds immediately available to the Administrative Agent at
its address specified pursuant to Article XIII.  Revolving Loans made pursuant
to this Section 2.19(f) shall initially be Base Rate Loans and thereafter may be
continued as Base Rate Loans or converted into Eurodollar Loans in the manner
provided in Section 2.9 and subject to the other conditions and limitations set
forth in this Article II.  In the event that any Lender fails to make payment to
the Administrative Agent of any amount due under this Section 2.19(f), interest
shall accrue thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received and the Administrative Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Lender hereunder until the Administrative Agent receives such payment from
such Lender or such obligation is otherwise fully satisfied.  Each LC Issuer
will pay to each Lender ratably in accordance with its Pro Rata Share all
amounts received by it from the Borrowers for application in payment, in whole
or in part, of the Reimbursement Obligation in respect of any Facility LC issued
by such LC Issuer, but only to the extent such Lender has made payment to such
LC Issuer in respect of such Facility LC pursuant to Section 2.19(e).  Subject
to the terms and conditions of this Agreement (including without limitation the
submission of a Borrowing Notice in compliance with Section 2.8 and the
satisfaction or waiver of the applicable conditions precedent set forth in
Article IV), a Borrower may request an Advance hereunder for the purpose of
satisfying any Reimbursement Obligation.

 

(g)                                  Obligations Absolute.  The Borrowers’
obligations under this Section 2.19 shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrowers may have or have had against any LC
Issuer, any Lender or any beneficiary of a Facility LC.  The Borrowers further
agree with the LC Issuers and the Lenders that the LC Issuers and the Lenders
shall not be responsible for, and the Borrowers’ Reimbursement Obligation in
respect of any Facility LC shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among any Borrower, any of its
Affiliates, the beneficiary of any Facility LC or any financing institution or
other party to whom any Facility LC may be transferred or any claims or defenses
whatsoever of the Borrowers or of any of their Affiliates against the
beneficiary of any Facility LC or any such transferee.  The LC Issuers shall not
be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Facility LC.  The Borrowers agree

 

38

--------------------------------------------------------------------------------


 

that any action taken or omitted by any LC Issuer or any Lender under or in
connection with each Facility LC and the related drafts and documents, if done
without gross negligence or willful misconduct, shall be binding upon the
Borrowers and shall not put any LC Issuer or any Lender under any liability to
the Borrowers.  Nothing in this Section 2.19(g) is intended to limit the right
of the Borrowers to make a claim against any LC Issuer for damages as
contemplated by the proviso to the first sentence of Section 2.19(f).

 

(h)                                 Actions of LC Issuers.  The LC Issuers shall
be entitled to rely, and shall be fully protected in relying, upon any Facility
LC, draft, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, facsimile, telex, teletype or electronic mail message,
statement, order or other document believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by each LC Issuer.  The LC Issuers shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first have received such advice or concurrence of the Required Lenders as it
reasonably deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Section 2.19, the LC Issuers shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement in accordance with a request of the Required Lenders, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Lenders and any future holders of a participation in any Facility LC.

 

(i)                                     Indemnification.  The Borrowers hereby
agree to indemnify and hold harmless each Lender, each LC Issuer and the
Administrative Agent, and their respective directors, officers, agents and
employees from and against any and all claims and damages, losses, liabilities,
costs or expenses (including reasonable counsel fees and disbursements) which
such Lender, such LC Issuer or the Administrative Agent may incur (or which may
be claimed against such Lender, such LC Issuer or the Administrative Agent by
any Person whatsoever) by reason of or in connection with the issuance,
execution and delivery or transfer of or payment or failure to pay under any
Facility LC or any actual or proposed use of any Facility LC, including, without
limitation, any claims, damages, losses, liabilities, costs or expenses
(including reasonable counsel fees and disbursements) which a LC Issuer may
incur (i) by reason of or in connection with the failure of any other Lender to
fulfill or comply with its obligations to such LC Issuer under this Section 2.19
(but nothing herein contained shall affect any rights the Borrowers may have
against any Defaulting Lender) or (ii) by reason of or on account of such LC
Issuer issuing any Facility LC which specifies that the term “Beneficiary”
included therein includes any successor by operation of law of the named
Beneficiary, but which Facility LC does not require that any drawing by any such
successor Beneficiary be accompanied by a copy of a legal document, satisfactory
to such LC Issuer, evidencing the appointment of such successor Beneficiary;
provided that the Borrowers shall not be required to indemnify any Lender, any
LC Issuer or the Administrative Agent for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(x) the willful misconduct or gross negligence of such LC Issuer in determining
whether a request presented under any Facility LC complied with the terms of
such Facility LC or (y) such LC Issuer’s failure to pay under any Facility LC
after the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. Nothing in this Section

 

39

--------------------------------------------------------------------------------


 

2.19(i) is intended to limit the obligations of the Borrowers under any other
provision of this Agreement.

 

(j)                                    Lenders’ Indemnification.  Each Lender
shall, ratably in accordance with its Pro Rata Share, indemnify each LC Issuer,
its affiliates and their respective directors, officers, agents and employees
(to the extent not reimbursed by the Borrowers) against any cost, expense
(including reasonable counsel fees and disbursements), claim, demand, action,
loss or liability (except such as result from such indemnitees’ gross negligence
or willful misconduct or such LC Issuer’s failure to pay under any Facility LC
after the presentation to it of a request strictly complying with the terms and
conditions of the Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.19 or any action taken or omitted by such
indemnitees hereunder.

 

(k)                                 Facility LC Collateral Account.  During the
continuance of any of the events described in Sections 2.19(a) (with respect to
a Facility LC with an expiration date later than the fifth Business Day prior to
the Facility Termination Date), 2.22 or 8.1 in connection with which any Person
is expressly required to post Cash Collateral pursuant to such Sections, each
Borrower agrees that it will, upon the request of the Administrative Agent or
the Required Lenders and until the final expiration date of any Facility LC and
thereafter as long as any amount is payable to the LC Issuers or the Lenders in
respect of any Facility LC, maintain a special collateral account pursuant to
arrangements reasonably satisfactory to the Administrative Agent (the “Facility
LC Collateral Account”), in the name of such Borrower but under the sole
dominion and control of the Administrative Agent, for the benefit of the Lenders
and in which such Borrower shall have no interest other than as set forth in
Section 8.1.  Each Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders
and the LC Issuers, a security interest in all of its right, title and interest
in and to all funds that may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations.  The Administrative Agent will invest any funds on deposit from
time to time in the Facility LC Collateral Account in certificates of deposit of
U.S. Bank having a maturity not exceeding thirty (30) days.  Nothing in this
Section 2.19(k) shall either obligate the Administrative Agent to require the
Borrowers to deposit any funds in the Facility LC Collateral Account or limit
the right of the Administrative Agent to release any funds held in the Facility
LC Collateral Account in each case other than as required by Section 2.22 or
Section 8.1.

 

(l)                                     Rights as a Lender.  In its capacity as
a Lender, each LC Issuer shall have the same rights and obligations as any other
Lender.

 

(m)                             Separate Reimbursement Agreement.  In the event
any LC Issuer enters into a separate reimbursement agreement with any Borrower
covering the Facility LCs and the terms of such reimbursement agreement conflict
with or contradict the terms of this Agreement, the terms of this Agreement
shall control.

 

2.20.                     Replacement of Lender.  If any Borrower is required
pursuant to Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender
or if any Lender’s obligation to make or continue, or to convert Base Rate
Advances into Eurodollar Advances shall be suspended pursuant to Section 3.3 or
if any Lender defaults in its obligation to make a Loan, reimburse any LC Issuer
pursuant to Section 2.19(e) or the Swing Line Lender pursuant to
Section 2.4(d) or declines to

 

40

--------------------------------------------------------------------------------


 

approve an amendment or waiver that is approved by the Required Lenders or
otherwise becomes a Defaulting Lender (any Lender so affected an “Affected
Lender”), the Borrowers may elect, so long as the condition, issue or event
permitting the replacement of the Affected Lender continues, to replace such
Affected Lender as a Lender party to this Agreement, provided that no Default or
Event of Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement,
(i) any Eligible Assignee or another bank or other Person that is reasonably
satisfactory to the Borrowers and the Administrative Agent and, to the
Borrowers’ and the Administrative Agent’s reasonable satisfaction, which
Eligible Assignee or other bank or Person does not suffer from and is not
impacted by the issue or event causing the replacement of the Affected Lender,
shall agree, as of such date, to purchase for cash at par the Advances and other
Obligations under this Agreement and the other Loan Documents due to the
Affected Lender pursuant to an assignment substantially in the form of Exhibit C
and to become a Lender for all purposes under this Agreement and to assume all
obligations of the Affected Lender to be terminated as of such date and to
comply with the requirements of Section 12.3 applicable to assignments, and
(ii) the Borrowers shall pay to such Affected Lender in same day funds on the
day of such replacement all interest, fees and other amounts then accrued but
unpaid to such Affected Lender by the Borrowers hereunder to and including the
date of termination, including without limitation payments due to such Affected
Lender under Sections 3.1, 3.2, 3.4 and 3.5.

 

2.21.                     Limitation of Interest.  The Borrowers, the
Administrative Agent and the Lenders intend to strictly comply with all
applicable laws, including applicable usury laws.  Accordingly, the provisions
of this Section 2.21 shall govern and control over every other provision of this
Agreement or any other Loan Document which conflicts or is inconsistent with
this Section 2.21, even if such provision declares that it controls.  As used in
this Section 2.21, the term “interest” includes the aggregate of all charges,
fees, benefits or other compensation which constitute interest under applicable
law, provided that, to the maximum extent permitted by applicable law, (a) any
non-principal payment shall be characterized as an expense or as compensation
for something other than the use, forbearance or detention of money and not as
interest, and (b) all interest at any time contracted for, reserved, charged or
received shall be amortized, prorated, allocated and spread, in equal parts
during the full term of this Agreement.  In no event shall any Borrower or any
other Person be obligated to pay, or any Lender have any right or privilege to
reserve, receive or retain, (a) any interest in excess of the maximum amount of
nonusurious interest permitted under the applicable laws (if any) of the United
States or of any applicable state, or (b) total interest in excess of the amount
which such Lender could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of this
Agreement at the Highest Lawful Rate.  On each day, if any, that the interest
rate (the “Stated Rate”) called for under this Agreement or any other Loan
Document exceeds the Highest Lawful Rate, the rate at which interest shall
accrue shall automatically be fixed by operation of this sentence at the Highest
Lawful Rate for that day, and shall remain fixed at the Highest Lawful Rate for
each day thereafter until the total amount of interest accrued equals the total
amount of interest which would have accrued if there were no such ceiling rate
as is imposed by this sentence.  Thereafter, interest shall accrue at the Stated
Rate unless and until the Stated Rate again exceeds the Highest Lawful Rate when
the provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate.  The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made.  None

 

41

--------------------------------------------------------------------------------


 

of the terms and provisions contained in this Agreement or in any other Loan
Document which directly or indirectly relate to interest shall ever be construed
without reference to this Section 2.21, or be construed to create a contract to
pay for the use, forbearance or detention of money at an interest rate in excess
of the Highest Lawful Rate.  If the term of any Loan or any other Obligation
outstanding hereunder or under the other Loan Documents is shortened by reason
of acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrowers’
Obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid, whichever occurs first, and any
remaining balance of such excess shall be promptly refunded to its payor.

 

2.22.                     Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.1 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank or the
Swing Line Lender hereunder; third, to Cash Collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.22(a)(v); fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.22(a)(v); sixth, to the payment of
any

 

42

--------------------------------------------------------------------------------


 

amounts owing to the Lenders, the Issuing Banks or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Banks or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
Reimbursement Obligations in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Reimbursement Obligations owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Reimbursement Obligations owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in Reimbursement Obligations
and Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.22(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees. (A) No Defaulting Lender shall
be entitled to receive any commitment fee for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive LC Fees for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its ratable share of the stated amount of
Facility LCs for which it has provided Cash Collateral pursuant to
Section 2.22(d).

 

(C)                               With respect to any LC Fee not required to be
paid to any Defaulting Lender pursuant to clause (A) above, the Borrowers shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LC Obligations or Swing Line Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the LC
Issuers and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the LC
Issuers’ or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

 

43

--------------------------------------------------------------------------------


 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
LC Obligations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Shares
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.2 are satisfied at the
time of such reallocation (and, unless the Borrowers shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Outstanding Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment.  Subject to Section 9.16, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lender’s Fronting Exposure and
(y) second, Cash Collateralize the LC Issuers’ Fronting Exposure in accordance
with the procedures set forth in Section 2.22(d).

 

(b)                                 Defaulting Lender Cure.  If the Borrowers
and the Administrative Agent, the Swing Line Lender and the LC Issuers agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Facility LCs and Swing Line Loans to be held pro rata by the
Lenders in accordance with the Commitments (without giving effect to
Section 2.23(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)                                  New Swing Line Loans/Facility LCs.  So long
as any Lender is a Defaulting Lender, (i) the Swing Line Lender shall not be
required to fund any Swing Line Loans unless it is reasonably satisfied that it
will have no Fronting Exposure after giving effect to such Swing Line Loan and
(ii) the LC Issuers shall not be required to issue, extend, renew or increase
any Facility LC unless it is reasonably satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

44

--------------------------------------------------------------------------------


 

(d)                                 Cash Collateral.  At any time that there
shall exist a Defaulting Lender, within one (1) Business Day following the
written request of the Administrative Agent or any LC Issuer (with a copy to the
Administrative Agent) the Borrowers shall Cash Collateralize the LC Issuers’
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 2.22(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

 

(i)                                     Grant of Security Interest.  Each
Borrower, and to the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to the Administrative Agent, for the benefit of the LC
Issuers, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of LC Obligations, to be applied pursuant to clause
(ii) below.  If at any time the Administrative Agent reasonably determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the LC Issuers as herein provided or any bankers’ lien
or ordinary course setoff rights of depositary banks with respect to the Cash
Collateral (provided, that any such bankers’ liens or setoff rights are either
in favor of the Administrative Agent or are subordinated to payment of the
Secured Obligations to the written satisfaction of the Administrative Agent), or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(ii)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.22 in respect of Facility LCs shall be applied to the satisfaction of
the Defaulting Lender’s obligation to fund participations in respect of LC
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such Property as may otherwise be
provided for herein.

 

(iii)                               Termination of Requirement.  Cash Collateral
(or the appropriate portion thereof) provided to reduce the LC Issuers’ Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.22(d) following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent and
the LC Issuers that there exists excess Cash Collateral; provided that, subject
to this Section 2.22 the Person providing Cash Collateral and the LC Issuers may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by a Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

45

--------------------------------------------------------------------------------


 

2.23.                     Designation of Borrowing Subsidiaries.  The Parent may
from time to time request that a Material Domestic Subsidiary be added to this
Agreement and the other Loan Documents as an additional Borrower with the
ability to request and receive Loans from the Lenders (each, a “Borrowing
Subsidiary”).  Each such request shall be delivered in writing to the
Administrative Agent and shall specify the name of such Material Domestic
Subsidiary, such Material Domestic Subsidiary’s jurisdiction of organization,
and the Business Day on which the Parent would like such joinder to be given
effect.  Such request shall be delivered at least fifteen (15) days prior to the
date on which the Parent wishes to join such Borrowing Subsidiary hereto (or
such later date as may be approved by the Administrative Agent in its sole
discretion), and shall be subject to the consent of the Administrative Agent
(not to be unreasonably withheld or delayed).  The Administrative Agent,
subsequent to its receipt of such request, may ask the Parent for additional
information related to the proposed Borrowing Subsidiary in its reasonable
discretion.  In order to join a Borrowing Subsidiary hereto, the Parent shall
cause the delivery or reasonable satisfaction of the following to the
Administrative Agent at least five (5) Business Days prior to the date on which
the Parent has requested that such joinder be given effect (or such later date
as may be approved by the Administrative Agent in its sole discretion): (i) a
Borrowing Subsidiary Agreement executed by the Parent, the applicable Borrowing
Subsidiary and the Administrative Agent, in the form of Exhibit I-1 hereto or
otherwise in form and substance reasonably acceptable to the Administrative
Agent, pursuant to which such Borrowing Subsidiary shall agree to be bound by
the terms and conditions hereof and shall be entitled to request and receive
Loans hereunder, (ii) joinder agreements to each of the Guaranty and the
Security Agreement, (iii) each of the other Collateral Documents that the
Administrative Agent may reasonably request and (iv) all other conditions
precedent set forth in Section 4.3.  The Administrative Agent shall promptly
provide a copy of such Borrowing Subsidiary Agreement to the Lenders, the LC
Issuers and the Swing Line Lender.  Upon satisfaction of the requirements set
forth in this Section 2.23, the applicable Borrowing Subsidiary shall for all
purposes of this Agreement be a party to this Agreement until the Parent shall
have executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Material Domestic Subsidiary, whereupon such
Material Domestic Subsidiary shall cease to be a Borrowing Subsidiary and a
party to this Agreement.  Each Material Domestic Subsidiary that is or becomes a
Borrowing Subsidiary pursuant hereto hereby irrevocably appoints the Parent as
its agent for all purposes relevant to this Agreement and each related document,
including service of process.

 

2.24.                     Increase Option.  The Borrowers may from time to time
until the Facility Termination Date elect to increase the Commitments or to add
one or more tranches of senior secured term loans hereto (each such tranche of
senior secured term loans, an “Incremental Term Loan”), in each case in minimum
increments of $10,000,000 or such lower amount as the Borrowers and the
Administrative Agent agree upon, so long as, after giving effect thereto, the
aggregate amount of such increases and all such Incremental Term Loans does not
exceed $100,000,000 (any such increase in the Commitments and/or Incremental
Term Loans, the “Additional Commitments”).  The Borrowers may arrange for any
such Additional Commitments to be provided by one or more Lenders (each Lender
so agreeing to an increase in its Commitment or to participate in such
Incremental Term Loans, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities that are Eligible Assignees (each such
new bank, financial institution or other entity, an “Augmenting Lender”), to
extend the Additional Commitments; provided that (i) each Augmenting Lender and
each Increasing Lender shall be subject to the approval of the Borrowers, the
Administrative Agent, and, in the case of an increase

 

46

--------------------------------------------------------------------------------


 

in the Commitments, the LC Issuers, such approvals of the Administrative Agent
and the LC Issuers not to be unreasonably withheld, and (ii) (x) in the case of
an Increasing Lender, the Borrowers and such Increasing Lender execute an
agreement substantially in the form of Exhibit F hereto, and (y) in the case of
an Augmenting Lender, the Borrowers and such Augmenting Lender execute an
agreement substantially in the form of Exhibit G hereto.  No consent of any
Lender (other than the Lenders participating in the Additional Commitments)
shall be required for any Additional Commitment pursuant to this Section 2.24. 
Additional Commitments created pursuant to this Section 2.24 shall become
effective on the date agreed by the Borrowers, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof.  Notwithstanding the foregoing, no Additional
Commitments (or any Lender’s Additional Commitment) shall become effective under
this section unless, (i) on the proposed date of the effectiveness of such
increase or Incremental Term Loans, (A) the conditions set forth in paragraphs
(a) and (b) of Section 4.2 shall be satisfied or waived by the Required Lenders
and the Administrative Agent shall have received a certificate to that effect
dated such date and executed by an Authorized Officer and (B) the Parent shall
be in compliance (on a pro forma basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 6.23 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the power and authority of each Borrower
to borrow hereunder after giving effect to such addition, as well as such
documents as the Administrative Agent may reasonably request (including, without
limitation, customary opinions of counsel, affirmations of Loan Documents and
updated financial projections, reasonably acceptable to the Administrative
Agent, demonstrating the Borrowers’ anticipated compliance with Section 6.23
through the Facility Termination Date).

 

On the effective date of any Additional Commitments, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such addition and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its Pro
Rata Share of such outstanding Revolving Loans, and (ii) except in the case of
any Incremental Term Loans, the Borrower shall be deemed to have repaid and
reborrowed all outstanding Revolving Loans as of the date of any increase in the
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower, in accordance with the requirements of Section 2.3).  The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
the Borrower pursuant to the provisions of Section 3.4 if the deemed payment
occurs other than on the last day of the related Interest Periods.  The
Additional Commitments (a) shall rank pari passu in right of payment with the
Revolving Loans, (b) shall not mature earlier than the Facility Termination Date
(but may have amortization prior to such date) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Facility Termination Date
may provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Facility
Termination Date and (ii) the Incremental Term Loans may be priced differently
than the Revolving Loans.

 

47

--------------------------------------------------------------------------------


 

Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such tranche, each Augmenting Lender participating in
such tranche, if any, and the Administrative Agent at the time this Section 2.24
is exercised.  The Incremental Term Loan Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.24.  On the
effective date of the issuance of the Incremental Term Loans, each Increasing
Lender and Augmenting Lender, if any, that has agreed to extend such an
Incremental Term Loan shall make its ratable share thereof available to the
Administrative Agent, for remittance to the Borrower, on the terms and
conditions specified by the Administrative Agent at such time.  Nothing
contained in this Section 2.24 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder, or
provide Incremental Term Loans, at any time.

 

This Section shall supersede any provision in Section 8.3 to the contrary.

 

ARTICLE III

 

YIELD PROTECTION; TAXES

 

3.1.                            Yield Protection.  If, after the date of this
Agreement, there occurs any adoption of or change in any law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof by any Governmental or
quasi-Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (x) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
financial regulatory authorities, in each case of clauses (x) and (y),
regardless of the date enacted, adopted, issued, promulgated or implemented, or
compliance by any Lender or applicable Lending Installation or any LC Issuer
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency (any of the foregoing, a
“Change in Law”) which:

 

(a)                                 subjects any Lender or any applicable
Lending Installation, any LC Issuer or the Administrative Agent to any Taxes
(other than with respect to (i) Indemnified Taxes, (ii) Taxes described in
clauses (ii) through (iv) of the definition of Excluded Taxes, (iii) Connection
Income Taxes and (iv) Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

 

(b)                                 imposes or increases or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender or any applicable Lending Installation or any LC Issuer (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurodollar Advances and Daily Eurodollar Loans), or

 

48

--------------------------------------------------------------------------------


 

(c)                                  imposes any other condition (other than
Taxes) the result of which is to increase the cost to any Lender or any
applicable Lending Installation or any LC Issuer of making, funding or
maintaining its Eurodollar Loans or Daily Eurodollar Loans, or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or any LC Issuer in connection with its
Eurodollar Loans, or Daily Eurodollar Loans, Facility LCs or participations
therein, or requires any Lender or any applicable Lending Installation or any LC
Issuer to make any payment calculated by reference to the amount of Eurodollar
Loans, or Daily Eurodollar Loans, Facility LCs or participations therein held or
interest or LC Fees received by it, by an amount deemed material by such Lender
or such LC Issuer as the case may be,

 

and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the amount received by such Person in connection with
such Loans or Commitment, Facility LCs or participations therein, then, within
fifteen (15) days after demand by such Person, the Borrowers shall pay such
Person, as the case may be, such additional amount or amounts as will compensate
such Person for such increased cost or reduction in amount received; provided
that such demand is made within 270 days after the occurrence of any such Change
in Law; provided further, that if the Change in Law is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

3.2.                            Changes in Capital Adequacy Regulations.  If a
Lender or a LC Issuer determines that the amount of capital or liquidity
required or expected to be maintained by such Lender or such LC Issuer, any
Lending Installation of such Lender or such LC Issuer, or any corporation or
holding company controlling such Lender or such LC Issuer is increased as a
result of (i) a Change in Law or (ii) any change after the date of this
Agreement in the Risk-Based Capital Guidelines, then, within fifteen (15) days
of demand by such Lender or such LC Issuer, the Borrowers shall pay such Lender
or such LC Issuer the amount necessary to compensate for any shortfall in the
rate of return on the portion of such increased capital or liquidity which such
Lender or such LC Issuer determines is attributable to this Agreement, its
Outstanding Credit Exposure or its Commitment to make Loans and issue or
participate in Facility LCs, as the case may be, hereunder (after taking into
account such Lender’s or such LC Issuer’s policies as to capital adequacy or
liquidity), in each case that is attributable to such Change in Law or change in
the Risk-Based Capital Guidelines, as applicable; provided that such demand is
made within 270 days after the occurrence of any such Change in Law or change in
Risk-Based Capital Guidelines, as applicable; provided further, that if the
Change in Law or change in Risk-Based Capital Guidelines, as applicable, is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

3.3.                            Availability of Types of Advances; Adequacy of
Interest Rate.  If the Administrative Agent or the Required Lenders determine
that deposits of a type and maturity appropriate to match fund Eurodollar
Advances or Daily Eurodollar Loans are not available to such Lenders in the
relevant market or the Administrative Agent, in consultation with the Lenders,
determines that the interest rate applicable to Eurodollar Advances or Daily
Eurodollar Loans is not ascertainable or does not adequately and fairly reflect
the cost of making or maintaining Eurodollar Advances or Daily Eurodollar Loans,
then the Administrative Agent shall suspend the availability of Eurodollar
Advances or Daily Eurodollar Loans and require any affected Eurodollar

 

49

--------------------------------------------------------------------------------


 

Advances or Daily Eurodollar Loans to be repaid or converted to Base Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.

 

3.4.                            Funding Indemnification.  If (a) any payment of
a Eurodollar Advance occurs on a date which is not the last day of the
applicable Interest Period, whether because of acceleration, prepayment or
otherwise, (b) a Eurodollar Advance is not made on the date specified by a
Borrower for any reason other than default by the Lenders, (c) a Eurodollar Loan
is converted other than on the last day of the Interest Period applicable
thereto, (d) any Borrower fails to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto,
or (e) any Eurodollar Loan is assigned other than on the last day of the
Interest Period applicable thereto as a result of a request by a Borrower
pursuant to Section 2.20 the Borrowers will jointly and severally indemnify each
Lender for such Lender’s costs, expenses and Interest Differential (as
reasonably determined by such Lender in good faith) incurred as a result of such
prepayment.  The term “Interest Differential” shall mean that sum equal to the
greater of zero or the financial loss incurred by the Lender resulting from
prepayment, calculated as the difference between the amount of interest such
Lender would have earned (from the investments in money markets as of the
Borrowing Date of such Advance) had prepayment not occurred and the interest
such Lender will actually earn (from like investments in money markets as of the
date of prepayment) as a result of the redeployment of funds from the
prepayment.  Because of the short-term nature of this facility, Borrowers agree
that Interest Differential shall not be discounted to its present value.

 

3.5.                            Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment, then the applicable withholding agent shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax or Other Tax, then the sum
payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings of Indemnified Tax or Other Tax applicable to additional sums
payable under this Section 3.5) the applicable Lender or the Administrative
Agent receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(b)                                 The Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)                                  The Loan Parties shall jointly and
severally indemnify the Lender or the Administrative Agent, within fifteen (15)
days after demand therefor, for the full amount of any Indemnified Taxes and
Other Taxes (including Indemnified Taxes and Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.5) payable or paid by
such Lender or the Administrative Agent or required to be withheld or deducted
from a payment to such Lender or the Administrative Agent and any reasonable
expenses arising therefrom or with respect

 

50

--------------------------------------------------------------------------------


 

thereto, whether or not such Indemnified Taxes and Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(d)                                 Each Lender shall severally indemnify the
Administrative Agent, within fifteen (15) days after demand therefor, for
(i) any Indemnified Taxes and Other Taxes attributable to such Lender (but only
to the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and Other Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.2(c) relating to
the maintenance of a Participant Register, and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (d).

 

(e)                                  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 3.5, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f)                                   (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrowers
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.5(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

51

--------------------------------------------------------------------------------


 

(A)                               any Lender that is a United States Person for
U.S. federal income Tax purposes shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

 

(B)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrowers
or the Administrative Agent), whichever of the following is applicable:

 

(i) in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;

 

(ii)  executed originals of IRS Form W-8ECI;

 

(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(iv) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, IRS Form W-8IMY or IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable.

 

(C)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrowers
or the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

52

--------------------------------------------------------------------------------


 

(D)                               if a payment made to a Lender or
Administrative Agent under any Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender or Administrative Agent were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender or Administrative Agent shall deliver to the Borrowers and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or Administrative
Agent has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrowers and the Administrative Agent in writing of its legal inability to
do so.

 

(g)                                  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.5 (including by
the payment of additional amounts pursuant to this Section 3.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)                                 Each party’s obligations under this
Section 3.5 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

(i)                                     For purposes of Section 3.5, the term
“Lender” includes any LC Issuer and the term “applicable law” includes FATCA.

 

53

--------------------------------------------------------------------------------


 

(j)                                    For purposes of determining withholding
Taxes imposed under FATCA, from and after the Effective Date, the Borrowers and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans and the Facility LCs as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

3.6.                            Selection of Lending Installation; Mitigation
Obligations; Lender Statements; Survival of Indemnity.  To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans or Daily Eurodollar Loans (in the case of the
Swing Line Lender) to reduce any liability of the Borrowers to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
or Daily Eurodollar Loans under Section 3.3, so long as such designation is not,
in the judgment of such Lender, disadvantageous to such Lender.  Each Lender
shall deliver a written statement of such Lender to the Borrowers (with a copy
to the Administrative Agent) as to the amount due, if any, under Section 3.1,
3.2, 3.4 or 3.5.  Such written statement shall set forth in reasonable detail
the calculations upon which such Lender determined such amount and shall be
final, conclusive and binding on the Borrowers in the absence of manifest
error.  Determination of amounts payable under such Sections in connection with
a Eurodollar Loan or Daily Eurodollar Loan shall be calculated as though each
Lender funded its Eurodollar Loan and the Swing Line Lender funded its Daily
Eurodollar Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate or Daily Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not.  Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrowers of such written statement.  The obligations of the Borrowers under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.1.                            Effective Date.  The Lenders shall not be
required to make the initial Credit Extension hereunder unless each of the
following conditions is satisfied:

 

(a)                                 The Administrative Agent shall have received
executed counterparts of each of this Agreement, a reaffirmation and amendment
of the Security Agreement and a reaffirmation of the Guaranty.

 

(b)                                 The Administrative Agent shall have received
a certificate, signed by the chief financial officer of the Parent, stating that
on the date of the initial Credit Extension (1) no Default or Event of Default
has occurred and is continuing and (2) the representations and warranties
contained in Article V are (x) with respect to any representations or warranties
that contain a materiality qualifier, true and correct in all respects as of
such date, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all respects on and as of such earlier date
and (y) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of such
date, except to the extent any such

 

54

--------------------------------------------------------------------------------


 

representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date.

 

(c)                                  The Administrative Agent shall have
received a written opinion of the Loan Parties’ counsel (which may include local
counsel and in-house counsel) with respect to each of the Loan Parties,
addressed to the Lenders and in form and substance acceptable to the
Administrative Agent.

 

(d)                                 The Administrative Agent shall have received
any Notes requested by a Lender pursuant to Section 2.13 payable to each such
requesting Lender.

 

(e)                                  The Administrative Agent shall have
received such documents and certificates relating to the organization, existence
and good standing of each initial Loan Party under the laws of its jurisdiction
of incorporation or organization, the authorization of the transactions
contemplated hereby and any other legal matters relating to such Loan Parties,
the Loan Documents or the transactions contemplated hereby, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
and as further described in the List of Closing Documents.

 

(f)                                   The Administrative Agent shall have
received all reasonable and documented fees and other amounts due and payable on
or prior to the date hereof, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrowers hereunder.

 

(g)                                  There shall not have occurred a material
adverse change in the business, Property, financial condition or results of
operations of the Parent and its Subsidiaries, taken as a whole, since March 31,
2017.

 

(h)                                 [Reserved.]

 

(i)                                     The Administrative Agent shall be
reasonably satisfied that each Borrower’s Property and operations and those of
its Subsidiaries are in compliance in all material respects with applicable
Environmental Laws and no Borrower or Subsidiary thereof is subject to any
liability under Environmental Laws, except for such noncompliance or liability
that individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

 

(j)                                    The Administrative Agent shall have
received: (i)  such information as the Administrative Agent may reasonably
request, together with all other information then available to the
Administrative Agent, to demonstrate that, in the Administrative Agent’s
reasonable judgment, the Borrowers can repay their debts and satisfy their other
obligations when they become due and can comply with the financial covenants set
forth in Section 6.23, (ii) unaudited consolidated financial statements of the
Parent and its Subsidiaries for the fiscal quarter ended March 31, 2017, and
(iii) audited consolidated financial statements of the Parent and its
Subsidiaries for the fiscal years ended 2014, 2015 and 2016.

 

55

--------------------------------------------------------------------------------


 

(k)                                 The Administrative Agent shall have received
the results of a recent lien search in each of the jurisdictions where the
initial Loan Parties are organized, and each such search shall reveal no Liens
on any of the assets of the Loan Parties except for Liens permitted by
Section 6.16 or discharged on or prior to the date hereof pursuant to a pay-off
letter or other documentation reasonably satisfactory to the Administrative
Agent.

 

(l)                                     Amendments to each of the existing
Mortgages on the eight (8) real properties which have been agreed by the
Administrative Agent and the Parent as of the Effective Date to be subject to a
perfected Lien in favor of the Administrative Agent, each of which shall be in
proper form for recordation or registration, as applicable.

 

(m)                             [Reserved.]

 

(n)                                 [Reserved.]

 

(o)                                 The Administrative Agent shall have received
evidence of insurance coverage in compliance with the terms of Sections 5.18 and
6.6.

 

(p)                                 There shall exist no Default or Event of
Default, and no Default or Event of Default shall result from the consummation
of the initial Credit Extension.

 

(q)                                 If the initial Credit Extension will be the
issuance of a Facility LC, the Administrative Agent shall have received a
properly completed Facility LC Application.

 

4.2.                            Each Credit Extension.  The Lenders shall not
(except as otherwise set forth in Section 2.4(d) with respect to Revolving Loans
for the purpose of repaying Swing Line Loans) be required to make any Credit
Extension unless on the applicable Borrowing Date:

 

(a)                                 There exists no Default or Event of Default,
nor would a Default or Event of Default result from such Credit Extension.

 

(b)                                 The representations and warranties contained
in Article V are (x) with respect to any representations or warranties that
contain a materiality qualifier, true and correct in all respects as of such
Borrowing Date, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all respects on and as of such
earlier date and (y) with respect to any representations or warranties that do
not contain a materiality qualifier, true and correct in all material respects
as of such Borrowing Date, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.

 

Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrowers that the
conditions contained in Sections 4.2(a) and (b) have been satisfied.

 

4.3.                            Designation of a Borrowing Subsidiary.  The
designation of a Material Domestic Subsidiary as a Borrowing Subsidiary pursuant
to Section 2.23 is subject to the condition precedent

 

56

--------------------------------------------------------------------------------


 

that the Parent or such proposed Borrowing Subsidiary shall have furnished or
caused to be furnished to the Administrative Agent:

 

(a)                                 Executed counterparts of each of the
Borrowing Subsidiary Agreement, a joinder to the Guaranty, a joinder to the
Security Agreement and each other Collateral Document that the Administrative
Agent may request;

 

(b)                                 Copies, certified by the secretary or
assistant secretary of such Material Domestic Subsidiary, of resolutions of its
board of directors or other applicable governing body (and resolutions of other
bodies, if any are deemed necessary by the Administrative Agent) approving the
Borrowing Subsidiary Agreement and any other Loan Documents to which such
Material Domestic Subsidiary is becoming a party and such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of such Material
Domestic Subsidiary;

 

(c)                                  An incumbency certificate, executed by the
secretary or assistant secretary of such Material Domestic Subsidiary, which
shall identify by name and title and bear the signature of the officers of such
Material Domestic Subsidiary authorized to request Advances hereunder and sign
the Borrowing Subsidiary Agreement and the other Loan Documents to which such
Material Domestic Subsidiary is becoming a party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Parent or such Material Domestic Subsidiary;

 

(d)                                 If requested by the Administrative Agent,
opinions of counsel to such Material Domestic Subsidiary, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization, creation and perfection
of security interests, and such other matters as are reasonably requested by the
Administrative Agent or its counsel and addressed to the Administrative Agent
and the Lenders;

 

(e)                                  To the extent requested by any Lender,
Notes for each Lender, and any other instruments and documents reasonably
requested by the Administrative Agent; and

 

(f)                                   All documentation and other information
reasonably requested by the Lenders or the Administrative Agent under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Borrowers, jointly and severally, represents and warrants to the
Lenders that:

 

5.1.                            Existence and Standing.  Each Borrower and each
Subsidiary is a corporation, partnership (in the case of Subsidiaries only) or
limited liability company duly and properly incorporated or formed, as the case
may be, validly existing and (to the extent such concept applies to such entity)
in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite corporate, partnership or limited liability
company authority to conduct its business (i) in its jurisdiction of formation
and (ii) in each other jurisdiction in which its business

 

57

--------------------------------------------------------------------------------


 

is conducted, solely with respect to this clause (ii), except as would not
reasonably be expected to result in a Material Adverse Effect.

 

5.2.                            Authorization and Validity.  Each Loan Party has
the power and authority and legal right to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder.  The
execution and delivery by each Loan Party of the Loan Documents to which it is a
party and the performance of its obligations thereunder have been duly
authorized by proper corporate, partnership or limited liability company
proceedings, and the Loan Documents to which each Loan Party is a party
constitute legal, valid and binding obligations of such Loan Party enforceable
against such Loan Party in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

5.3.                            No Conflict; Government Consent.  Neither the
execution and delivery by each Borrower of the Loan Documents to which it is a
party, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Borrowers or any Subsidiaries or (ii) any Borrower’s or any Subsidiary’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which any Borrower or any Subsidiary is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of a Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement.  No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by a Borrower or any Subsidiary, is
required to be obtained by a Borrower or any Subsidiary in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by any Borrower of the Obligations or the
legality, validity, binding effect or enforceability of any of the Loan
Documents.

 

5.4.                            Financial Statements.  The December 31, 2016
audited consolidated financial statements of the Parent and its Subsidiaries
(prior to the Effective Date), and their unaudited financial statements dated as
of March 31, 2017, heretofore delivered to the Lenders were prepared in
accordance with GAAP in effect on the date such statements were prepared (except
that such financial statements do not include footnotes and are subject to audit
adjustments) and fairly present in all material respects the consolidated
financial condition and operations of Parent and its Subsidiaries (prior to the
Effective Date) at such date and the consolidated results of their operations
for the period then ended.

 

5.5.                            Material Adverse Change.  Since March 31, 2017,
there has been no change in the business, Property, financial condition or
results of operations of the Borrowers and their Subsidiaries, taken as a whole,
which would reasonably be expected to have a Material Adverse Effect.

 

58

--------------------------------------------------------------------------------


 

5.6.                            Taxes.  The Borrowers and their Subsidiaries
have filed all United States federal and state income Tax returns and all other
material Tax returns which are required to be filed by them and have paid all
United States federal and state income Taxes and all other material Taxes due
from the Borrowers and their Subsidiaries, including, without limitation,
pursuant to any assessment received by any Borrower or any Subsidiary, except
(a) such Taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP and as to which no
Lien exists and (b) such Taxes for which the failure to pay would not reasonably
be expected to result in a Material Adverse Effect.  No Tax Liens have been
filed and no claims are being asserted with respect to any such Taxes.  The
charges, accruals and reserves on the books of the Borrowers and their
Subsidiaries in respect of any Taxes or other governmental charges are adequate.

 

5.7.                            Litigation and Contingent Obligations.  There is
no litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting any Borrower or any Subsidiary which would reasonably be expected to
have a Material Adverse Effect.  Other than any liability incident to any
litigation, arbitration or proceeding which would not reasonably be expected to
have a Material Adverse Effect, no Borrower has any material Contingent
Obligations not provided for or disclosed in the financial statements referred
to in Section 5.4.

 

5.8.                            Material Domestic Subsidiaries.  Schedule 5.8
contains an accurate list of all Material Domestic Subsidiaries of each Borrower
as of the date of this Agreement, setting forth their respective jurisdictions
of organization and the percentage of their respective capital stock or other
ownership interests owned by the relevant Borrower or Material Domestic
Subsidiaries.  All of the issued and outstanding shares of capital stock or
other ownership interests of such Material Domestic Subsidiaries have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.

 

5.9.                            ERISA.  With respect to each Plan, the Borrowers
and all ERISA Affiliates have paid all required minimum contributions and
installments on or before the due dates provided under Section 430(j) of the
Code and would not reasonably be subject to a lien under Section 430(k) of the
Code or Title IV of ERISA.  Neither any Borrower nor any ERISA Affiliate has
filed, pursuant to Section 412(c) of the Code or Section 302(c) of ERISA, an
application for a waiver of the minimum funding standard.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect.

 

5.10.                     Accuracy of Information.  No written information,
exhibit or report furnished by any Borrower or any Subsidiary to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents contained any material misstatement of fact
or omitted to state a material fact necessary to make the statements contained
therein not misleading in light of the circumstances when made.

 

5.11.                     Margin Stock.  Margin stock (as defined in Regulation
U) constitutes less than 25% of the value of those assets of the Borrowers and
their Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

 

59

--------------------------------------------------------------------------------


 

5.12.                     Material Agreements.  Neither any Borrower nor any
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate restriction which would reasonably be expected to have a
Material Adverse Effect.  Neither any Borrower nor any Subsidiary is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement to which it is a party,
which default would reasonably be expected to have a Material Adverse Effect or
(ii) as of the Effective Date, any agreement or instrument evidencing or
governing Indebtedness in excess of $20,000,000.

 

5.13.                     Compliance With Laws.  The Borrowers and their
Subsidiaries are in compliance with all applicable statutes, rules, regulations,
orders and restrictions of any Governmental Authority having jurisdiction over
the conduct of their respective businesses or the ownership of their respective
Property; except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

5.14.                     Ownership of Properties.  Except as set forth on
Schedule 5.14, on the date of this Agreement, the Borrowers and their
Subsidiaries will have defensible title, free of all Liens other than those
permitted by Section 6.16, to all of the Property and assets reflected in the
Parent’s most recent consolidated financial statements provided to the
Administrative Agent as owned by the Borrowers and their Subsidiaries other than
as may have been disposed of in a manner permitted by Section 6.13(a).

 

5.15.                     Plan Assets; Prohibited Transactions.  No Borrower is
an entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §
2510.3-101, as modified by Section 3(42) of ERISA, of an employee benefit plan
(as defined in Section 3(3) of ERISA) which is subject to Title I of ERISA or
any plan (within the meaning of Section 4975 of the Code), and, provided that
the source of funds for each Lender with respect to its Commitment and Credit
Extensions does not constitute “plan assets”, neither the execution of this
Agreement nor the making of Credit Extensions hereunder gives rise to a
prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.

 

5.16.                     Environmental Matters.  Each Borrower’s Property and
operations and those of its Subsidiaries are in material compliance with
applicable Environmental Laws and no Borrower or Subsidiary thereof is subject
to any liability under Environmental Laws, except for such noncompliance or
liability that individually or in the aggregate would not reasonably be expected
to have a Material Adverse Effect.  Neither any Borrower nor any Subsidiary has
received, to the Parent’s knowledge, any notice to the effect that its Property
and/or operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Materials, which non-compliance or remedial action
would reasonably be expected to have a Material Adverse Effect.

 

5.17.                     Investment Company Act.  Neither any Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

5.18.                     Insurance.  Each Borrower maintains, and has caused
each Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance (including, without

 

60

--------------------------------------------------------------------------------


 

limitation, liability insurance) in such amounts, subject to such deductibles
and self-insurance retentions and covering such Property and risks as are
consistent with sound business practice.

 

5.19.                     Subordinated Indebtedness.  The Secured Obligations
constitute senior Indebtedness which is entitled to the benefits of the
subordination provisions of all outstanding Subordinated Indebtedness.

 

5.20.                     Solvency.

 

(a)                                 Immediately after the consummation of the
transactions to occur on the date hereof and immediately following the making of
each Credit Extension, if any, made on the date hereof and after giving effect
to the application of the proceeds of such Credit Extensions, the Parent and its
Subsidiaries, on a consolidated basis, will be Solvent.

 

(b)                                 No Borrower intends to, or intends to permit
any of its Subsidiaries to, and no Borrower believes that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

5.21.                     No Default.  No Default or Event of Default has
occurred and is continuing.

 

5.22.                     Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.

 

(a)                                 The Borrowers, their Subsidiaries and their
respective officers and employees and to the knowledge of each Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of the Borrowers, any Subsidiary or to
the knowledge of each Borrower or such Subsidiaries any of their respective
directors, officers or employees, is a Sanctioned Person.  No Loan or Facility
LC, use of the proceeds of any Loan or Facility LC or other transactions
contemplated hereby will violate Anti-Corruption Laws or applicable Sanctions in
any material respect.

 

(b)                                 Neither the making of the Loans hereunder
nor the use of the proceeds thereof will violate the PATRIOT Act, the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto or
successor statute thereto.  Each Borrower and its Subsidiaries are in compliance
in all material respects with the PATRIOT Act.

 

5.23.                     EEA Financial Institution.  No Loan Party is an EEA
Financial Institution.

 

ARTICLE VI

 

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

61

--------------------------------------------------------------------------------


 

6.1.                            Financial Reporting.  The Parent will maintain,
for itself and each Subsidiary, a system of accounting established and
administered in accordance with GAAP, and furnish to the Administrative Agent:

 

(a)                                 Within 90 days after the close of each of
its fiscal years, an unqualified (except for qualifications relating to changes
in accounting principles or practices reflecting changes in GAAP) audit report,
with no going concern modifier (other than any such modifier related to the
maturity of the Obligations for any such report delivered in the fiscal year in
which the Obligations mature hereunder), certified by nationally recognized 
independent certified public accountants, or other certified public accountants
acceptable to the Required Lenders, prepared in accordance with GAAP on a
consolidated basis for itself and its Subsidiaries, including balance sheets as
of the end of such period, related profit and loss and reconciliation of surplus
statements, and a statement of cash flows, accompanied by any final management
letter prepared by said accountants.

 

(b)                                 Within 45 days after the close of the first
three (3) quarterly periods of each of its fiscal years, for itself and its
Subsidiaries, consolidated unaudited balance sheets as at the close of each such
period and consolidated profit and loss and reconciliation of surplus statements
(including sufficient detail for independent calculation of the financial
covenants set forth in Section 6.23) and a statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by the chief financial officer of Parent.

 

(c)                                  As soon as available, but in any event
within 90 days after the beginning of each fiscal year of the Parent, a copy of
the plan and forecast (including a projected consolidated balance sheet, income
statement and cash flow statement) of the Parent for such fiscal year.

 

(d)                                 Together with the financial statements
required under Sections 6.1(a) and (b), a compliance certificate in
substantially the form of Exhibit B signed on behalf of the Parent by its chief
financial officer or treasurer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Event of Default
exists, or if any Default or Event of Default exists, stating the nature and
status thereof.

 

(e)                                  Promptly upon the furnishing thereof to the
shareholders of any Borrower, copies of all financial statements, reports and
proxy statements so furnished.

 

(f)                                   Promptly upon the filing thereof, copies
of all registration statements and annual, quarterly or other regular reports
and proxy statements which any Borrower or any Subsidiary files with the SEC.

 

(g)                                  Such other information (including
non-financial information and environmental reports) as the Administrative Agent
or any Lender may from time to time reasonably request.

 

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by a Borrower with a
government body on an earlier date, and is so filed on an earlier date, then the
information required hereunder shall be furnished to the Lenders at such earlier
date so filed.

 

62

--------------------------------------------------------------------------------


 

Any financial statement or other information required to be furnished pursuant
to Sections 6.1(a), (b), (e) or (f) shall be deemed to have been furnished on
the date on which the Administrative Agent receives notice that the Parent has
filed such financial statement or information with the SEC or it is available on
the Parent’s website or the EDGAR website on the Internet at www.sec.gov or any
successor government website that is freely and readily available to the
Administrative Agent and the Lenders without charge.  Notwithstanding the
foregoing, the Borrowers shall deliver paper copies of any such financial
statement or information to the Administrative Agent if the Administrative Agent
reasonably requests the Borrowers to furnish such paper copies until written
notice to cease delivering such paper copies is given by the Administrative
Agent.

 

6.2.                            Use of Proceeds.  The Borrowers will, and will
cause each Subsidiary to, use the proceeds of the Credit Extensions (i) to pay
the fees, costs and expenses arising in connection therewith and with this
Agreement, (ii) for working capital, Capital Expenditures, Restricted Payments,
Permitted Acquisitions and other lawful corporate purposes and (iii) to
refinance certain existing Indebtedness, including Indebtedness under the
Existing Credit Agreement.  The Borrowers will not, nor will they permit any
Subsidiary to, use any of the proceeds of the Advances to purchase or carry any
“margin stock” (as defined in Regulation U) in violation of applicable law or
Section 5.11.  No Borrower will request any Loan or Facility LC, and no Borrower
shall use, and each Borrower shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan or Facility LC (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation in any material respect of any Anti-Corruption
Laws or (ii) in any manner that would result in the violation in any material
respect of  any applicable Sanctions.

 

6.3.                            Notice of Material Events.  The Borrowers will,
and will cause each Subsidiary to, give notice in writing to the Administrative
Agent:

 

(a)                                 Immediately, and in any event within one
(1) Business Day after an Authorized Officer obtains knowledge thereof, of the
occurrence of any Default or Event of Default; and

 

(b)                                 Promptly, and in any event within five
(5) Business Days after an Authorized Officer obtains knowledge thereof, of the
occurrence of:

 

(i)                                     the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
(including pursuant to any applicable Environmental Laws) against or affecting
any Borrower or any Subsidiary that, if adversely determined, would reasonably
be expected to result in a Material Adverse Effect;

 

(ii)                                  with respect to a Plan, (A) any failure of
any Borrower or any ERISA Affiliate to pay all required minimum contributions
and installments on or before the due dates provided under Section 430(j) of the
Code, except as would not reasonably be expected to result in a Material Adverse
Effect, or (B) the filing by any Borrower

 

63

--------------------------------------------------------------------------------


 

or any ERISA Affiliate pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard;

 

(iii)          the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect;

 

(iv)                              any material change in accounting policies of,
or financial reporting practices by, any Borrower or any Subsidiary; and

 

(v)                                 any other development, financial or
otherwise, which would reasonably be expected to have a Material Adverse Effect.

 

Each notice delivered under this Section 6.3 shall be accompanied by a statement
of an officer of the relevant Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

6.4.                            Conduct of Business.  Except as otherwise
expressly permitted under this Agreement, the Borrowers will, and will cause
each Subsidiary to, carry on and conduct their business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted, or any related line of business or a line of business
incidental thereto, and do all things necessary to (i) remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and (ii) maintain all requisite corporate, partnership or limited
liability company authority to conduct its business in each jurisdiction in
which its business is conducted, except, in the case of this clause (ii), as
could not be reasonably expected to have a Material Adverse Effect.

 

6.5.                            Taxes.  The Borrowers will, and will cause each
Subsidiary to, timely file complete and correct United States federal and
applicable material foreign, state and local tax returns required by law and pay
when due all taxes, assessments and governmental charges and levies upon it or
its income, profits or Property, except (i) those which are being contested in
good faith by appropriate proceedings, with respect to which adequate reserves
have been set aside in accordance with GAAP and (ii) those for which the failure
to pay would not reasonably be expected to result in a Material Adverse Effect.

 

6.6.                            Insurance.  The Borrowers will, and will cause
each Subsidiary to, maintain with financially sound and reputable insurance
companies, insurance (including, without limitation, liability insurance) in
such amounts, subject to such deductibles and self-insurance retentions and
covering such Property and risks as are consistent with sound business practice,
and the Borrowers will furnish to any Lender upon request full information as to
the insurance carried.  The Administrative Agent shall be named as lender loss
payee and/or additional insured with respect to any such insurance providing
coverage in respect of any Collateral, and each provider of any such insurance
shall agree, by endorsement upon the policy or policies issued by it or by
independent instruments furnished to the Administrative Agent, that it will give
the Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be canceled.  The Borrowers shall notify the
Administrative Agent in writing, promptly after any Authorized

 

64

--------------------------------------------------------------------------------


 

Officer’s awareness thereof, if (i) any such policy or policies shall be
materially altered in a manner adverse to the Administrative Agent and/or the
Lenders or (ii) the amount of coverage thereunder shall be reduced.

 

6.7.                            Compliance with Laws and Material Contractual
Obligations.  The Borrowers will, and will cause each Subsidiary to, (i) comply
with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws, Anti-Corruption Laws and applicable Sanctions; except as
would not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect and (ii) perform its obligations under agreements to
which it is a party, unless the failure to so perform would not reasonably be
expected to result in a Material Adverse Effect. The Parent will maintain in
effect policies and procedures that promote compliance in all material respects
by the Borrowers, their Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws.

 

6.8.                            Maintenance of Properties.  The Borrowers will,
and will cause each Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its Property in good repair, working order and
condition, ordinary wear and tear excepted and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, unless the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.

 

6.9.                            Books and Records; Inspection.  The Borrowers
will, and will cause each Subsidiary to, keep proper books of record and account
in which full, true and correct entries in all material respects are made of all
dealings and transactions in relation to its business and activities.  The
Borrowers will, and will cause each Subsidiary to, permit the Administrative
Agent, by its representatives and agents, to inspect any of the Property, books
and financial records of each Borrower and each Subsidiary, to examine and make
copies of the books of accounts and other financial records of each Borrower and
each Subsidiary, and to discuss the affairs, finances and accounts of each
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Administrative
Agent may designate; provided, however, that only one such inspection and
examination may be conducted at the Borrowers’ expense in any fiscal year,
unless an Event of Default has occurred and is continuing, in which case the
Administrative Agent, any of its respective representatives or independent
contractors, and any Lender shall not be so limited.

 

6.10.                     Payment of Obligations.  The Borrowers will, and will
cause each of their Subsidiaries to, pay their respective obligations, including
Tax liabilities, that, if not paid, would reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, and (b) the relevant Borrower or the relevant
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP.

 

6.11.                     Indebtedness.  The Borrowers will not, nor will they
permit any of their Subsidiaries to, create, incur or suffer to exist any
Indebtedness, except:

 

(a)                                 The Loans and any other Obligations.

 

65

--------------------------------------------------------------------------------


 

(b)                                 Indebtedness existing on the date hereof and
described in Schedule 6.11 and any renewal, extension or refinancing of such
Indebtedness that does not increase the principal amount thereof in excess of
accrued interest and any applicable prepayment fees then owing.

 

(c)                                  Indebtedness arising under non-speculative
Rate Management Transactions.

 

(d)                                 Receivables Transaction Attributed
Indebtedness not to exceed the principal amount of $150,000,000, any performance
guaranties directly related thereto, and any notes owing from
(i) special-purpose entities to any Subsidiaries of the Parent or (ii) any
Subsidiary of the Parent to any other Subsidiary of the Parent, in each case
that have sold or conveyed accounts receivable to such special-purpose entities
or such Subsidiary, as applicable, which such notes are subordinated to the
indebtedness owing to any financial institution or investor providing financing
for Qualified Receivables Transactions.

 

(e)                                  Subordinated Indebtedness permitted
pursuant to Section 6.19.

 

(f)                                   Notes Payable and Capitalized Lease
Obligations, provided that the aggregate principal amount of such Indebtedness
does not exceed $200,000,000 at any time outstanding.

 

(g)                                  Indebtedness of any Loan Party to any other
Loan Party.

 

(h)                                 Unsecured Indebtedness of any Borrower to
any non-Loan Party and any Guarantor to any non-Loan Party, provided that in
each case, the payment of such Indebtedness shall be subordinated to payment of
the Secured Obligations to the written satisfaction of the Administrative Agent
or the Required Lenders.

 

(i)                                     Unsecured Indebtedness of any
non-Guarantor to any Borrower or any Guarantor, provided that the aggregate
amount of such Indebtedness, taken together with the Investments permitted under
Section 6.14(i), does not exceed $10,000,000 at any time outstanding.

 

(j)                                    Sale and Leaseback Transactions permitted
pursuant to Section 6.21.

 

(k)                                 To the extent constituting Indebtedness,
lease obligations of any Subsidiary of Parent in connection with the IDB
Transactions.

 

(l)                                     Indebtedness in connection with
insurance premium financing in the ordinary course of business.

 

(m)                             Contingent Obligations in respect of any
Indebtedness otherwise permitted under this Section 6.11.

 

(n)                                 Indebtedness in respect of judgments not
rising to an Event of Default.

 

(o)                                 Indebtedness in respect of performance
bonds, bid bonds, appeal bonds and completion guaranties and similar obligations
for the account of any Borrower or any Subsidiary, in each case arising in the
ordinary course of business.

 

66

--------------------------------------------------------------------------------


 

(p)                                 Indebtedness not otherwise permitted in
clauses (a) through (o) above, provided that the aggregate principal amount of
such other Indebtedness does not exceed $50,000,000 at any time outstanding.

 

6.12.                     Merger.  The Borrowers will not, nor will they permit
any of their Subsidiaries to, merge or consolidate with or into any other
Person, or permit any other Person to merge into or consolidate with any of
them, or liquidate or dissolve, except that (i) any Subsidiary of a Borrower may
merge, liquidate or dissolve into any Borrower or a Wholly-Owned Subsidiary of
any Borrower that is a Domestic Subsidiary, (ii) any Guarantor may merge,
liquidate or dissolve into any other Guarantor or into any Borrower (iii) any
Subsidiary of a Borrower that is not a Guarantor may merge, liquidate or
dissolve into any Borrower or any Guarantor, (iv) any Borrower and any
Subsidiary of a Borrower may merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with such Borrower or
Subsidiary, in each case (x) solely pursuant to a Permitted Acquisition and
(y) solely to the extent such Borrower or Subsidiary is the surviving entity
after giving effect to such merger or consolidation, and (v) any Subsidiary,
other than any Active Subsidiary, may merge into or consolidate with any other
Subsidiary or liquidate or dissolve if the Parent determines in good faith that
such transaction is not materially adverse to the Lenders.

 

6.13.                     Sale of Assets.  The Borrowers will not, nor will they
permit any of their Subsidiaries to, lease, sell or otherwise dispose of its
Property (other than in connection with any casualty or condemnation) to any
other Person, except:

 

(a)                                 Sales of inventory, or used, worn-out or
surplus equipment, all in the ordinary course of business.

 

(b)                                 The sale of equipment to the extent that
such equipment is exchanged for credit against the purchase price of other
equipment used or useful in the Borrowers’ business consistent with Section 6.4,
or the Net Proceeds of such sale are applied within the time period specified in
the definition of “Net Capital Expenditures” or to the purchase price of such
equipment used or useful in the Borrowers’ business consistent with Section 6.4.

 

(c)                                  Leases, sales or other dispositions of its
Property (including, without limitation, equity interests of Subsidiaries of
Parent) that, together with all other Property of the Borrowers and their
Subsidiaries previously leased, sold or disposed of as permitted by this
Section (other than pursuant to clauses (a), (b) or (d) hereof) during the
twelve-month period ending with the month in which any such lease, sale or other
disposition occurs, do not constitute a Substantial Portion of the Property of
the Parent and its Subsidiaries; provided that, for purposes of this clause (c),
the assets and net income (or loss) of the Designated Subsidiary shall be
excluded from the determination of the Substantial Portion of the Property of
the Parent and its Subsidiaries.

 

(d)                                 Any transfer of an interest in accounts or
notes receivable and related assets (i) as part of a Qualified Receivables
Transaction or (ii) in connection with the settlement, collection, processing or
payment thereof in the ordinary course of business.

 

(e)                                  The Borrowers or any Subsidiary thereof may
sell, transfer or assign their respective equity interests in any of their
Subsidiaries to any other Borrower or any other

 

67

--------------------------------------------------------------------------------


 

Subsidiary thereof; provided, however, that (i) any Subsidiary that constituted
a Loan Party prior to giving effect to such sale, transfer or assignment shall
remain a Loan Party after giving effect to such sale, transfer or assignment;
and (ii) any such equity interests constituting Collateral shall remain
Collateral unless the Loan Documents permit such equity interests to be released
from the Administrative Agent’s Lien thereon.

 

(f)                                   Any Loan Party or Subsidiary may sell,
transfer, assign or otherwise dispose of any of its Property to any other Loan
Party.

 

(g)                                  Any Loan Party or Subsidiary may make
transfers or dispositions constituting Investments permitted under Section 6.14,
Acquisitions permitted under Section 6.15, Liens permitted under Section 6.16,
sales permitted under Section 6.20, and Restricted Payments permitted under
Section 6.22.

 

(h)                                 Any Loan Party or Subsidiary may make
dispositions of cash and Cash Equivalents in the ordinary course of business and
in transactions not otherwise prohibited under this Agreement or any other Loan
Document.

 

(i)                                     The equity interests (including equity
interests constituting treasury stock) of the Designated Subsidiary may be
issued, sold, transferred, assigned or otherwise disposed of (x) to any Loan
Party or any Subsidiary thereof and (y) to any Person other than a Loan Party or
Subsidiary thereof so long as (I) there exists no Default or Event of Default
both immediately prior to, and after giving effect on a pro forma basis to, such
transaction and (II) the Parent is in compliance with the financial covenants
contained in Section 6.23 both immediately prior to, and after giving effect on
a pro forma basis to, such transaction.

 

6.14.                     Investments.  The Borrowers will not, nor will they
permit any of their Subsidiaries to, make or suffer to exist any Investments
(including without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, except:

 

(a)                                 Cash Equivalent Investments.

 

(b)                                 Existing Investments in Subsidiaries and
other Investments in existence on the date hereof and described in Schedule
6.14.

 

(c)                                  Investments constituting Permitted
Acquisitions.

 

(d)                                 Investments constituting non-speculative
Rate Management Transactions.

 

(e)                                  Travel, repair, relocation, entertainment
and other analogous advances or reimbursements to management personnel,
employees and independent contractors in the ordinary course of business.

 

(f)                                   Investments comprised of capital
contributions (whether in the form of cash, a note, or other assets) to a
Subsidiary or other special-purpose entity created solely to engage in a
Qualified Receivables Transaction or otherwise resulting from transfers of
assets permitted by Section 6.11(d) to such a special-purpose entity.

 

68

--------------------------------------------------------------------------------


 

(g)                                  Investments, loans or advances made by any
Borrower in or to any other Borrower or any Guarantor and made by any Guarantor
in or to any Borrower or any other Guarantor.

 

(h)                                 Investments, unsecured loans or advances
made by any non-Loan Party in or to any Borrower or any Guarantor, provided that
the payment of any such loans shall be subordinated to payment of the Secured
Obligations to the written satisfaction of the Administrative Agent or the
Required Lenders.

 

(i)                                     Investments, unsecured loans or advances
made by any Borrower or any Guarantor in or to any non-Loan Party, provided that
the aggregate amount of such Investments, taken together with the Indebtedness
permitted under Section 6.11(i), does not exceed $10,000,000 at any time
outstanding.

 

(j)                                    Investments consisting of bonds purchased
by a Subsidiary of the Parent in connection with the IDB Transactions or the
exercise by a Subsidiary of the Parent of any purchase option on real Property
in connection with the IDB Transactions.

 

(k)                                 Investments consisting of acquisitions by
any Loan Party or Subsidiary of Property transferred, sold or otherwise disposed
by another Loan Party or Subsidiary in a transaction permitted under
Section 6.13.

 

(l)                                     Investments in any self-insurance
program of the Parent or any of its Subsidiaries.

 

(m)                             Promissory notes, earn-out rights,
indemnification rights and other similar non cash consideration received by any
Loan Party or Subsidiary in connection with a disposition permitted under
Section 6.13.

 

(n)                                 Investments in equity interests of an
account debtors that are received by any Loan Party or Subsidiary pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such account debtors.

 

(o)                                 Investments consisting of cash collateral,
security deposits, bonds, holdbacks, escrows, earnest money and similar
arrangements permitted under Section 6.16.

 

(p)                                 Investments consisting of guarantees
permitted under Section 6.11.

 

(q)                                 Investments in the Designated Subsidiary,
provided that the aggregate principal amount of such Investments does not exceed
$50,000,000 at any time outstanding.

 

(r)                                    Investments not otherwise set forth in
clauses (a) through (q) above, provided that the aggregate principal amount of
such other Investments does not exceed $25,000,000 at any time outstanding.

 

6.15.                     Acquisitions.  The Borrowers will not, nor will they
permit any Subsidiary to, make any Acquisition other than Permitted
Acquisitions.  In addition to the foregoing, Acquisitions permitted under
Section 6.13(e) or (f) shall be permitted under this Section 6.15.

 

69

--------------------------------------------------------------------------------


 

6.16.                     Liens.  The Borrowers will not, nor will they permit
any of their Subsidiaries to,  create, incur, or suffer to exist any Lien in, of
or on the Property of any Borrower or any of their Subsidiaries, except:

 

(a)                                 Liens for taxes, assessments or governmental
charges or levies on its Property, including Liens of customs and revenue
authorities arising as a matter of law in the ordinary course of business, in
each case if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

 

(b)                                 Liens imposed by law, such as landlords’,
carriers’, warehousemen’s and mechanics’ liens and other similar liens arising
in the ordinary course of business which secure payment of obligations not more
than 60 days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books.

 

(c)                                  Liens arising out of pledges or deposits
under worker’s compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation.

 

(d)                                 Utility easements, building restrictions and
such other encumbrances or charges against real property as are of a nature
generally existing with respect to properties of a similar character and which
do not in any material way affect the marketability of the same or interfere in
any material respect with the use thereof in the business of the Borrowers or
their Subsidiaries.

 

(e)                                  Liens arising solely by virtue of any
statutory or common law provision relating to bankers’ liens, rights of set-off
or similar rights and remedies as to deposit accounts, securities accounts or
other funds maintained with a creditor depository institution; provided that
(i) such account is not a dedicated cash collateral account and is not subject
to restriction against access by the Borrowers or a Subsidiary in excess of
those set forth by regulations promulgated by the Board of Governors of the
Federal Reserve, and (ii) such account is not intended by the Borrowers or any
Subsidiary to provide collateral to the depository institution.

 

(f)                                   Liens existing on the date hereof and
described in Schedule 6.16 and any renewal, extension or replacement of such
Liens in connection with the refinancing of any related Indebtedness, solely
with respect to the assets originally secured pursuant to such Lien.

 

(g)                                  Liens on Property acquired in a Permitted
Acquisition, provided that such Liens extend only to the Property so acquired
and were not created in contemplation of such acquisition.

 

(h)                                 Liens in favor of the Administrative Agent,
for the benefit of the Lenders, granted pursuant to any Collateral Document.

 

(i)                                     Liens incurred in connection with any
transfer of an interest in accounts or notes receivable or related assets and
Liens on all assets of any special-purpose entity as part of a Qualified
Receivables Transaction.

 

70

--------------------------------------------------------------------------------


 

(j)                                    Liens securing Indebtedness permitted
under Section 6.11(b) (to the extent such Liens are disclosed on Schedule 6.16),
(e), (f), (k) or (l).

 

(k)                                 Liens or deposits to secure performance of
bids, trade contracts and leases, statutory obligations, performance bonds and
other analogous obligations in the ordinary course of business.

 

(l)                                     Liens resulting from earnest money
deposits, escrows, holdbacks or similar arrangements made in connection with
Investments permitted under Section 6.14 or dispositions permitted under
Section 6.13.

 

(m)                             Leases, subleases, licenses, sublicenses, and
grants rights of way and easements in Property in the ordinary course of
business that, individually and in the aggregate, do not materially interfere
with the conduct of business of the Parent and its Subsidiaries and do not
materially detract from the use or value of the Property that they relate to.

 

(n)                                 Attachments, appeal bonds and judgment and
similar Liens not rising to an Event of Default.

 

(o)                                 Liens disclosed by any title report, title
commitment or survey provided to the Administrative Agent with respect to the
Mortgaged Properties and any replacement, extension or renewal of such Liens.

 

(p)                                 Liens securing Indebtedness and not
otherwise set forth in clauses (a) through (o) above, provided that the
aggregate amount of Indebtedness secured by Liens described in this clause
(p) at any time does not exceed $50,000,000 at any time outstanding.

 

6.17.                     Net Capital Expenditures.  The Borrowers will not, nor
will they permit any of their Subsidiaries to, expend, or be committed to
expend, in excess of $200,000,000 for Net Capital Expenditures during any one
fiscal year on a non-cumulative basis in the aggregate for the Borrowers and
their Subsidiaries; provided that (i) up to $75,000,000 of such amount, if not
expended in the fiscal year for which it is permitted, may be carried over for
expenditure in the immediately succeeding fiscal year only, but shall not be
available in any subsequent fiscal years; provided, that if any such amount is
so carried over, it will be deemed used in the applicable subsequent fiscal year
before the amount of Net Capital Expenditures permitted for such subsequent
fiscal year pursuant to the first sentence of this Section 6.17, (ii) if the
Parent shall demonstrate a pro forma Adjusted Leverage Ratio of less than 2.50
to 1.00 for the four fiscal quarter period most recently ended prior to the date
of any Capital Expenditure, the per annum limitations set forth in this
Section 6.17 shall not apply (for the avoidance of doubt, if at the end of any
four fiscal quarter period ending thereafter and during the same fiscal year the
Parent shall fail to demonstrate a pro forma Adjusted Leverage Ratio of less
than 2.50 to 1.00, and the Capital Expenditures made to date for such fiscal
year exceed the per annum limitations set forth in this Section 6.17, the
Borrowers shall be in breach of the terms of this Section 6.17) and
(iii) Capital Expenditures in connection with the construction of the Parent’s
two corporate headquarters, as disclosed to the Administrative Agent prior to
the Effective Date, shall not be included in the foregoing per annum limitations
on Capital Expenditures for any fiscal year.

 

71

--------------------------------------------------------------------------------


 

6.18.                     Affiliates.  The Borrowers will not, and will not
permit any Subsidiary to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except (i) in the ordinary course of
business and pursuant to the reasonable requirements of the Borrowers’ or
Subsidiaries’ businesses and upon fair and reasonable terms no less favorable to
the applicable Borrower or Subsidiary than such Borrower or Subsidiary would
obtain in a comparable arms-length transaction, (ii) transactions between any
Borrower or any Subsidiary, on the one hand, and any Subsidiary or other
special-purpose entity created to engage solely in a Qualified Receivables
Transaction (iii) the IDB Transactions, (iv) transactions among or between any
Loan Parties that are not otherwise prohibited under this Agreement, (v) the
payment of reasonable compensation, fees, expense reimbursements and indemnities
to officers, directors, management and employees of the Parent, any other Loan
Party and any of their respective Subsidiaries, and (vi) transactions approved
by a majority of the independent directors of Parent.

 

6.19.                     Subordinated Indebtedness.  The Borrowers will not,
nor will they permit any of their Subsidiaries to, (a) incur Subordinated
Indebtedness in excess of $20,000,000 in the aggregate at any time outstanding
or (b) make any amendment or modification to the indenture, note or other
agreement evidencing or governing any Subordinated Indebtedness, or directly or
indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire, any Subordinated Indebtedness other than as
permitted under an accompanying subordination agreement in form and substance
reasonably satisfactory to the Administrative Agent or the Required Lenders.

 

6.20.                     Sale of Accounts.  The Borrowers will not, nor will
they permit any Subsidiary to, sell or otherwise dispose of any notes receivable
or accounts receivable (other than defaulted accounts receivable), with or
without recourse except to the extent permitted by Section 6.11(d).

 

6.21.                     Sale and Leaseback Transactions.  The Borrowers will
not, nor will it permit any Subsidiary to, enter into or suffer to exist Sale
and Leaseback Transactions that involve consideration payable to the Borrowers
and their Subsidiaries in connection with the applicable sale that in the
aggregate exceeds $50,000,000; provided, that the foregoing dollar limitation
shall not apply to Sale and Leaseback Transactions (a) entered into in
connection with the IDB Transactions or (b) that constitute Capitalized Lease
Obligations permitted under Section 6.11(f).

 

6.22.                     Restricted Payments.  The Borrowers will not, nor will
they permit any Subsidiary to, make any Restricted Payment, except that: (i) any
Subsidiary of the Parent may declare and pay dividends or make distributions to
a Borrower or to a Wholly-Owned Subsidiary (and, in the case of a dividend or
distribution by the Designated Subsidiary, to a Borrower and any Subsidiary and
to each owner of capital stock or other equity interest of the Designated
Subsidiary on a pro rata basis based on their relative ownership interests);
(ii) the Parent may declare and pay stock dividends to its equity holders;
(iii) the Parent may repurchase shares issued to officers and other management
employees; (iv) the Parent may make Restricted Payments in accordance with the
Parent’s restricted unit award program; (v) the Parent may make Restricted
Payments with respect to the deemed repurchase of its equity interests upon the
exercise of any stock options or upon the vesting and  resulting issuance of
equity interests that arise from the grant of restricted stock units and to the
extent necessary to pay any applicable withholding Taxes; and (vi) the Parent
may declare and pay cash dividends to its equity holders or make cash
repurchases of its equity interests

 

72

--------------------------------------------------------------------------------


 

from its equity holders, provided, that in the case of any Restricted Payment
pursuant to this clause (vi), that (A) no Default or Event of Default shall
exist at the time such Restricted Payment is declared and (I) if the Restricted
Payment is made within 120 days of being declared, the Parent shall be in pro
forma compliance with the financial covenants contained in Section 6.23 and no
Event of Default  pursuant to Sections 7.2, 7.6 or 7.7 shall exist or (II) if
the Restricted Payment is made 120 days or more after the date of being
declared, no Event of Default shall exist, in each case, immediately before and
after giving effect to such Restricted Payment, or be created as a result
thereof, and (B) the cash payments in respect of such Restricted Payments during
any fiscal year shall not exceed, in the aggregate, the greater of
(x) $25,000,000 and (y) 50% of the Consolidated Net Income for the prior fiscal
year; provided, further, that at the time any such repurchase is made or such
dividend is declared, (1) the pro forma Adjusted Leverage Ratio is less than
2.50 to 1.00 and (2) the Parent is in pro forma compliance with the financial
covenants contained in Section 6.23, the foregoing cash limitations on such cash
dividends and equity repurchases shall not apply (for the avoidance of doubt, if
at any time the Parent shall fail to demonstrate a pro forma Adjusted Leverage
Ratio of less than 2.50 to 1.00 or be in pro forma compliance with the financial
covenants contained in Section 6.23, (a) the Restricted Payments made to date
for such fiscal year shall be counted towards the per annum limitations set
forth in this Section 6.22 and (b) in the event that the Restricted Payments
made or declared to date for such fiscal year exceed the per annum limitations
set forth in this Section 6.22, the Borrowers shall not be in breach of the
terms of this Section 6.22 as a result of making such Restricted Payments).

 

6.23.                     Financial Covenants.

 

(a)                                 Interest Coverage Ratio.  The Parent will
not permit the ratio, determined as of the end of each of its fiscal quarters
for the then most-recently ended four (4) fiscal quarters, of (i) Consolidated
EBITDAR to (ii) Consolidated Interest Expense plus Consolidated Rentals to be
less than 3.50 to 1.00.  Pro forma treatment of Material Acquisitions and
Material Dispositions shall not apply to the calculation of this ratio.

 

(b)                                 Adjusted Leverage Ratio.  The Parent will
not permit the ratio, determined as of the end of each of its fiscal quarters,
of (i) Consolidated Adjusted Funded Indebtedness to (ii) Consolidated EBITDAR
for the then most-recently ended four (4) fiscal quarters (such ratio, the
“Adjusted Leverage Ratio”) to be greater than 3.50 to 1.00.

 

6.24.                     Further Assurances.

 

(a)                                 If the Parent or any Subsidiary of Parent
organizes or acquires a new Material Domestic Subsidiary that is not a
special-purpose entity created solely to engage in a Qualified Receivables
Transaction or removes the Designated Subsidiary designation from such
Subsidiary and such Subsidiary constitutes a Material Domestic Subsidiary at the
time of such re-designation, the Parent or such Subsidiary will, within
forty-five (45) days after the date on which such new Material Domestic
Subsidiary was organized or acquired (or such later date as may be approved by
the Administrative Agent in its sole discretion), cause such new Material
Domestic Subsidiary to execute, by joinder, the Guaranty and the Security
Agreement, to be accompanied by appropriate corporate resolutions, other
corporate documentation, legal opinions in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, if requested, and
Collateral Documents and associated filings reasonably satisfactory to the
Administrative Agent.

 

73

--------------------------------------------------------------------------------


 

(b)                                 Without limiting the foregoing, each Loan
Party will, and will cause each Subsidiary to, execute and deliver, or cause to
be executed and delivered, to the Administrative Agent such documents,
agreements and instruments (including, without limitation, landlord waivers,
bailee agreements, Mortgages and Mortgage Instruments), and will take or cause
to be taken such further actions (including the filing and recording of UCC
financing statements, fixture filings, Mortgages, deeds of trust and other
documents and such other actions or deliveries of the type required by
Article IV, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all in form and substance reasonably satisfactory to
the Administrative Agent and all at the expense of the Loan Parties.  Without
limiting the generality of the foregoing, each Loan Party will cause (i) the
issued and outstanding equity interests of each of its Domestic Subsidiaries
(including the equity interests of special-purpose entities created solely to
engage in a Qualified Receivables Transaction but excluding the equity interests
of any Domestic Subsidiaries that are owned directly or indirectly by a
controlled foreign corporation (within the meaning of section 957 of the Code)
directly owned by such Loan Party) and the Applicable Pledge Percentage of each
of its First Tier Foreign Subsidiaries to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent,
(ii) substantially all of the personal property of such Loan Party that may be
perfected by recordation of UCC financing statements to be subject at all times
to a first priority, perfected Lien in favor of the Administrative Agent
pursuant to such UCC financing statements (subject to the exclusions set forth
in the definition of “Excluded Property” in the Security Agreement), and
(iii) the eight (8) real properties agreed by the Administrative Agent and the
Parent as of the Effective Date to be subject at all times to a perfected Lien
in favor of the Administrative Agent, in each case, to secure the Secured
Obligations in accordance with the terms and conditions of the Collateral
Documents or such other pledge and security documents as the Administrative
Agent shall reasonably request.  Furthermore, the Administrative Agent may, in
its reasonable discretion at any time after the Effective Date, require any Loan
Party to, within sixty (60) days after its request (or such later date as may be
approved by the Administrative Agent in its sole discretion), (i) deliver
additional Mortgage Instruments for the real property encumbered on the
Effective Date, (ii) cause additional real property of such Loan Party to be
subject to a first priority, perfected Lien in favor of the Administrative Agent
through delivery and filing of Mortgages and Mortgage Instruments, and
(iii) cause rolling stock (including vehicles and trailers) of such Loan Party
in which a security interest may not be perfected by the recordation of UCC
financing statements to be subject to a first priority, perfected Lien in favor
of the Administrative Agent, in each case to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents or such
other pledge and security documents as the Administrative Agent shall reasonably
request.

 

(c)                                  If any Loan Party owns any equity interest
in a First Tier Foreign Subsidiary, it will execute and deliver to the
Administrative Agent a pledge agreement in a form reasonably satisfactory to the
Administrative Agent, together with such supporting documentation (including,
without limitation, authorizing resolutions and opinions of counsel) as the
Administrative Agent may request in order to create a perfected, first priority
security interest in the equity interests in such First Tier Foreign Subsidiary,
provided that such pledges shall not exceed the Applicable Pledge Percentage of
the equity interests of such First Tier Foreign Subsidiary.

 

74

--------------------------------------------------------------------------------


 

6.25.                     Anti-Money Laundering Compliance.  The Borrowers
shall, and shall cause each Subsidiary to, provide such information and take
such actions as are reasonably requested by the Administrative Agent or any
Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with anti-money laundering laws and regulations.

 

ARTICLE VII

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute an
Event of Default (each, an “Event of Default”):

 

7.1.                            Any representation or warranty made or deemed
made by or on behalf of any Borrower or any Subsidiary to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be materially false on the date as of
which made or confirmed.

 

7.2.                            Nonpayment of (i) principal of any Loan when due
or (ii) any Reimbursement Obligation, interest upon any Loan, any commitment fee
or LC Fee, or other obligations under any of the Loan Documents within five
(5) days after the same becomes due.

 

7.3.                            The breach by any Borrower of any of the terms
or provisions of Section 6.2, 6.3, 6.4, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15,
6.16, 6.17, 6.18, 6.19, 6.20, 6.22, 6.23, 6.24 or 6.25.

 

7.4.                            The breach by any Borrower (other than a breach
which constitutes an Event of Default under another Section of this Article VII)
of any of the terms or provisions of this Agreement which is not remedied within
thirty (30) days after the Parent’s receipt of written notice of such breach
from the Administrative Agent or a Lender.

 

7.5.                            Failure of any Borrower or any of its
Subsidiaries to pay when due any Material Indebtedness; or the default by any
Borrower or any of its Subsidiaries in the performance (beyond the applicable
grace period with respect thereto, if any) of any term, provision or condition
contained in any Material Indebtedness Agreement, or any other event shall occur
or condition exist, the effect of which default, event or condition is to cause,
or to permit the holder(s) of such Material Indebtedness or the lender(s) under
any Material Indebtedness Agreement to cause, such Material Indebtedness to
become due prior to its stated maturity or any commitment to lend under any
Material Indebtedness Agreement to be terminated prior to its stated expiration
date; or any Material Indebtedness of any Borrower or any of its Subsidiaries
shall be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof; or any Borrower or any of its Subsidiaries shall not pay, or admit in
writing its inability to pay, its debts generally as they become due.

 

7.6.                            Any Borrower or Active Subsidiary shall (i) have
an order for relief entered with respect to it under the Federal bankruptcy laws
as now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of the Property of the Parent and its
Subsidiaries, (iv) institute any proceeding

 

75

--------------------------------------------------------------------------------


 

seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate or other organizational action to
authorize or effect any of the foregoing actions set forth in this Section 7.6
or (vi) fail to contest in good faith any appointment or proceeding described in
Section 7.7; provided, however, that should three (3) or more Subsidiaries that
are not Active Subsidiaries be subject to events, occurrences or actions set
forth in this Section 7.6, an Event of Default shall be deemed to have occurred
hereunder.

 

7.7.                            Without the application, approval or consent of
the relevant Borrower or Active Subsidiary, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for such Borrower or Active
Subsidiary or any Substantial Portion of such Person’s Property, or a proceeding
described in Section 7.6(iv) shall be instituted against such Borrower or Active
Subsidiary and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of thirty (30) consecutive days;
provided, however, that should three (3) or more Subsidiaries that are not
Active Subsidiaries be subject to events, occurrences or actions set forth in
this Section 7.7, an Event of Default shall be deemed to have occurred
hereunder.

 

7.8.                            Any court, government or governmental agency
shall condemn, seize or otherwise appropriate, or take custody or control of,
all or any portion of the Property of any Borrower or Active Subsidiary which,
when taken together with all other Property of the Borrowers and Active
Subsidiaries so condemned, seized, appropriated, or taken custody or control of,
during the twelve-month period ending with the month in which any such action
occurs, constitutes a Substantial Portion; provided, however, that should three
(3) or more Subsidiaries that are not Active Subsidiaries be subject to events,
occurrences or actions set forth in this Section 7.8, an Event of Default shall
be deemed to have occurred hereunder.

 

7.9.                            Any Borrower or Active Subsidiary shall fail
within thirty (30) days to pay, bond or otherwise discharge one or more
(i) judgments or orders for the payment of money in excess of $20,000,000 (or
the equivalent thereof in currencies other than Dollars) in the aggregate, or
(ii) nonmonetary judgments or orders which, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith; provided, however, that should three
(3) or more Subsidiaries that are not Active Subsidiaries be subject to events,
occurrences or actions set forth in this Section 7.9, an Event of Default shall
be deemed to have occurred hereunder.

 

7.10.                     (a) With respect to a Plan, a Borrower or an ERISA
Affiliate is subject to a lien in excess of $20,000,000 pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or Title IV of ERISA, or
(b) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect.

 

7.11.                     Any Change in Control shall occur.

 

76

--------------------------------------------------------------------------------


 

7.12.                     The occurrence of any “default”, as defined in any
Loan Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided.

 

7.13.                     Any Loan Document shall fail to remain in full force
or effect or any action shall be taken by a Loan Party to discontinue or to
assert the invalidity or unenforceability of any Guaranty, or any Guarantor
shall fail to comply with any of the terms or provisions of any Guaranty to
which it is a party, any Guarantor repudiates or purports to revoke its Guaranty
or any Guarantor shall otherwise deny that it has any further liability under
any Guaranty to which it is a party, or shall give notice to such effect.

 

7.14.                     Any Collateral Document shall for any reason fail to
create a valid and perfected first priority security interest in any Collateral
purported to be covered thereby, except as permitted by the terms of any
Collateral Document or the terms hereof, or any Collateral Document shall fail
to remain in full force or effect or any action shall be taken by a Loan Party
to discontinue or to assert the invalidity or unenforceability of any Collateral
Document, or any Loan Party shall fail to comply in any material respect with
any of the terms or provisions of any Collateral Document to which it is a
party.

 

ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.                            Acceleration; Remedies.

 

(a)                                 If any Event of Default described in
Section 7.6 or 7.7 occurs with respect to any Borrower, the obligations of the
Lenders to make Loans hereunder and the obligation and power of the LC Issuers
to issue Facility LCs shall automatically terminate and the Obligations under
this Agreement and the other Loan Documents shall immediately become due and
payable without any election or action on the part of the Administrative Agent,
any LC Issuer or any Lender and the Borrowers will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Administrative Agent an amount in immediately available funds, which funds
shall be held in the Facility LC Collateral Account, equal to the difference of
(x) the amount of LC Obligations at such time, less (y) the amount on deposit in
the Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties (other than Liens in favor of the
Administrative Agent and the LC Issuers as herein provided or any bankers’ lien
or ordinary course setoff rights of a depositary bank; provided, that any such
bankers’ liens or setoff rights are either in favor of the Administrative Agent
or subordinated to payment of the Secured Obligations to the written
satisfaction of the Administrative Agent) and has not been applied against the
Obligations under this Agreement and the other Loan Documents (such difference,
the “Collateral Shortfall Amount”).  If any other Event of Default occurs and is
continuing, the Required Lenders (or the Administrative Agent with the consent
of the Required Lenders) may (a) terminate or suspend the obligations of the
Lenders to make Loans hereunder and the obligation and power of the LC Issuers
to issue Facility LCs, or declare the Obligations under this Agreement and the
other Loan Documents to be due and payable, or both, whereupon the Obligations
under this Agreement and the other Loan Documents shall become immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which the

 

77

--------------------------------------------------------------------------------


 

Borrowers hereby expressly waive and (b) upon notice to the Borrowers and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrowers to pay, and the Borrowers will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

 

(b)                                 If at any time while any Event of Default is
continuing, the Administrative Agent determines that the Collateral Shortfall
Amount at such time is greater than zero, the Administrative Agent may make
demand on the Borrowers to pay, and the Borrowers will, forthwith upon such
demand and without any further notice or act, pay to the Administrative Agent
the Collateral Shortfall Amount, which funds shall be deposited in the Facility
LC Collateral Account.

 

(c)                                  The Administrative Agent may at any time
that an Event of Default is continuing and funds are deposited in the Facility
LC Collateral Account, apply such funds to the payment of the Obligations under
this Agreement and the other Loan Documents and any other amounts as shall from
time to time have become due and payable by the Borrowers to the Lenders or the
LC Issuers under the Loan Documents, as provided in Section 8.2.

 

(d)                                 At any time while any Event of Default is
continuing, neither the Borrowers nor any Person claiming on behalf of or
through the Borrowers shall have any right to withdraw any of the funds held in
the Facility LC Collateral Account.  After all of the Obligations under this
Agreement and the other Loan Documents have been paid in full (other than
Unliquidated Obligations) and the Aggregate Commitment has been terminated, any
funds remaining in the Facility LC Collateral Account shall be returned by the
Administrative Agent to the Borrowers or paid to whomever may be legally
entitled thereto at such time.

 

(e)                                  If, within thirty (30) days after
acceleration of the maturity of the Obligations under this Agreement and the
other Loan Documents or termination of the obligations of the Lenders to make
Loans or termination of the obligations of the Lenders to make Loans and the
obligation and power of the LC Issuers to issue Facility LCs hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 7.6 or 7.7 with respect to a Borrower) and before any judgment or decree
for the payment of the Obligations under this Agreement and the other Loan
Documents shall have been obtained or entered, the Required Lenders (in their
sole discretion) shall so direct, the Administrative Agent shall, by notice to
the Borrowers, rescind and annul such acceleration and/or termination.

 

(f)                                   Upon the occurrence and during the
continuation of any Event of Default, the Administrative Agent may, subject to
the direction of the Required Lenders, exercise all rights and remedies under
the Loan Documents and enforce all other rights and remedies under applicable
law.

 

8.2.                            Application of Funds.  After the exercise of
remedies provided for in Section 8.1 (or after the Obligations under this
Agreement and the other Loan Documents have automatically become immediately due
and payable as set forth in the first sentence of Section 8.1(a)), any amounts
received by the Administrative Agent on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

78

--------------------------------------------------------------------------------


 

(a)                                 First, to payment of fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such;

 

(b)                                 Second, to payment of fees, indemnities and
other amounts (other than principal, interest, LC Fees and commitment fees)
payable to the Lenders and the LC Issuers (including fees, charges and
disbursements of counsel to the respective Lenders and the LC Issuers as
required by Section 9.6 and amounts payable under Article III);

 

(c)                                  Third, to payment of accrued and unpaid LC
fees, commitment fees and interest on the Loans and Reimbursement Obligations,
ratably among the Lenders and the LC Issuers in proportion to the respective
amounts described in this Section 8.2(c) payable to them;

 

(d)                                 Fourth, to payment of all Secured
Obligations ratably among the Lenders, the LC Issuers and any Affiliate of any
of the foregoing;

 

(e)                                  Fifth, to the Administrative Agent for
deposit to the Facility LC Collateral Account in an amount equal to the
Collateral Shortfall Amount (as defined in Section 8.1(a)), if any; and

 

(f)                                   Last, the balance, if any, to the
Borrowers or as otherwise required by Law.

 

provided, however, that, notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section 8.2.

 

8.3.                            Amendments.  Subject to the provisions of this
Section 8.3, the Required Lenders (or the Administrative Agent with the consent
in writing of the Required Lenders) and the Borrowers may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents (other than the Fee Letter, any Assignment and Assumption
Agreement, any Borrowing Subsidiary Agreement, any Increasing Lender Supplement
and any Augmenting Lender Supplement, each of which may be amended solely by the
parties thereto) or changing in any manner the rights of the Lenders or the
Borrowers hereunder or waiving any Default or Event of Default hereunder or
thereunder; provided, however, that no such supplemental agreement shall:

 

(a)                                 without the consent of each Lender directly
affected thereby, extend the final maturity of any Loan, or extend the expiry
date of any Facility LC to a date after the Facility Termination Date or
postpone any regularly scheduled payment of principal of any Loan or forgive all
or any portion of the principal amount thereof or any Reimbursement Obligation
related thereto, or reduce the rate or extend the time of payment of interest or
fees thereon or Reimbursement Obligation related thereto,  or increase the
amount of the Commitment of such Lender hereunder.

 

(b)                                 without the consent of all of the Lenders,
change the definition of Required Lenders.

 

79

--------------------------------------------------------------------------------


 

(c)                                  without the consent of all of the Lenders,
amend Section 8.2, this Section 8.3, Section 11.2 or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder; provided, that the foregoing limitation in respect of
Section 11.2 shall not prohibit each Lender directly affected thereby from
consenting to the extension of the final maturity date of its Loans or expiry
date of its Facility LCs beyond the Facility Termination Date as contemplated by
Section 8.3(a) above.

 

(d)                                 without the consent of all of the Lenders,
release all or substantially all of the Guarantors of the Obligations or release
all or substantially all of the Collateral, in each case except as otherwise
provided in Section 10.16.

 

(e)                                  without the consent of each Lender directly
affected thereby, amend Section 8.2.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuers shall be
effective without the written consent of the LC Issuers.  No amendment to any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender. 
The Administrative Agent may waive payment of the fee required under
Section 12.3(c) without obtaining the consent of any other party to this
Agreement.  Notwithstanding anything to the contrary herein, the Administrative
Agent may, with the consent of the Borrowers only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure or correct any
ambiguity, omission, mistake, defect or inconsistency of a technical or
immaterial nature, or any other manifest error, as determined in good faith by
the Administrative Agent.

 

8.4.                            Preservation of Rights.  No delay or omission of
the Lenders or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or the inability of the
Borrowers to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence.  Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.3, and then only
to the extent in such writing specifically set forth.  All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the Lenders until the Obligations have
been paid in full (other than Unliquidated Obligations).

 

8.5.                            Secured Rate Management Transactions and Secured
Cash Management Services.  No Lender or Affiliate that provides Cash Management
Services or Rate Management Transactions that obtains the benefits of any
Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any

 

80

--------------------------------------------------------------------------------


 

other provision of this Article VIII to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Cash Management Services and Rate
Management Transactions.

 

ARTICLE IX

 

GENERAL PROVISIONS

 

9.1.                            Survival of Representations.  All
representations and warranties of the Borrowers contained in this Agreement
shall survive the making of the Credit Extensions herein contemplated.

 

9.2.                            Governmental Regulation.  Anything contained in
this Agreement to the contrary notwithstanding, neither any LC Issuer nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
limitation or prohibition provided by any applicable statute or regulation.

 

9.3.                            Headings.  Section headings in the Loan
Documents are for convenience of reference only, and shall not govern the
interpretation of any of the provisions of the Loan Documents.

 

9.4.                            Entire Agreement.  The Loan Documents embody the
entire agreement and understanding among the Borrowers, the Administrative
Agent, the LC Issuers and the Lenders and supersede all prior agreements and
understandings among the Borrowers, the Administrative Agent, the LC Issuers and
the Lenders relating to the subject matter thereof other than those contained in
the Fee Letter which shall survive and remain in full force and effect during
the term of this Agreement.

 

9.5.                            Several Obligations; Benefits of this
Agreement.  The respective obligations of the Lenders hereunder are several and
not joint and no Lender shall be the partner or agent of any other (except to
the extent to which the Administrative Agent is authorized to act as such).  The
failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder.  This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns, provided, however, that the parties hereto expressly agree that the
Arranger shall enjoy the benefits of the provisions of Sections 9.6, 9.10 and
10.11 to the extent specifically set forth therein and shall have the right to
enforce such provisions on its own behalf and in its own name to the same extent
as if it were a party to this Agreement.

 

9.6.                            Expenses; Indemnification.

 

(a)                                 The Borrowers shall reimburse the
Administrative Agent and the Arranger upon demand for all reasonable and
documented out-of-pocket expenses paid or incurred by the Administrative Agent
or the Arranger, including, without limitation, filing and recording costs and
fees, costs of any environmental review, and consultants’ fees, travel expenses,
CUSIP registration expenses and reasonable fees, charges and disbursements of
one primary legal counsel for the Administrative Agent and the Arranger, one
local counsel in each relevant jurisdiction for the Administrative Agent and the
Arranger, and regulatory counsel for the Administrative Agent and

 

81

--------------------------------------------------------------------------------


 

the Arranger, in each case, incurred from time to time, in connection with the
due diligence, preparation, administration, negotiation, execution, delivery,
syndication, distribution (including, without limitation, via DebtX and any
other internet service selected by the Administrative Agent), review, amendment,
modification and administration of the Loan Documents.  The Borrowers also agree
to reimburse the Administrative Agent, the Arranger and the Lenders for any
costs and out-of-pocket expenses, including, without limitation, filing and
recording costs and fees, costs of any environmental review, and consultants’
fees, travel expenses and reasonable fees, charges and disbursements of one
primary legal counsel for the Administrative Agent, the LC Issuers and the
Arranger, one local counsel in each relevant jurisdiction for the Administrative
Agent, the LC Issuers and the Arranger, regulatory counsel for the
Administrative Agent and the Arranger, one additional counsel for all Lenders
other than the Administrative Agent, and additional counsel in light of actual
or potential conflicts of interest or the availability of different claims or
defenses, in each case, incurred from time to time, paid or incurred by the
Administrative Agent, the Arranger, the LC Issuers or any Lender in connection
with the collection and enforcement of the Loan Documents.  Expenses being
reimbursed by the Borrowers under this Section include, without limitation, the
cost and expense incurred in connection with the Reports described in the
following sentence.  The Borrowers acknowledge that from time to time U.S. Bank
may prepare and may distribute to the Lenders (but shall have no obligation or
duty to prepare or to distribute to the Lenders) certain audit reports (the
“Reports”) pertaining to the Borrowers’ assets for internal use by U.S. Bank
from information furnished to it by or on behalf of the Borrowers, after U.S.
Bank has exercised its rights of inspection pursuant to this Agreement.

 

(b)                                 The Borrowers hereby further agree to
jointly and severally indemnify and hold harmless the Administrative Agent, each
LC Issuer, each Lender, their respective affiliates, and each of their
directors, officers and employees, agents and advisors against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all expenses of litigation or preparation therefor
(including reasonable fees, charges and disbursements of outside counsel)
whether or not the Administrative Agent, any LC Issuer, any Lender or any
affiliate is a party thereto) which any of them may pay or incur arising out of
or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby, any actual or alleged presence or release of Hazardous
Materials on or from any Property owned or operated by any Borrower or any of
their Subsidiaries, any environmental liability related in any way to any
Borrower or any Subsidiary, or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party, any
Borrower or any Subsidiary, or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except (i) to the
extent that they relate solely to a dispute among the Lenders or (ii) to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from (x) the gross negligence or willful
misconduct of the party seeking indemnification or (y) a material breach by such
Person of its obligations under the Loan Documents, including, without
limitation, reasonable attorneys’ fees and settlement costs.  The obligations of
the Borrowers under this Section 9.6 shall survive the termination of this
Agreement.  This Section 9.6(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-tax
claim.

 

82

--------------------------------------------------------------------------------


 

9.7.                            Numbers of Documents.  All statements, notices,
closing documents, and requests hereunder shall be furnished to the
Administrative Agent with sufficient counterparts so that the Administrative
Agent may furnish one to each of the Lenders.

 

9.8.                            Accounting.  Except as provided to the contrary
herein, all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4, and all financial ratios shall be determined on a consolidated
basis in accordance with GAAP; provided, however that, notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification Section 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of any Borrower or any
of its Subsidiaries at “fair value”, as defined therein, or (ii) any treatment
of Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Codification Subtopic 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof.  Except as provided in the following
sentence, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and the
Borrowers, the Administrative Agent and the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders), provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
the Borrowers shall provide to the Administrative Agent and the Lenders
reconciliation statements showing the difference in such calculation, together
with the delivery of quarterly and annual financial statements required
hereunder.  In the event of a change in accounting for revenue required by ASC
606 (Revenue From Contracts With Customers), the effective date of which is
currently expected to be January 1, 2018, from and after such effective date all
computations of amounts and ratios referred to herein shall be made in
accordance with ASC 606 (or its applicable replacement) as in effect for the
period of the computation; provided that the one-time cumulative effect
adjustment resulting from giving effect to such change in GAAP shall be excluded
in determining Consolidated EBITDA for any rolling period including the fiscal
quarter during which such one-time adjustment is made (alternatively, with any
reduction in Consolidated Net Income occurring as a result of such adjustment,
at the election of the Parent and subject to the prior written consent of the
Administrative Agent (with such consent not to be unreasonably withheld,
conditioned or delayed), being added-back to Consolidated EBITDA for the fiscal
quarter immediately preceding the fiscal quarter in which such adjustment
occurs).  In addition, notwithstanding any other provision contained herein, the
definitions set forth in this Agreement and any financial calculations required
by the Loan Documents shall be computed to exclude any change to lease
accounting rules from those in effect pursuant to Financial Accounting Standards
Board Accounting Standards Codification 840 (Leases) and other related lease
accounting guidance as in effect on the date hereof.

 

83

--------------------------------------------------------------------------------


 

9.9.                            Severability of Provisions.  Any provision in
any Loan Document that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

9.10.                     Nonliability of Lenders.  The relationship between the
Borrowers on the one hand and the Lenders and the Administrative Agent on the
other hand shall be solely that of borrower and lender.  Neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrowers.  Neither the Administrative Agent,
the Arranger, any LC Issuer nor any Lender undertakes any responsibility to the
Borrowers to review or inform them of any matter in connection with any phase of
the Borrowers’ businesses or operations.  The Borrowers agree that neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have
liability to the Borrowers (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrowers in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from (x) the gross
negligence or willful misconduct of the party from which recovery is sought or
(y) a material breach by such Person of its obligations under the Loan
Documents.  Except for consequential damages for breach of Section 9.11, which
will only be sought from the breaching party, and solely to the extent such
consequential damages are awarded to the Borrowers pursuant to a final
non-appealable judgment by a court of competent jurisdiction, neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have any
liability with respect to, and the Borrowers hereby waive, release and agree not
to sue for, any special, indirect, consequential or punitive damages suffered by
the Borrowers in connection with, arising out of, or in any way related to the
Loan Documents or the transactions contemplated thereby.  It is agreed that the
Arranger shall, in its capacity as such, have no duties or responsibilities
under the Agreement or any other Loan Document.  Each Lender acknowledges that
it has not relied and will not rely on the Arranger in deciding to enter into
the Agreement or any other Loan Document or in taking or not taking any action.

 

9.11.                     Confidentiality.  The Administrative Agent and each
Lender (each, a “Disclosing Party”) agrees to hold any confidential information
which it may receive from any Borrower in connection with this Agreement in
confidence, except for disclosure (i) to its Affiliates and to the
Administrative Agent and any other Lender and their respective Affiliates, and,
in each case, their respective employees, directors and officers (ii) to legal
counsel, accountants, and other professional advisors to the Administrative
Agent or such Lender or to a Transferee, (iii) to regulatory officials, (iv) to
any Person as required by law, regulation, or legal process, (v) to rating
agencies if requested or required by such agencies in connection with a rating
relating to the Advances hereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 9.11, to any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, (vii) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, and (viii) to the extent such information (1) becomes publicly
available other than as a result of a breach of this section or (2) becomes
available to the Administrative Agent, any LC Issuer, the Swing Line

 

84

--------------------------------------------------------------------------------


 

Lender or any other Lender on a non-confidential basis from a source other than
a Borrower; provided (A) in each case of clauses (i), (ii) and (v), the relevant
Persons are advised of and instructed to adhere to such confidentiality
requirements and (B) solely with respect to clause (i), each Disclosing Party
shall be responsible for the adherence with such confidentiality requirements by
such Disclosing Party, its Affiliates and their respective employees, directors
and officers.  Without limiting Section 9.4, the Borrowers agree that the terms
of this Section 9.11 shall set forth the entire agreement between the Borrowers
and the Administrative Agent and each Lender with respect to any confidential
information previously or hereafter received by the Administrative Agent or such
Lender in connection with this Agreement, and this Section 9.11 shall supersede
any and all prior confidentiality agreements entered into by the Administrative
Agent or any Lender with respect to such confidential information.

 

9.12.                     Nonreliance.  Each Lender hereby represents that it is
not relying on or looking to any margin stock (as defined in Regulation U) for
the repayment of the Credit Extensions provided for herein.

 

9.13.                     Disclosure.  Each Borrower and each Lender hereby
acknowledge and agree that U.S. Bank and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with the
Borrowers and their Affiliates.

 

9.14.                     USA PATRIOT ACT NOTIFICATION.  The following
notification is provided to the Loan Parties pursuant to Section 326 of the
PATRIOT Act:

 

Each Lender that is subject to the requirements of the PATRIOT Act hereby
notifies the Borrowers and each other Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the PATRIOT Act.

 

9.15.                     Bankruptcy Petition.  The Administrative Agent and
each Lender hereby covenant and agree that, prior to the date that is one year
and one day after the payment in full of all Indebtedness and other obligations
of any special-purpose entity formed pursuant to any Qualified Receivables
Transaction under such Qualified Receivables Transaction, it will not institute
against, or join any other Person in instituting against, such special-purpose
entity any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

 

9.16.                     Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

85

--------------------------------------------------------------------------------


 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

10.1.                     Appointment; Nature of Relationship.  U.S. Bank
National Association is hereby appointed by each of the Lenders as its
contractual representative (herein referred to as the “Administrative Agent”)
hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Administrative Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents.  The Administrative Agent agrees to act
as such contractual representative upon the express conditions contained in this
Article X.  Notwithstanding the use of the defined term “Administrative Agent,”
it is expressly understood and agreed that the Administrative Agent shall not
have any fiduciary responsibilities to any Lender by reason of this Agreement or
any other Loan Document and that the Administrative Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the New York Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

 

10.2.                     Powers.  The Administrative Agent shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Administrative Agent by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

 

10.3.                     General Immunity.  Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable to the
Borrowers, the Lenders or any Lender for any

 

86

--------------------------------------------------------------------------------


 

action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith except to the extent such
action or inaction is determined in a final non-appealable judgment by a court
of competent jurisdiction to have arisen from (x) the gross negligence or
willful misconduct of such Person or (y) a material breach by such Person of its
obligations under the Loan Documents.

 

10.4.                     No Responsibility for Loans, Recitals, etc.  Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrowers or any guarantor of any of the Obligations or of any of the
Borrowers’ or any such guarantor’s respective Subsidiaries.

 

10.5.                     Action on Instructions of Lenders.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

 

10.6.                     Employment of Administrative Agents and Counsel.  The
Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Administrative Agent
and the Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.

 

10.7.                     Reliance on Documents; Counsel.  The Administrative
Agent shall be entitled to rely upon any Note, notice, consent, certificate,
affidavit, letter, telegram, facsimile, telex, electronic mail message,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent.  For purposes of
determining compliance with the

 

87

--------------------------------------------------------------------------------


 

conditions specified in Sections 4.1 and 4.2, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.

 

10.8.                     Administrative Agent’s Reimbursement and
Indemnification.  The Lenders agree to reimburse and indemnify the
Administrative Agent ratably in proportion to their respective Pro Rata Shares
(disregarding, for the avoidance of doubt, the exclusion of Defaulting Lenders
therein) (i) for any amounts not reimbursed by the Borrowers for which the
Administrative Agent is entitled to reimbursement by the Borrowers under the
Loan Documents, (ii) for any other expenses incurred by the Administrative Agent
on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents (including,
without limitation, for any expenses incurred by the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders) and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 3.5(d) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof.  The obligations of the Lenders under this Section 10.8
shall survive payment of the Obligations and termination of this Agreement.

 

10.9.                     Notice of Event of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default hereunder unless the Administrative Agent has received
written notice from a Lender or a Borrower referring to this Agreement
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give prompt notice thereof to the
Lenders; provided that, except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Borrower or
any Subsidiary that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.

 

10.10.              Rights as a Lender.  In the event the Administrative Agent
is a Lender, the Administrative Agent shall have the same rights and powers
hereunder and under any other Loan Document with respect to its Commitment and
its Loans as any Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates

 

88

--------------------------------------------------------------------------------


 

may accept deposits from, lend money to, and generally engage in any kind of
trust, debt, equity or other transaction, in addition to those contemplated by
this Agreement or any other Loan Document, with any Borrower or any Subsidiary
in which such Borrower or such Subsidiary is not restricted hereby from engaging
with any other Person.

 

10.11.              Lender Credit Decision, Legal Representation.

 

(a)                                 Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Lender and based on the financial statements prepared by the Parent
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Arranger or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents. Except for any notice,
report, document or other information expressly required to be furnished to the
Lenders by the Administrative Agent or Arranger hereunder, neither the
Administrative Agent nor the Arranger shall have any duty or responsibility
(either initially or on a continuing basis) to provide any Lender with any
notice, report, document, credit information or other information concerning the
affairs, financial condition or business of any Borrower or any of the
Borrowers’ Affiliates that may come into the possession of the Administrative
Agent or Arranger (whether or not in their respective capacity as Administrative
Agent or Arranger) or any of their Affiliates.

 

(b)                                 Each Lender further acknowledges that it has
had the opportunity to be represented by legal counsel in connection with its
execution of this Agreement and the other Loan Documents, that it has made its
own evaluation of all applicable laws and regulations relating to the
transactions contemplated hereby, and that the counsel to the Administrative
Agent represents only the Administrative Agent and not the Lenders in connection
with this Agreement and the transactions contemplated hereby.

 

10.12.              Successor Administrative Agent.  The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrowers, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five (45) days after the retiring Administrative Agent gives
notice of its intention to resign.  The Administrative Agent may be removed at
any time that it constitutes a Defaulting Lender by written notice received by
the Administrative Agent from the Required Lenders, such removal to be effective
on the date specified by the Required Lenders.  Upon any such resignation or
removal, the Required Lenders shall have the right to appoint, on behalf of the
Borrowers and the Lenders, a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders within
thirty (30) days after the resigning Administrative Agent’s giving notice of its
intention to resign, then the resigning Administrative Agent may appoint, on
behalf of the Borrowers and the Lenders, a successor Administrative Agent. 
Notwithstanding the previous sentence, the Administrative Agent may at any time,
with the consent of the Parent (so long as no Event of Default has occurred and
is continuing), and without the consent of any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Administrative Agent
hereunder.  If the Administrative Agent has

 

89

--------------------------------------------------------------------------------


 

resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrowers shall make all payments in respect of the
Obligations to the applicable Lender and for all other purposes shall deal
directly with the Lenders.  No successor Administrative Agent shall be deemed to
be appointed hereunder until such successor Administrative Agent has accepted
the appointment.  Any such successor Administrative Agent shall be a commercial
bank having capital and retained earnings of at least $100,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent.  Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents.  After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.  In
the event that there is a successor to the Administrative Agent by merger, or
the Administrative Agent assigns its duties and obligations to an Affiliate
pursuant to this Section 10.12, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.

 

10.13.              Administrative Agent and Arranger Fees.  The Parent agrees
to pay to the Administrative Agent and the Arranger, for their respective
accounts, the fees agreed to by the Parent, the Administrative Agent and the
Arranger pursuant to that certain letter agreement dated as of July 7, 2017
between U.S. Bank and the Parent (as amended, restated, supplemented or
otherwise modified, renewed or replaced from time to time pursuant to the terms
hereof and thereof, the “Fee Letter”), or as otherwise agreed from time to time.

 

10.14.              Delegation to Affiliates.  The Borrowers and the Lenders
agree that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates.  Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles IX and X.

 

10.15.              Execution of Collateral Documents.  The Lenders hereby
empower and authorize the Administrative Agent to execute and deliver to the
Borrowers on their behalf the Collateral Documents and all related UCC financing
statements and any UCC financing statements, agreements, documents or
instruments as shall be necessary or appropriate to effect the purposes of the
Collateral Documents.

 

10.16.              Collateral and Guarantor Releases.  The Lenders hereby
empower and authorize the Administrative Agent to execute and deliver to the
Borrowers on their behalf any agreements, documents or instruments as shall be
necessary or appropriate to effect any releases of (i) Collateral which shall be
permitted by the terms hereof or of any other Loan Document or which shall
otherwise have been approved by the Required Lenders (or, if required by the
terms of Section 8.3, all of the Lenders) in writing or (ii) Guarantors which
shall be permitted by the terms hereof (either pursuant to Section 6.13(c) or as
a result of such Guarantor no longer constituting a

 

90

--------------------------------------------------------------------------------


 

“Material Domestic Subsidiary” pursuant to the requirements of such definition)
or of any other Loan Document or which shall otherwise have been approved by the
Required Lenders (or, if required by the terms of Section 8.3, all of the
Lenders) in writing; provided that should such Guarantor subsequently constitute
a “Material Domestic Subsidiary” pursuant to the requirements of such
definition, it shall be required to become a Guarantor under the Loan Documents
pursuant to Section 6.24(a).  Upon the request of the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of Collateral, or to release any Guarantor from its obligations under the
Loan Documents pursuant to the foregoing.  In each case as specified hereto, the
Administrative Agent may (and each Lender hereby authorizes the Administrative
Agent to), at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the security interest granted under the
Loan Documents or to subordinate its interest therein, or to release a Guarantor
from its obligations under the Guaranty, in each case in accordance with the
terms of the Loan Documents.

 

10.17.              Syndication Agents, etc.  Neither any of the Lenders
identified in this Agreement as a Syndication Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender.  Each Lender hereby makes the same acknowledgments with respect to
such Lenders as it makes with respect to the Administrative Agent in
Section 10.11.

 

10.18.              No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i)(A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger and the Lenders are arm’s-length commercial transactions between
the Borrowers and their Affiliates, on the one hand, and the Administrative
Agent, the Arranger and the Lenders, on the other hand, (B) each Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) each of the
Administrative Agent the Arranger and the Lenders is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent, the Arranger nor any Lender has any
obligation to any Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arranger and each of the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrowers and their Affiliates, and neither the Administrative Agent, the
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrowers or their Affiliates.  To the fullest extent permitted by law, each
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger and each of the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

91

--------------------------------------------------------------------------------


 

ARTICLE XI

 

SETOFF; RATABLE PAYMENTS

 

11.1.                     Setoff.  Each Borrower hereby acknowledges the setoff
right that each Lender retains in all deposits, credits and deposit accounts
(including all account balances, whether provisional or final and whether or not
collected or available) of such Borrower with such Lender or any Affiliate of
such Lender (the “Deposits”).  In addition to, and without limitation of, any
rights of the Lenders under applicable law, if any Borrower becomes insolvent,
however evidenced, or any Event of Default occurs, such Borrower authorizes each
Lender, with the prior written consent of the Administrative Agent, to offset
and apply all such Deposits toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due
and regardless of the existence or adequacy of any collateral, guaranty or any
other security, right or remedy available to such Lender or the Lenders;
provided, that in the event that any Defaulting Lender shall exercise such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.22 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the LC Issuers and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

 

11.2.                     Ratable Payments.  If any Lender, whether by setoff or
otherwise, has payment made to it upon its Outstanding Credit Exposure (other
than payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Aggregate Outstanding Credit Exposure
held by the other Lenders so that after such purchase each Lender will hold its
Pro Rata Share of the Aggregate Outstanding Credit Exposure.  If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral or other protection ratably in proportion to their
respective Pro Rata Shares of the Aggregate Outstanding Credit Exposure.  In
case any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.

 

ARTICLE XII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1.                     Successors and Assigns.  The terms and provisions of
the Loan Documents shall be binding upon and inure to the benefit of the
Borrowers and the Lenders and their respective successors and assigns permitted
hereby, except that (i) no Borrower shall have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 12.3, and (iii) any transfer by participation must be made in compliance
with Section 12.2 and 12.3(c).  Any attempted assignment or transfer by any
party not made in compliance with this Section 12.1 shall be null and void,
unless such attempted assignment or transfer is treated as a participation in

 

92

--------------------------------------------------------------------------------


 

accordance with the terms of this Agreement.  The parties to this Agreement
acknowledge that clause (ii) of this Section 12.1 relates only to absolute
assignments and this Section 12.1 does not prohibit assignments creating
security interests, including, without limitation, (x) any pledge or assignment
by any Lender of all or any portion of its rights under this Agreement and any
Note to a Federal Reserve Bank or (y) in the case of a Lender which is a Fund,
any pledge or assignment of all or any portion of its rights under this
Agreement and any Note to its trustee in support of its obligations to its
trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3.  The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its reasonable discretion (but shall not be required
to) follow instructions from the Person which made any Loan or which holds any
Note to direct payments relating to such Loan or Note to another Person.  Any
assignee of the rights to any Loan or any Note agrees by acceptance of such
assignment to be bound by all the terms and provisions of the Loan Documents. 
Any request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Loan (whether or not a Note has been issued in evidence thereof), shall be
conclusive and binding on any subsequent holder or assignee of the rights to
such Loan.

 

12.2.                     Participations.

 

(a)                                 Permitted Participants; Effect.  Any Lender
may at any time sell to one or more banks or other entities (“Participants”)
participating interests in any Outstanding Credit Exposure owing to such Lender,
any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Loan Documents.  In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Outstanding Credit
Exposure and the holder of any Note issued to it in evidence thereof for all
purposes under the Loan Documents, all amounts payable by the Borrowers under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrowers and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.

 

(b)                                 Voting Rights.  Each Lender shall retain the
sole right to approve, without the consent of any Participant, any amendment,
modification or waiver of any provision of the Loan Documents provided that each
such Lender may agree in its participation agreement with its Participant that
such Lender will not vote to approve any amendment, modification or waiver with
respect to any Outstanding Credit Exposure or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.3 or of any other Loan Document.

 

(c)                                  Benefit of Certain Provisions.  Each
Borrower agrees that each Participant shall be deemed to have the right of
setoff provided in Section 11.1 in respect of its participating interest in
amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under the Loan
Documents, provided

 

93

--------------------------------------------------------------------------------


 

that each Lender shall retain the right of setoff provided in Section 11.1 with
respect to the amount of participating interests sold to each Participant.  The
Lenders agree to share with each Participant, and each Participant, by
exercising the right of setoff provided in Section 11.1, agrees to share with
each Lender, any amount received pursuant to the exercise of its right of
setoff, such amounts to be shared in accordance with Section 11.2 as if each
Participant were a Lender.  The Borrowers further agree that each Participant
shall be entitled to the benefits of Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10
(subject to the requirements and limitations therein, including the requirements
under Section 3.5(f) (it being understood that the documentation required under
Section 3.5(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.3, provided that a Participant shall not be entitled to
receive any greater payment under Section 3.1, 3.2 or 3.5 than the Lender who
sold the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of the Borrowers.  Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in any Outstanding Credit Exposure, any Note, any
Commitment or any other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Outstanding Credit Exposure, any Note, any Commitment or any other obligations
under the Loan Documents) to any Person except to the extent that such
disclosure is necessary to establish that such Outstanding Credit Exposure, any
Note, any Commitment or any other obligations under the Loan Documents is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

12.3.                     Assignments.

 

(a)                                 Permitted Assignments.  Any Lender may at
any time assign to one or more Eligible Assignees (“Purchasers”) all or any part
of its rights and obligations under the Loan Documents.  Such assignment shall
be substantially in the form of Exhibit C or in such other form reasonably
acceptable to the Administrative Agent as may be agreed to by the parties
thereto.  Each such assignment with respect to a Purchaser which is not a Lender
or an Affiliate of a Lender or an Approved Fund shall either be in an amount
equal to the entire applicable Commitment and Outstanding Credit Exposure of the
assigning Lender or (unless each of the Borrowers and the Administrative Agent
otherwise consent) be in an aggregate amount not less than $5,000,000.  The
amount of the assignment shall be based on the Commitment or Outstanding Credit
Exposure (if the Commitment has been terminated) subject to the assignment,
determined as of the date of such assignment or as of the “Trade Date,” if the
“Trade Date” is specified in the assignment.

 

(b)                                 Consents.  The consent of the Borrowers
shall be required prior to an assignment becoming effective unless the Purchaser
is a Lender, an Affiliate of a Lender or an Approved Fund, provided that the
consent of the Borrowers shall not be required if an Event of

 

94

--------------------------------------------------------------------------------


 

Default has occurred and is continuing; provided further that the Borrowers
shall be deemed to have consented to any such assignment unless they shall
object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof.  The consent of the
Administrative Agent shall be required prior to an assignment becoming effective
unless the Purchaser is a Lender, an Affiliate of a Lender or an Approved Fund. 
The consent of each of the LC Issuers and the Swing Line Lender shall be
required prior to an assignment of a Commitment becoming effective unless the
Purchaser is a Lender with a Commitment.  Any consent required under this
Section 12.3(b) shall not be unreasonably withheld or delayed.

 

(c)                                  Effect; Effective Date.  Upon (i) delivery
to the Administrative Agent of an assignment, together with any consents
required by Sections 12.3(a) and 12.3(b), and (ii) payment by the assigning
Lender or assignee Lender of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent), such assignment shall become effective on the effective date specified
in such assignment.  The assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Outstanding Credit Exposure under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under ERISA.  On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and
Outstanding Credit Exposure assigned to such Purchaser without any further
consent or action by the Borrowers, the Lenders or the Administrative Agent.  In
the case of an assignment covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the applicable agreement.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.2.  Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3(c), the transferor
Lender, the Administrative Agent and the Borrowers shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.

 

(d)                                 Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain at one of
its offices in the United States of America, a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender, and participations of each
Lender in Facility LCs, pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of

 

95

--------------------------------------------------------------------------------


 

this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by any Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(e)                                  Dissemination of Information.  Each
Borrower authorizes each Lender to disclose to any Participant or Purchaser or
any other Person acquiring an interest in the Loan Documents by operation of law
(each a “Transferee”) and any prospective Transferee any and all information in
such Lender’s possession concerning the creditworthiness of such Borrower and
its Subsidiaries, including without limitation any information contained in any
Reports; provided that each Transferee and prospective Transferee agrees to be
bound by Section 9.11 of this Agreement.

 

(f)                                   Resignation as LC Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time any LC Issuer or Swing Line Lender assigns all of its
Commitments and Loans pursuant to subsection (a) above, (i) such LC Issuer may,
upon 30 days’ notice to the Borrowers and the Lenders, resign as LC Issuer
and/or (ii) such Swing Line Lender may, upon 30 days’ notice to the Borrowers,
resign as Swing Line Lender.  In the event of any such resignation as LC Issuer
or Swing Line Lender, the Borrowers shall be entitled to appoint from among the
Lenders a successor LC Issuer or Swing Line Lender hereunder; provided, however,
that no failure by the Borrowers to appoint any such successor shall affect the
resignation of such LC Issuer or Swing Line Lender, as the case may be.  If any
LC Issuer resigns as LC Issuer, it shall retain all the rights, powers,
privileges and duties of the LC Issuer hereunder with respect to all Facility
LCs outstanding as of the effective time of its resignation as LC Issuer and all
LC Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations pursuant to
Section 2.19(b)).  If any Swing Line Lender resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective time
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.4(c).  Upon the appointment of a successor LC Issuer and/or Swing
Line Lender, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer or Swing Line
Lender, as the case may be.

 

12.4.                     Amendment and Restatement.  The Borrowers, the Lenders
and the Administrative Agent agree that, upon (i) the execution and delivery of
this Agreement by each of the parties hereto and (ii) satisfaction (or waiver by
the aforementioned parties) of the conditions precedent set forth in Sections
4.1 and 4.2, the terms and provisions of the Existing Credit Agreement shall be
and hereby are amended, superseded and restated in their entirety by the terms
and provisions of this Agreement.  This Agreement is not intended to and shall
not constitute a novation, payment and reborrowing or termination of the
Obligations under the Existing Credit Agreement and the other Loan Documents as
in effect prior to the date hereof or the Indebtedness created thereunder.  The
commitment of each Lender that is a party to the Existing Credit Agreement
shall, on the date hereof, automatically be deemed amended and the only
commitments shall be those hereunder.  Without limiting the foregoing, upon the
effectiveness hereof: (a) all references in the “Loan Documents” (as defined in
the Existing Credit Agreement) to the “Credit Agreement” and the “Loan
Documents” shall be deemed to refer to this Agreement and the Loan Documents,
(b) all obligations constituting “Obligations” under the Existing Credit
Agreement with any Lender or any Affiliate of any Lender which are outstanding
on the date hereof shall continue as Obligations

 

96

--------------------------------------------------------------------------------


 

under this Agreement and the other Loan Documents, (c) the Administrative Agent
shall make such reallocations, sales, assignments or other relevant actions in
respect of each Lender’s credit and loan exposure under the Existing Credit
Agreement as are necessary in order that Obligations in respect of Loans,
interest and fees due and payable to a Lender  hereunder reflect such Lender’s
Pro Rata Share on the date hereof, and the Borrowers hereby agree to compensate
each Lender for any and all losses, costs and expenses incurred by such Lender
in connection with the sale and assignment of any Eurodollar Advance on the
terms and in the manner set forth in Section 3.4 hereof and (d) the liens and
security interests in favor of the Administrative Agent for the benefit of the
Holders of Secured Obligations (as defined in the Security Agreement) securing
payment of the Obligations are in all respects continuing and in full force and
effect with respect to all Obligations.

 

ARTICLE XIII

 

NOTICES

 

13.1.                     Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile and e-mail as follows:

 

(i)                                     if to the Borrowers, to them at c/o
ArcBest Corporation, P.O. Box 10048, Fort Smith, AR  72917-0048, Attention:  Don
Pearson, Facsimile:  (479) 785-8650, E-mail:  dpearson@arcb.com; with a copy to
ArcBest Corporation, Attention: Michael R. Johns, Facsimile: (479) 785-6124,
E-mail: mjohns@arcb.com;

 

(ii)                                  if to the Administrative Agent, to it at
U.S. Bank National Association, Agency Services — Loan Capital Markets, 800
Nicollet Mall, Minneapolis, MN  55402-7020, Attention: Teresa Mager, Facsimile: 
(612) 303-3851, E-mail:  teresa.mager@usbank.com; with a copy to U.S. Bank
National Association, National Corporate Banking, Attention: Michael Dickman,
Facsimile:  (513) 632-4794, E-mail:  Michael.Dickman@usbank.com;

 

(iii)                               if to U.S. Bank National Association, as a
LC Issuer, to it at U.S. Bank National Association, International Banking
Officer, Standby Letter of Credit Dept. 800 Nicollet Mall, BC-MN-H20G,
Minneapolis, Minnesota 55402, Attention:  Julie M. LeTourneau, Facsimile: 
612-303-5226;

 

(iv)                              if to any LC Issuer other than U.S. Bank
National Association, to it at the address of such LC Issuer (or telecopy number
or e-mail address) set forth in its Administrative Questionnaire;

 

97

--------------------------------------------------------------------------------


 

(v)                                 if to a Lender, to it at its address (or
facsimile number or e-mail address) set forth in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile and e-mail shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Electronic Communications.  Each of the
parties hereto hereby agrees that all notices and other communications to one
another hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites).

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address, facsimile number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto given in the
manner set forth in this Section 13.1.

 

ARTICLE XIV

 

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; ELECTRONIC
RECORDS

 

14.1.                     Counterparts; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Except as provided in
Article IV, this Agreement shall become effective when it shall have been
executed by the Administrative Agent, and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the parties hereto, and thereafter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic means (including pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

14.2.                     Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any assignment
and assumption agreement shall be

 

98

--------------------------------------------------------------------------------


 

deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

 

14.3.                     Electronic Records.  Each Borrower hereby 
acknowledges the receipt of a copy of this Agreement and all other Loan
Documents.  The Administrative Agent and each Lender may, on behalf of the
Borrowers, create a microfilm or optical disk or other electronic image of this
Agreement and any or all of the Loan Documents.  The Administrative Agent and
each Lender may store the electronic image of this Agreement and Loan Documents
in its electronic form and then destroy the paper original as part of the
Administrative Agent’s and each Lender’s normal business practices, with the
electronic image deemed to be an original and of the same legal effect, validity
and enforceability as the paper originals.  The Administrative Agent and each
Lender are authorized, when appropriate, to convert any note into a
“transferable record” under the Uniform Electronic Transactions Act.

 

ARTICLE XV

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

15.1.                     CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.

 

15.2.                     CONSENT TO JURISDICTION.  EACH BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT BROUGHT BY THE ADMINISTRATIVE AGENT OR ANY LENDER IN SUCH A COURT OR
THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT
OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS
AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

 

15.3.                     WAIVER OF JURY TRIAL.  EACH BORROWER, THE
ADMINISTRATIVE AGENT, EACH LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY

 

99

--------------------------------------------------------------------------------


 

OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

 

[Signature Pages Follow]

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

 

ARCBEST CORPORATION

 

 

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

Name:

Donald W. Pearson

 

Title:

Vice President — Treasurer

 

Signature Page to
ArcBest Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender, as a LC Issuer and as Administrative

 

Agent

 

 

 

 

 

 

 

By:

/s/ Michael P. Dickman

 

Name:

Michael P. Dickman

 

Title:

Vice President

 

Signature Page to
ArcBest Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST

 

COMPANY, as a Lender

 

 

 

 

 

 

 

By:

/s/ David Miller

 

Name:

David Miller

 

Title:

Vice President

 

Signature Page to
ArcBest Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a

 

Lender

 

 

 

 

 

 

 

By:

/s/ Thomas S. Sherman

 

Name:

Thomas S. Sherman

 

Title:

Senior Vice President

 

Signature Page to
ArcBest Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David Cravens

 

Name:

David Cravens

 

Title:

Executive Vice President

 

Signature Page to
ArcBest Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Caroline Conole

 

Name:

Caroline Conole

 

Title:

Assistant Vice President

 

Signature Page to
ArcBest Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE FIRST NATIONAL BANK OF FORT

 

SMITH, as a Lender

 

 

 

 

 

 

 

By:

/s/ James C. Fourmy, Jr.

 

Name:

James C. Fourmy, Jr.

 

Title:

Senior Vice President

 

Signature Page to
ArcBest Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

PRICING SCHEDULE

 

APPLICABLE
MARGIN

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

Eurodollar Rate

 

1.25

%

1.50

%

2.00

%

2.25

%

2.50

%

Base Rate

 

0.25

%

0.50

%

1.00

%

1.25

%

1.50

%

 

APPLICABLE
FEE RATE

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

Commitment Fee

 

0.175

%

0.20

%

0.25

%

0.30

%

0.35

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Financials” means the annual or quarterly financial statements of the Parent
delivered pursuant to Section 6.1(a) or (b), together with the compliance
certificate delivered pursuant to Section 6.1(d).

 

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Parent referred to in the most recent Financials, the Adjusted Leverage
Ratio is less than or equal to 1.00 to 1.00.

 

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Parent referred to in the most recent Financials, (i) the Parent
has not qualified for Level I Status and (ii) the Adjusted Leverage Ratio is
less than or equal to 1.75 to 1.00.

 

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Parent referred to in the most recent Financials, (i) the Parent
has not qualified for Level I Status or Level II Status and (ii) the Adjusted
Leverage Ratio is less than or equal to 2.50 to 1.00.

 

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of Parent referred to in the most recent Financials, (i) the Parent has
not qualified for Level I Status, Level II Status or Level III Status and
(ii) the Adjusted Leverage Ratio is less than or equal to 3.00 to 1.00.

 

“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of Parent referred to in the most recent Financials, (i) the Parent has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Adjusted Leverage Ratio is less than or equal to 3.50 to
1.00.

 

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

 

--------------------------------------------------------------------------------


 

The Applicable Margin and the Applicable Fee Rate shall be determined in
accordance with the foregoing table based on the Parent’s Status as reflected in
the then most recently delivered Financials.  Adjustments, if any, to the
Applicable Margin or Applicable Fee Rate shall be effective from and after the
first day of the first fiscal month immediately following the date on which the
delivery of such Financials is required until the first day of the first fiscal
month immediately following the next such date on which delivery of such
Financials of the Parent and its Subsidiaries is so required.  If the Parent
fails to deliver the Financials to the Administrative Agent at the time required
pursuant to Section 6.1, then the Applicable Margin and the Applicable Fee Rate
shall be the highest Applicable Margin and Applicable Fee Rate set forth in the
foregoing table until three (3) days after such Financials are so delivered.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
Commitments

 

Lender

 

Total Commitment

 

Total Commitment
Percentage

 

U.S. BANK NATIONAL ASSOCIATION

 

$

60,000,000

 

30.000000000

%

BRANCH BANKING AND TRUST COMPANY

 

$

45,000,000

 

22.500000000

%

PNC BANK, NATIONAL ASSOCIATION

 

$

45,000,000

 

22.500000000

%

REGIONS BANK

 

$

25,000,000

 

12.500000000

%

CITIZENS BANK, N.A.

 

$

12,500,000

 

6.300000000

%

THE FIRST NATIONAL BANK OF FORT SMITH

 

$

12,500,000

 

6.300000000

%

TOTAL COMMITMENTS

 

$

200,000,000

 

100.00

%

 

--------------------------------------------------------------------------------


 

Schedule 5.8

 

Material Domestic Subsidiaries

 

 

 

Jurisdiction of

 

% Ownership

 

Name

 

Incorporation

 

Interest

 

 

 

 

 

 

 

Material Domestic Subsidiaries of ArcBest Corporation:

 

 

 

 

 

ABF Farms, Inc.

 

Arkansas

 

100

 

ABF, Inc.

 

Arkansas

 

100

 

ArcBest Technologies, Inc.

 

Arkansas

 

100

 

Arkansas Best Corporation

 

Delaware

 

100

 

ArcBest II, Inc.

 

Arkansas

 

100

 

 

 

 

 

 

 

Material Domestic Subsidiary of ABF, Inc.:

 

 

 

 

 

ABF Freight System, Inc.

 

Arkansas

 

100

 

 

 

 

 

 

 

Material Domestic Subsidiaries of ArcBest Holdings, Inc.

 

 

 

 

 

Logistics Holdings, Inc.

 

Arkansas

 

100

 

FleetNet America, Inc.

 

Arkansas

 

100

 

 

 

 

 

 

 

Material Domestic Subsidiaries of Logistic Holdings, Inc.

 

 

 

 

 

ArcBest Logistics, Inc.

 

Arkansas

 

100

 

Moving Solutions, Inc.

 

Arkansas

 

100

 

Panther Premium Logistics, Inc.

 

Arkansas

 

100

 

 

 

 

 

 

 

Material Domestic Subsidiary of Panther Premium Logistics, Inc.

 

 

 

 

 

Panther II Transportation, Inc.

 

Arkansas

 

100

 

 

 

 

 

 

 

Material Domestic Subsidiary of Moving Solutions, Inc.

 

 

 

 

 

Albert Companies, Inc.

 

Delaware

 

100

 

 

 

 

 

 

 

Material Domestic Subsidiaries of Panther II Transportation, Inc.

 

 

 

 

 

Elite Transportation Services, LLC

 

Oregon

 

100

 

Integres Global Logistics, Inc.

 

Delaware

 

100

 

 

 

 

 

 

 

Material Domestic Subsidiary of Integres Global Logistics, Inc.:

 

 

 

 

 

Key Transportation Services, Inc.

 

Texas

 

100

 

 

 

 

 

 

 

Material Domestic Subsidiary of ArcBest II, Inc.:

 

 

 

 

 

ArcBest Holdings, Inc.

 

Arkansas

 

93.5(6.5% owned by Arkansas Best Corporation)

 

 

--------------------------------------------------------------------------------


 

Schedule 5.14

 

Properties

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.11

 

Indebtedness

 

1.              Indebtedness under letters of credit issued before or after the
Effective Date in accordance with that certain Letter of Credit Agreement dated
August 23, 1993 with First National Bank of Fort Smith; provided such letters of
credit shall only be permitted via this Schedule to the extent the aggregate of
the outstanding face amounts of such letters of credit does not exceed
$1,000,000 at any time.

 

--------------------------------------------------------------------------------


 

Schedule 6.14

 

Investments

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.16

 

Liens

 

1.              Liens on cash and related deposit accounts securing outstanding
letters of credit and related obligations under the agreements described on
Schedule 6.11.

 

2.              Liens on letters of credit and cash collateral securing surety
bonds provided in support of self-insurance programs of the Parent and its
Subsidiaries in accordance with applicable law.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Reserved].

 

EXH. A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                             The Lenders parties to the
Second Amended and Restated Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit Agreement dated as of July 7, 2017 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among ArcBest
Corporation (the “Parent”), the Borrowing Subsidiaries from time to time party
thereto (together with the Parent, the “Borrowers”), the Lenders party thereto,
the LC Issuers party thereto and U.S. Bank National Association, as
Administrative Agent for the Lenders.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.             I am the duly elected [Chief Financial Officer][Treasurer] of the
Parent;

 

2.             I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrowers and their Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.             The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below; and

 

4.             Schedule I attached hereto sets forth financial data and
computations evidencing the Borrowers’ compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct in
all material respects.

 

5.             Schedule II hereto sets forth the determination of the interest
rates to be paid for Advances commencing on the first day of the first fiscal
month immediately following the date on which the delivery hereof is required
under the Agreement.

 

6.             Schedule III attached hereto sets forth the various reports and
deliveries which are required at this time under the Agreement, the Collateral
Documents and the other Loan Documents, and the status of compliance.

 

EXH. B-1

--------------------------------------------------------------------------------


 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event:

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Compliance Certificate in support hereof, are made and delivered this   
day of        ,    .

 

 

 

 

Name:

 

Title: [Chief Financial Officer][Treasurer]

 

EXH. B-2

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of [         ], 20[  ] with
Provisions of Section 6.23 of
the Agreement

 

SCH I - 1

--------------------------------------------------------------------------------


 

SCHEDULE II TO COMPLIANCE CERTIFICATE

 

Borrowers’ Applicable Margin Calculation

 

SCH. II - 1

--------------------------------------------------------------------------------


 

SCHEDULE III TO COMPLIANCE CERTIFICATE

 

Reports and Deliveries Currently Due

 

SCH. III - 1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swing line
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”).  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

                                        [and is an Affiliate/ Approved Fund of
[identify Lender](1)(1)

 

 

 

 

 

3.

 

Borrowers:

 

 

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

EXH. C-1

--------------------------------------------------------------------------------


 

4.

 

Administrative Agent:

 

U.S. Bank National Association, as the agent under the Credit Agreement.

 

 

 

 

 

5.

 

Credit Agreement:

 

The $200,000,000 Second Amended and Restated Credit Agreement dated as of
July 7, 2017 among ArcBest Corporation, the Borrowing Subsidiaries from time to
time party thereto (collectively, the “Borrowers”), the Lenders party thereto,
the LC Issuers party thereto, U.S. Bank National Association, as Administrative
Agent, and the other agents party thereto.

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans
for all Lenders(2)

 

Amount of
Commitment/Loans
Assigned(3)

 

Percentage Assigned
of
Commitment/Loans(4)

 

[            ]

(5)

$

[            ]

 

$

[            ]

 

[       ]

%

[            ]

 

$

[            ]

 

$

[            ]

 

[       ]

%

[            ]

 

$

[            ]

 

$

[            ]

 

[       ]

%

 

7.

 

Trade Date:

 

[                      ](6)

 

 

 

 

 

Effective Date:  [                    ], 20[  ] [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER BY THE ADMINISTRATIVE AGENT.]

 

--------------------------------------------------------------------------------

(2)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(3)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(4)  Set forth, to at least 12 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(5)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.,
“Commitment”).

(6)  Insert if satisfaction of minimum amounts is to be determined as of the
Trade Date.

 

EXH. C-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

[Consented to and](7) Accepted:

 

 

 

 

 

U.S. BANK NATIONAL

 

 

ASSOCIATION, as

 

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[Consented to:](8)

 

 

 

 

 

[NAME OF RELEVANT

 

 

PARTY]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(7)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(8)  To be added only if the consent of the Borrowers is required by the terms
of the Credit Agreement.

 

EXH. C-3

--------------------------------------------------------------------------------


 

ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby.  Neither the Assignor nor any
of its officers, directors, employees, agents or attorneys shall be responsible
for (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency, perfection,
priority, collectibility, or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrowers, any of their
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, (iv) the performance or observance by the Borrowers, any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Documents, (v) inspecting any of the property, books
or records of the Borrowers, or any guarantor, or (vi) any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loans or
the Loan Documents.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iii) agrees that its payment instructions and notice instructions are as set
forth in Schedule 1 to this Assignment and Assumption, (iv) confirms that none
of the funds, monies, assets or other consideration being used to make the
purchase and assumption hereunder are “plan assets” as defined under ERISA and
that its rights, benefits and interests in and under the Loan Documents will not
be “plan assets” under ERISA, (v) agrees to indemnify and hold the Assignor
harmless against all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment and Assumption, (vi) it has
received a copy of  the Credit Agreement, together with copies of financial
statements and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (vii) attached as Schedule 1 to
this Assignment and Assumption is any documentation required to be delivered by
the Assignee with respect to its tax status pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with

 

Annex I - 1

--------------------------------------------------------------------------------


 

their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  The Assignee shall pay the
Assignor, on the Effective Date, the amount agreed to by the Assignor and the
Assignee.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, Reimbursement Obligations, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy or electronic mail (including
in PDF) shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

Annex I - 2

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF BORROWING NOTICE(9)

 

TO:                           U.S. Bank National Association, as administrative
agent (the “Administrative Agent”) [and U.S. Bank National Association, as swing
line lender (the “Swing Line Lender”)](10) under that certain Second Amended and
Restated Credit Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), dated as of July 7, 2017
among ArcBest Corporation (the “Parent”), the Borrowing Subsidiaries from time
to time party thereto (together with the Parent, the “Borrowers”) the financial
institutions party thereto, as lenders (the “Lenders”), the financial
institutions party thereto as “LC Issuers”, and the Administrative Agent.

 

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

 

The undersigned Borrower hereby gives to the Administrative Agent [and the Swing
Line Lender] a request for borrowing pursuant to Section [2.4(b)](11)[2.8](12)
of the Credit Agreement, and such Borrower hereby requests to borrow on
[               ], 20[  ] (the “Borrowing Date”):

 

(a)  from the Lenders, on a pro rata basis, an aggregate principal amount of
$[           ](13) in Revolving Loans as:

 

1.  o                    a Base Rate Advance

 

2.  o                    a Eurocurrency Advance with the following
characteristics:

 

Interest Period of [       ] month(s)

 

(b)  from the Swing Line Lender, a Swing Line Loan of $[            ](14)
bearing interest at:

 

1.  o                    Base Rate

 

2.  o                    Daily Eurocurrency Base Rate

 

--------------------------------------------------------------------------------

(9)  For Revolving Loans, such Borrowing Notice to be delivered not later than
11:00 a.m. (Central time) on the Borrowing Date of each Base Rate Revolving
Advance and two (2) Business Days before the Borrowing Date for each Eurodollar
Revolving Advance. For Swing Line Loans, such Borrowing Notice to be delivered
not later than 2:00 p.m. (Central time) on the Borrowing Date of each Swing Line
Loan.

(10)  For Swing Line Loans.

(11)  For Swing Line Loans.

(12)  For Revolving Loans.

(13)  For Revolving Loans, (a) Eurodollar Borrowings to be made in a minimum
amount of $500,000 and incremental amounts in integral multiples of $100,000,
and (b) Base Rate Borrowings to be made in a minimum amount of $100,000 and
incremental amounts in integral multiples of $25,000, provided, however, that
any Base Rate Advance may be in the amount of the Available Aggregate Revolving
Commitment.

(14)  For Swing Line Loans, Borrowings to be made in a minimum amount of
$100,000.

 

EXH. D-1-1

--------------------------------------------------------------------------------


 

The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties contained in Article V of the Credit
Agreement are (a) with respect to any representations or warranties that contain
a materiality qualifier, true and correct in all respects as of the Borrowing
Date, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all respects on and as of such earlier date
and (b) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of the
Borrowing Date, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects on and as of
such earlier date; (ii) as of the Borrowing Date, there exists no Default or
Event of Default, nor shall a Default or Event of Default result from such
Credit Extension; and (iii) all other relevant conditions set forth in
Section 4.2 of the Credit Agreement have been satisfied.

 

******

 

EXH. D-1-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.

 

Dated:                 , 20

 

 

 

 

[BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXH. D-1-3

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF PAYMENT NOTICE(15)

 

TO: U.S. Bank National Association, as administrative agent (the “Administrative
Agent”) under that certain Second Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of July 7, 2017, among ArcBest Corporation (the
“Parent”), the Borrowing Subsidiaries from time to time party thereto (together
with the Parent, the “Borrowers”) the financial institutions party thereto, as
lenders (the “Lenders”), the financial institutions party thereto as “LC
Issuers”, and the Administrative Agent.

 

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

 

Pursuant to Section 2.7 of the Credit Agreement, the undersigned Borrower hereby
notifies the Administrative Agent of its intent to make a prepayment of a
portion of its [Eurocurrency] [Base Rate] Revolving Loan in the amount of
$[           ](16) on [               ], 20[  ].

 

--------------------------------------------------------------------------------

(15)  Such Payment Notice to be delivered not later than (i) 11:00 a.m. (Central
time) three (3) Business Days prior to any permanent reduction in the Aggregate
Commitment of the Lenders, (ii) 11:00 a.m. (Central time) upon the same day as
any Base Rate Advance (other than Swing Line Loans) repayment,  (iii) 12:00 noon
(Central time) two (2) Business Days prior to any Eurodollar Advance repayment
and (iv) 11:00 a.m. (Central time) upon the same day as any Swing Line Advance
repayment.

(16)  Payments to be made in a minimum aggregate amount of $500,000 and
incremental amounts in integral multiples of $100,000 for any permanent
reduction in the Commitments of the Lenders. Payments to be made in a minimum
aggregate amount of $500,000 and incremental amounts in integral multiples of
$100,000 (or the aggregate amount of the outstanding Loans at such time) for any
prepayment of Base Rate Advances (other than Swing Line Loans). Payments to be
made in a minimum aggregate amount of $500,000 and incremental amounts in
integral multiples of $100,000 (or the aggregate amount of the outstanding Loans
at such time) for any prepayment of Eurodollar Advances.

 

EXH. D-2-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Payment Notice to be
executed on its behalf by its authorized officer as of the date set forth below.

 

Dated:  [               ], 20[  ]

 

 

 

 

[BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXH. D-2-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

NOTE

 

[DATE]

 

[                   ], a [              ] (the “Borrower”), promises to pay to
[                                    ] (the “Lender”) the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to
Article II of the Agreement (as hereinafter defined), in immediately available
funds at the applicable office of U.S. Bank National Association, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement.  The Borrower
shall pay the principal of and accrued and unpaid interest on the Loans in full
on the Facility Termination Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Second Amended and Restated Credit Agreement dated as of
July 7, 2017 (which, as it may be amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, is herein
called the “Agreement”), among the Borrower, [ArcBest Corporation,] the
Borrowing Subsidiaries from time to time party thereto, the lenders party
thereto, including the Lender and U.S. Bank National Association, as
Administrative Agent, and the “LC Issuers” party thereto, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  This Note is secured pursuant to the
Collateral Documents and guaranteed pursuant to the Guaranty, all as more
specifically described in the Agreement, and reference is made thereto for a
statement of the terms and provisions thereof.  Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Agreement.

 

In the event of default hereunder, the undersigned agree to pay all costs and
expenses of collection, including reasonable attorneys’ fees.  The undersigned
waive demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

 

EXH. E-1

--------------------------------------------------------------------------------


 

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS OTHER THAN
NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402)  OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO
NATIONAL BANKS.

 

 

[                    ]

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

EXH. E-2

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF [             ],
DATED [      ]

 

Date

 

Principal
Amount of
Loan

 

Maturity
of Interest
Period

 

Principal
Amount
Paid

 

Unpaid
Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated [          ], 20[  ] (this “Supplement”), by
and among each of the signatories hereto, to the Second Amended and Restated
Credit Agreement, dated as of July 7, 2017 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among ArcBest
Corporation, the Borrowing Subsidiaries from time to time party thereto
(collectively, the “Borrowers”), the Lenders party thereto, the LC Issuers party
thereto and U.S. Bank National Association, as administrative agent (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.24 of the Credit Agreement, the Borrowers have
the right, subject to the terms and conditions thereof, to request one or more
Lenders to undertake Additional Commitments under the Credit Agreement from time
to time;

 

WHEREAS, the Borrowers have given notice to the Administrative Agent of their
intention to obtain Additional Commitments pursuant to such Section 2.24 of the
Credit Agreement; and

 

WHEREAS, pursuant to Section 2.24 of the Credit Agreement, the undersigned
Increasing Lender now desires to provide Additional Commitments under the Credit
Agreement by executing and delivering to the Borrowers and the Administrative
Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.  The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
provide Additional Commitments with respect to revolving loans in the amount of
$[          ].

 

2.  The Borrowers hereby represent and warrant that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

3.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

4.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

5.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which may be
delivered by telecopy or other electronic transmission (including in PDF) and
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

EXH. F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

ARCBEST CORPORATION

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

[BORROWING SUBSIDIARIES]

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Acknowledged as of the date first written above:

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

as Administrative Agent(17) [and an LC Issuer] (18)

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

[                    ]

 

[as an LC Issuer]

 

 

 

By:

 

 

 

Name:

 

Title:]

 

 

--------------------------------------------------------------------------------

(17)  Administrative Agent approval not to be unreasonably withheld.

(18)  LC Issuer approval, not to be unreasonably withheld, required for an
increase in the Commitments.

 

EXH. F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated [          ], 20[  ] (this “Supplement”), to
the Second Amended and Restated Credit Agreement, dated as of July 7, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ArcBest Corporation, the Borrowing Subsidiaries from
time to time party thereto (collectively, the “Borrowers”), the Lenders party
thereto, the LC Issuers party thereto and U.S. Bank National Association, as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.24 thereof that any bank,
financial institution or other entity may extend Additional Commitments under
the Credit Agreement, subject to the terms and conditions thereof, by executing
and delivering to the Borrowers and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.     The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with an Additional Commitment with respect to
revolving loans of $[          ].

 

2.     The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

EXH. G-1

--------------------------------------------------------------------------------


 

3.     The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[           ]

 

4.     The Borrowers hereby represent and warrant that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5.     Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

 

6.     This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

7.     This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which may be
delivered by telecopy or other electronic transmission (including in PDF) and
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

EXH. G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Accepted and agreed to as of the date first written above:

 

 

 

ARCBEST CORPORATION

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

[BORROWING SUBSIDIARIES]

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

as Administrative Agent(19) [and as an LC Issuer](20)

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

[                    ]

 

[as an LC Issuer]

 

 

 

By:

 

 

 

Name:

 

Title:]

 

 

--------------------------------------------------------------------------------

(19)  Administrative Agent approval not to be unreasonably withheld.

(20)  LC Issuer approval, not to be unreasonably withheld, required for an
increase in the Commitments.

 

EXH. G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[Reserved].

 

EXH. H-1

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

FORM OF BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of [     ] (this “Agreement”), among
ArcBest Corporation, an Arkansas corporation (the “Parent”), [Name of Borrowing
Subsidiary], a [          ] (the “New Borrowing Subsidiary”), and U.S. Bank
National Association, as administrative agent (in such capacity, the
“Administrative Agent”).

 

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of July 7, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Parent, the Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto, the LC Issuers from time to time party thereto and U.S. Bank
National Association, as Administrative Agent.  Capitalized terms used herein
but not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

 

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to certain Borrowing
Subsidiaries (collectively with the Parent, the “Borrowers”), and the Parent and
the New Borrowing Subsidiary desire that the New Borrowing Subsidiary become a
Borrowing Subsidiary.  In addition, the New Borrowing Subsidiary hereby
authorizes the Parent to act on its behalf as and to the extent provided for in
Article II of the Credit Agreement.  [Notwithstanding the preceding sentence,
the New Borrowing Subsidiary hereby designates the following officers as being
authorized to request Borrowings under the Credit Agreement on behalf of the New
Borrowing Subsidiary and sign this Borrowing Subsidiary Agreement and the other
Loan Documents to which the New Borrowing Subsidiary is, or may from time to
time become, a party:  [              ].]

 

Each of the Parent and the New Borrowing Subsidiary represent and warrant that
the representations and warranties of the Borrowers in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are (x) with respect
to any representations or warranties that contain a materiality qualifier, true
and correct in all respects on and as of the date hereof, except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct in all respects on and as of such earlier date and (y) with respect to
any representations or warranties that do not contain a materiality qualifier,
true and correct in all material respects on and as of the date hereof, except
to the extent any such representation or warranty is stated to relate solely to
an earlier date, in which case such representation or warranty shall have been
true and correct in all material respects on and as of such earlier date.  The
Parent agrees that the Guaranty will apply to the Obligations of the New
Borrowing Subsidiary.  Upon execution of this Agreement by each of the Parent,
the New Borrowing Subsidiary and the Administrative Agent, the New Borrowing
Subsidiary shall be a party to the Credit Agreement and shall constitute a
“Borrowing Subsidiary” for all purposes thereof, and the New Borrowing
Subsidiary hereby agrees to be bound by all provisions of the Credit Agreement.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

EXH. I-1-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

 

ARCBEST CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[BORROWING SUBSIDIARY]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXH. I-1-2

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

FORM OF BORROWING SUBSIDIARY TERMINATION

 

U.S. Bank National Association
as Administrative Agent
for the Lenders referred to below

[         ]
[         ]

Attention:  [          ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, ArcBest Corporation (the “Parent”), refers to the Second
Amended and Restated Credit Agreement dated as of July 7, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Parent, the Borrowing Subsidiaries from time to time party thereto
(collectively, the “Borrowers”), the Lenders from time to time party thereto,
the LC Issuers from time to time party thereto and U.S. Bank National
Association, as Administrative Agent.  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

The Parent hereby terminates the status of [              ] (the “Terminated
Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit Agreement. 
[The Parent represents and warrants that no Loans made to the Terminated
Borrowing Subsidiary are outstanding as of the date hereof and that all amounts
payable by the Terminated Borrowing Subsidiary in respect of interest and/or
fees (and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.] [The Parent
acknowledges that the Terminated Borrowing Subsidiary shall continue to be a
Borrower until such time as all Loans made to the Terminated Borrowing
Subsidiary shall have been prepaid and all amounts payable by the Terminated
Borrowing Subsidiary in respect of interest and/or fees (and, to the extent
notified by the Administrative Agent or any Lender, any other amounts payable
under the Credit Agreement) pursuant to the Credit Agreement shall have been
paid in full, provided that the Terminated Borrowing Subsidiary shall not have
the right to make further Borrowings under the Credit Agreement.]

 

[Signature Page Follows]

 

EXH. I-2-1

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

ARCBEST CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXH. I-2-2

--------------------------------------------------------------------------------